Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of December 17, 2014

among

PATTERN US FINANCE COMPANY LLC

PATTERN CANADA FINANCE COMPANY ULC

CERTAIN SUBSIDIARIES OF PATTERN US FINANCE COMPANY LLC

CERTAIN SUBSIDIARIES OF PATTERN CANADA FINANCE COMPANY ULC

THE LENDERS FROM TIME TO TIME PARTY HERETO

ROYAL BANK OF CANADA

(ACTING THROUGH ITS NEW YORK BRANCH)

as Swingline Lender

ROYAL BANK OF CANADA

(ACTING THROUGH ITS NEW YORK BRANCH)

as Administrative Agent

ROYAL BANK OF CANADA

(ACTING THROUGH ITS NEW YORK BRANCH)

as Collateral Agent

ROYAL BANK OF CANADA, BANK OF MONTREAL, MORGAN STANLEY

BANK, N.A. AND CITIBANK, N.A.

each as LC Issuing Bank

BANK OF MONTREAL

as Syndication Agent

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Documentation Agent

 

 

$350,000,000 Revolving Credit Facilities

 

 

RBC CAPITAL MARKETS

as Sole Lead Arranger

RBC CAPITAL MARKETS, BMO CAPITAL MARKETS AND MORGAN

STANLEY SENIOR FUNDING, INC.

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2   

1.1

   Definitions      2   

1.2

   Accounting Terms      41   

1.3

   Terms Generally      42   

1.4

   Exchange Rates; Currency Equivalents      42   

1.5

   Letter of Credit Amounts      42   

1.6

   Calculations      43   

SECTION 2. LOANS AND LETTERS OF CREDIT

     43   

2.1

   Revolving Loans      43   

2.2

   Swingline Loans      44   

2.3

   Letters of Credit      46   

2.4

   Pro Rata Shares      56   

2.5

   Use of Proceeds      57   

2.6

   Evidence of Debt; Lenders’ Books and Records; Notes      57   

2.7

   Interest on Loans      57   

2.8

   Conversion/Continuation      59   

2.9

   Default Interest      60   

2.10

   Fees      60   

2.11

   Voluntary Prepayments/Commitment Reductions      61   

2.12

   Mandatory Prepayments      63   

2.13

   Application of Prepayments      64   

2.14

   General Provisions Regarding Payments      65   

2.15

   Ratable Sharing      67   

2.16

   Making or Maintaining Eurodollar Rate Loans      68   

2.17

   Increased Costs; Capital or Liquidity Adequacy      70   

2.18

   Taxes; Withholding, Etc      71   

2.19

   Obligation to Mitigate      76   

2.20

   Defaulting Lenders      76   

2.21

   Removal or Replacement of a Lender      80   

2.22

   Additional Indebtedness      81   

2.23

   Extensions of Loan Terms      84   

2.24

   Refinancing Facilities      87   

SECTION 3. CONDITIONS PRECEDENT

     90   

3.1

   Closing Date      90   

3.2

   Conditions to Each Credit Extension      93   

 

  i    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

     94   

4.1

   Organization; Requisite Power and Authority; Qualification      94   

4.2

   Subsidiaries; Capital Stock and Ownership      94   

4.3

   Due Authorization      95   

4.4

   No Conflict      95   

4.5

   Governmental Authorizations      95   

4.6

   Binding Obligation      96   

4.7

   Historical Financial Statements      96   

4.8

   Projections      96   

4.9

   Adverse Proceedings, Etc      97   

4.10

   Payment of Taxes      97   

4.11

   Properties      97   

4.12

   Environmental Matters      97   

4.13

   No Defaults      98   

4.14

   Liens      98   

4.15

   Compliance with Laws      98   

4.16

   Governmental Regulation      98   

4.17

   Margin Stock      99   

4.18

   Employee Matters      99   

4.19

   Solvency      99   

4.20

   Disclosure      99   

4.21

   Sanctions, Patriot Act, FCPA      99   

4.22

   OFAC      100   

4.23

   Canadian Pension and Benefit Plans      100   

SECTION 5. AFFIRMATIVE COVENANTS

     100   

5.1

   Financial Statements and Other Reports      100   

5.2

   Existence      103   

5.3

   Payment of Indebtedness, Taxes and Claims      103   

5.4

   Maintenance of Properties and Assets      104   

5.5

   Insurance      104   

5.6

   Books and Records; Inspections      104   

5.7

   Compliance with Laws      104   

5.8

   Environmental      105   

5.9

   Subsidiaries      105   

5.10

   Non-Wholly Owned Subsidiaries; Other Restricted Subsidiaries      106   

5.11

   Maintenance of Liens; Further Assurances      106   

5.12

   Separateness      107   

5.13

   Deposit Accounts      107   

SECTION 6. NEGATIVE COVENANTS

     107   

6.1

   Indebtedness      107   

6.2

   Liens      110   

6.3

   Burdensome Agreements      112   

6.4

   Restricted Payments      113   

6.5

   Investments      113   

6.6

   Financial Covenants      115   

 

  ii    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

6.7

   Disposition of Assets      116   

6.8

   Transactions with Affiliates      117   

6.9

   Conduct of Business      118   

6.10

   Amendments of Organizational Documents; Accounting Changes      118   

6.11

   Fundamental Changes      118   

6.12

   Hedge Agreements      119   

6.13

   Sanctions      119   

6.14

   No Employees      119   

6.15

   Settlement of Claims      119   

6.16

   Disqualified Stock      119   

6.17

   Project Financing Documents      119   

6.18

   Subsidiaries      119   

SECTION 7. GUARANTY

     120   

7.1

   Guaranty of the Obligations      120   

7.2

   Payment by Guarantors      120   

7.3

   Liability of Guarantors Absolute      120   

7.4

   Waivers by Guarantors      122   

7.5

   Guarantors’ Rights of Subrogation, Contribution, Etc      123   

7.6

   Subordination of Other Obligations      123   

7.7

   Continuing Guaranty      123   

7.8

   Authority of Guarantors or Borrowers      124   

7.9

   Financial Condition of Borrowers      124   

7.10

   Bankruptcy, Etc      124   

7.11

   Guarantors, Defined; Discharge of Guaranty      125   

SECTION 8. EVENTS OF DEFAULT

     126   

8.1

   Events of Default      126   

8.2

   Right to Cure      130   

SECTION 9. AGENTS

     131   

9.1

   Appointment of Agents      131   

9.2

   Powers and Duties      132   

9.3

   General Immunity      132   

9.4

   Agents Entitled to Act as Lender      134   

9.5

   Lenders’ Representations, Warranties and Acknowledgment      134   

9.6

   Resignation of Administrative Agent      134   

9.7

   Collateral Documents and Guaranty      136   

9.8

   No Other Duties, Etc      137   

SECTION 10. MISCELLANEOUS

     137   

10.1

   Notices      137   

10.2

   Expenses      139   

10.3

   Indemnity      139   

 

  iii    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

10.4

   Set-Off      141   

10.5

   Amendments and Waivers      142   

10.6

   Successors and Assigns; Participations; Sale and Transfer Limitations     
144   

10.7

   Independence of Covenants      148   

10.8

   Survival of Representations, Warranties and Agreements      148   

10.9

   No Waiver; Remedies Cumulative      148   

10.10

   Marshalling; Payments Set Aside      149   

10.11

   Severability      149   

10.12

   Obligations Several; Independent Nature of Lenders’ Rights      149   

10.13

   No Advisory or Fiduciary Responsibility      150   

10.14

   Headings      150   

10.15

   APPLICABLE LAW      150   

10.16

   CONSENT TO JURISDICTION      151   

10.17

   WAIVER OF JURY TRIAL      151   

10.18

   Usury Savings Clause      152   

10.19

   Counterparts      152   

10.20

   Effectiveness      152   

10.21

   Patriot Act      153   

10.22

   Canadian AML Legislation      153   

10.23

   Electronic Execution of Assignments      153   

10.24

   Judgment Currency      153   

10.25

   ENTIRE AGREEMENT      154   

10.26

   No Recourse to Sponsor or Pledgors      154   

10.27

   Disclaimer      154   

10.28

   Treatment of Certain Information; Confidentiality      155   

 

  iv    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

APPENDICES:

   A   Revolving Commitments    B   Notice Addresses

SCHEDULES:

   1.1(a)   Existing Letters of Credit    1.1(b)   Closing Date Management   
1.1(c)   Projects    1.1(d)   Project PPAs    2.1(a)(i)   Existing Closing Date
Loans    3.1(e)   UCC or PPSA Financing Statements To Be Terminated    4.1  
Jurisdictions of Organization    4.2   Subsidiaries; Capital Stock and Ownership
   4.8   Base Case Model    5.12   Separateness    6.1(d)   Form of
Subordination Agreement    6.8   Affiliate Transactions

EXHIBITS:

   A-1   Borrowing Notice And Certificate    A-2   Conversion/Continuation
Notice    A-3   Notice of LC Activity and Certificate    B   Revolving Loan Note
   C-1   Closing Date Certificate    C-2   Compliance Certificate    D-1  
Opinion of Davis Polk & Wardwell LLP    D-2   Opinion of Blake, Cassels &
Graydon LLP    D-3   Opinion of McInnes Cooper LLP    D-4   Opinion of Morris,
Nichols, Arsht & Tunnell LLP    E   Assignment and Assumption Agreement   
F-1-F-4   US Tax Compliance Certificates    G   Solvency Certificate    H  
Counterpart Agreement    I-1   US Pledge and Security Agreement    I-2   US
Pledge Agreement    I-3   Canada Pledge and Security Agreement    I-4   Canada
Pledge Agreement    K   Subsidiaries    L   Form of Control Agreement    N  
Form of Intercompany Note

 

  v    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 17, 2014, is entered into by and among PATTERN US FINANCE COMPANY LLC,
a Delaware limited liability company (“US Borrower”), PATTERN CANADA FINANCE
COMPANY ULC, a Nova Scotia unlimited company (“Canada Borrower”; and together
with US Borrower, “Borrowers”), CERTAIN SUBSIDIARIES OF BORROWERS, THE LENDERS
PARTY HERETO FROM TIME TO TIME, ROYAL BANK OF CANADA (“Royal Bank”), acting
through its New York Branch, as Swingline Lender, ROYAL BANK OF CANADA, acting
through its New York Branch, as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”), ROYAL BANK OF
CANADA, acting through its New York Branch, as Collateral Agent (together with
its permitted successors in such capacity, the “Collateral Agent”) and ROYAL
BANK OF CANADA, acting through its New York Branch, BANK OF MONTREAL, Chicago
Branch, MORGAN STANLEY BANK, N.A. and CITIBANK, N.A., each together with its
permitted successors in such capacity, as LC Issuing Bank.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof.

WHEREAS, the Borrowers, certain lenders, certain letter of credit issuing banks,
the Administrative Agent and the Collateral Agent are party to that certain
Credit and Guaranty Agreement, dated as of November 15, 2012 (as amended prior
to the date hereof, the “Existing Credit Agreement”), pursuant to which such
lenders made revolving loans and other extensions of credit to the Borrower
pursuant to the terms thereof.

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein, and to
increase the revolving credit facilities to be made available pursuant to this
Agreement to three hundred fifty million Dollars ($350,000,000).

WHEREAS, Borrowers and certain Restricted Holding Company Subsidiaries have
agreed to secure all of the Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien in accordance with the
Collateral Documents, on certain of their respective assets as described
therein.

WHEREAS, subject to the limitations set forth herein, Guarantors have agreed to
guarantee the obligations of Borrowers hereunder and to secure their respective
Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on certain of their respective assets as described herein
and in the Collateral Documents.

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Abandonment” means any willful and voluntary suspension or cessation of the
operations of one or more Projects owned by one or more Restricted Operating
Company Subsidiaries, but only to the extent that each such suspension or
cessation (a) is expected to be permanent and (b) has continued for a period of
more than sixty (60) consecutive days (other than force majeure and excluding
any period of forced outage or scheduled outage, maintenance or repair to such
Project).

“Acceptable Bank” means any bank, trust company or other financial institution
which is organized or licensed under the Governmental Rules of the United States
of America or Canada or any state, province or territory thereof which has a
tangible net worth of at least five hundred million Dollars ($500,000,000) and
has outstanding unguaranteed and unsecured long-term indebtedness which is rated
“A-” or better by S&P, “A3” or better by Moody’s or “A-” or better by Fitch.

“Act” as defined in Section 4.21.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of an
Authorized Representative of any Credit Party, threatened in writing against or
affecting a Credit Party, any Restricted Operating Company Subsidiary or any
Project.

“Affected Lender” as defined in Section 2.16(b).

“Affected Loans” as defined in Section 2.16(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means each of Administrative Agent and Collateral Agent.

“Aggregate Amounts Due” as defined in Section 2.15.

“Agreement” means this Credit and Guaranty Agreement, dated as of December 17,
2014 as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

  -2-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Agreement Currency” as defined in Section 10.24.

“Applicable Margin” means, in respect of (x) Revolving Loans (including pursuant
to any Increased Commitment), the percentage per annum determined by reference
to the Leverage Ratio in effect from time to time as set forth below and (y) any
Incremental Term Loans, the applicable percentages per annum set forth in the
relevant Incremental Amendment.

 

Pricing Level

  

Leverage Ratio

   Applicable Margin
for Eurodollar
Rate Loans and
Letter of Credit
Fees     Applicable Margin for
Base Rate Loans  

1

   < 3.50:1.00      2.25 %      1.25 % 

2

  

³ 3.50:1.00 but

< 4.50:1.00

     2.50 %      1.50 % 

3

   ³ 4.50:1.00      2.75 %      1.75 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 5.1(c); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with Section 5.1(c) or (b) while any Event of
Default exists, then in each case, upon the request of the Required Revolving
Lenders with notice to the Borrowers from the Administrative Agent, Pricing
Level 3 shall apply in respect of clause (x) above (in the case of clause (a),
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered, and such Pricing Level shall remain in
effect until the date on which such Compliance Certificate is delivered).

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each Fiscal Quarter based upon the Borrowers’ financial statements
delivered pursuant to Section 5.1(a) or (b) (as applicable), or, until such
financial statements have been delivered hereunder, based upon the Borrowers’
financial statements delivered pursuant to Section 5.1(a) or (b) (as applicable)
of the Existing Credit Agreement. The calculation of Leverage Ratio shall be
subject in all respects to Section 1.6.

Notwithstanding anything to the contrary in this definition of Applicable
Margin, until the delivery of financial statements under Section 5.1(b) for the
fiscal year ended December 31, 2014, so long as no Event of Default shall have
occurred and be continuing, the Pricing Level shall be Pricing Level 1.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), or other
Transfer, of all or any part of Borrowers’ or the Restricted Subsidiaries’
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, including the
Capital Stock of any of the Restricted Subsidiaries, other than sales, leases,
sub-leases, sale and leasebacks, Transfers and other transactions permitted by
or

 

  -3-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

otherwise provided for in Section 6.7, but in the case of Transfers made
pursuant to Section 6.7(d) only to the extent the Net Asset Sale Proceeds
received by the Credit Parties do not exceed the thresholds set forth in clause
(iii) thereof.

“Assignee” as defined in Section 10.6(d)(i).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Borrowers.

“Assignment Effective Date” as defined in Section 10.6(d)(i).

“Authorized Representative” means, as applied to any Person, any authorized
signatory or officer appointed or designated in accordance with such Person’s
Organizational Documents.

“Auto-Extension Letters of Credit” as defined in Section 2.3(b)(iv).

“Available Cash” means, for any specified period and without duplication,
Internally Generated Cash and Qualifying Cash actually received by a Borrower or
any Restricted Holding Company Subsidiary from any Restricted Operating Company
Subsidiary as and when deposited into a Deposit Account (which Deposit Account
shall be in the name of a Credit Party and fully pledged to Collateral Agent for
the benefit of the Secured Parties); provided that, notwithstanding the
foregoing, for purposes of calculating Borrower Cash Flow from non-U.S. and
non-Canada Restricted Operating Company Subsidiaries, “Available Cash” shall
mean Internally Generated Cash and Qualifying Cash permitted to be distributed
pursuant to the applicable Project Financing Documents and available for
distribution (and without counting any such Cash actually received by a Borrower
or any Restricted Holding Company Subsidiary), net of all withholding taxes and
other applicable taxes that would be payable (at then-applicable rates) if such
amounts were distributed to a Borrower or Restricted Holding Company Subsidiary,
as reasonably determined by the US Borrower. Without limiting the foregoing,
Available Cash shall exclude, with respect to such period, such net Cash
proceeds received from (a) payments in respect of federal, state, provincial or
local cash grants (or payments in lieu of tax credits), (b) Net Asset Sale
Proceeds that constitute extraordinary receipts, (c) disbursements from Project
reserve accounts of Cash replaced with Letters of Credit, (d) the Transfer of
any Restricted Operating Company Subsidiary by a Borrower or any Restricted
Holding Company Subsidiary, (e) Net Insurance/Condemnation Proceeds (excluding,
for the avoidance of doubt, proceeds received from business interruption
insurance) received by the Borrower or a Restricted Holding Company Subsidiary,
but only to the extent such Net Insurance/Condemnation Proceeds are remuneration
received by such Borrower or Restricted Holding Company Subsidiary for the
diminished cash generating capacity of a Restricted Operating Company
Subsidiary’s assets, (f) any incurrence of Indebtedness by any Restricted
Operating Company Subsidiary, (g) any issuance of Capital Stock by any
Restricted Subsidiary, or (h) any capital contribution to any Restricted
Subsidiary.

“Available Incremental Amount” as defined in Section 2.22(a).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

  -4-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Base Case Model” as defined in Section 4.8.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Administrative Agent as its “prime rate,” (b) the
Federal Funds Effective Rate in effect on such day plus one half of one percent
(0.5%) and (c) the Eurodollar Rate that would be in effect for a Eurodollar Rate
Loan with an Interest Period of one (1) month plus one percent (1.00%). The
“prime rate” is a rate set by Administrative Agent based upon various factors
including Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Loan bearing interest at a rate determined by
reference to the Base Rate.

“Beneficiary” means each Agent, LC Issuing Bank and Lender, and shall include
all former Agents, LC Issuing Banks and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
LC Issuing Banks or Lenders and such Obligations have not been paid or satisfied
in full.

“Borrower Cash Flow” means, for any period, an amount equal to (a) Available
Cash during such period, minus (b) the sum, without duplication, of: (i) the
aggregate amount of expenditures actually made by the Credit Parties in Cash
during such period and (ii) the amount of Cash taxes actually paid by the Credit
Parties during such period. For the avoidance of doubt, the foregoing
calculation is subject to the adjustments described in Section 6.6(c).

“Borrower Debt” means, as of any date of determination, the aggregate stated
balance sheet amount of all Indebtedness and other amounts that, in accordance
with GAAP, would be classified as indebtedness on a stand-alone balance sheet of
each Borrower (including all L/C Obligations but excluding (i) any unused
Revolving Commitments and (ii) any Permitted Subordinated Indebtedness. For the
avoidance of doubt, “Borrower Debt” shall not include any Permitted Project Debt
(including any guarantees or indemnities with respect to such Permitted Project
Debt) for which there is no recourse to either Borrower.

“Borrower Interest Expense” means, (a) the sum of (i) total cash interest
expense of each Borrower on a stand-alone basis with respect to all outstanding
Borrower Debt and (ii) all Transaction Costs (excluding any upfront or other
amounts payable only on the Closing Date); less (b) any cash interest income
received by either Borrower on a stand-alone basis, in the case of each of
(a) and (b), during the relevant measurement period.

“Borrowing Notice And Certificate” means a notice substantially in the form of
Exhibit A-1.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the Governmental Rules of the State of New York or is a
day on which banking institutions located in such state are authorized or
required by Governmental Rules to

 

  -5-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

close, (b) with respect to all notices, determinations, fundings and payments in
connection with the Eurodollar Rate or any Eurodollar Rate Loans, the term
“Business Day” means any day which is a Business Day described in clause (a) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market, (c) with respect to all notices and determinations in
connection with, and issuances, payments of principal and interest on or with
respect to, Canadian Dollar Denominated Letters of Credit and the CDOR Rate, any
day which is a Business Day described in clauses (a) and (b) and which is also a
day which is not a legal holiday under the Governmental Rules of Canada or is a
day on which banking institutions are not authorized or required by Governmental
Rules to close in Toronto, Canada.

“Canada Borrower” as defined in the preamble hereto.

“Canada Control Agreement” as defined in Section 5.13(a).

“Canada Pledge and Security Agreement” means that certain Amended and Restated
Canada Limited Recourse Guarantee and Pledge Agreement, dated as of the date
hereof, by and between Canada Pledgor and Collateral Agent, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Canada Pledge Agreement” means that certain Amended and Restated Canada Limited
Recourse Guarantee and Pledge Agreement, dated as of the date hereof, by and
between Canada Pledgor and Collateral Agent, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Canada Pledgor” means Pattern Canada Operations Holdings ULC.

“Canada Restricted Holding Company Subsidiary” means any Restricted Holding
Company Subsidiary that is a Canadian Subsidiary.

“Canada Restricted Operating Company Subsidiary” means any Restricted Operating
Company Subsidiary that is a Canadian Subsidiary.

“Canadian AML Legislation” as defined in Section 10.22.

“Canadian Benefit Plans” means all employee benefit plans of any nature or kind
whatsoever including all plans or arrangements which provide or promise
post-employment health, dental or any other benefits (other than of any Borrower
Canadian Pension Plans and any statutory plans with which any Borrower or
Subsidiary is required to comply, including the Canada/Quebec Pension Plan and
plans administered pursuant to applicable provincial health tax, workers’
compensation and workers’ safety and employment insurance legislation) that are
governed by Governmental Rules of Canada and are maintained or contributed to by
any Borrower or Subsidiary of any Borrower or for which any Borrower or
Subsidiary of any Borrower has any obligations, rights or liabilities,
contingent or otherwise.

“Canadian Dollar Denominated Letter of Credit” means each Letter of Credit
denominated in Canadian Dollars at the time of issuance thereof.

 

  -6-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by Administrative Agent or the applicable LC Issuing Bank, as the
case may be, at such time using the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Canadian Dollars with Dollars.

“Canadian Dollars” means freely transferable lawful money of Canada (expressed
in Canadian Dollars).

“Canadian Insolvency Legislation” means any bankruptcy or insolvency
Governmental Rules of Canada now or hereafter in effect, including the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada) and the Winding-Up and Restructuring Act (Canada).

“Canadian Multiemployer Pension Plan” means any multiemployer pension plan as
defined under applicable Governmental Rules of Canada for which any Borrower or
Subsidiary of any Borrower has any rights, obligations or liabilities,
contingent or otherwise.

“Canadian Pension Plans” means all Canadian defined benefit or defined
contribution pension plans that are considered to be pension plans for the
purposes of, and are required to be registered under, the ITA or any applicable
pension benefits standards or Governmental Rules in Canada and that are
established, maintained or contributed to by any Borrower or Subsidiary of any
Borrower or for which any Borrower or Subsidiary of any Borrower has any rights,
obligations or liabilities, contingent or otherwise.

“Canadian Subsidiary” means any Subsidiary of a Borrower organized under the
Governmental Rules of Canada or any province or territory thereof.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent voting and economic ownership interests in a Person (other than a
corporation), including partnership interests and membership interests, and any
and all warrants, rights or options to purchase or other arrangements or rights
to acquire any of the foregoing from the issuer thereof; provided that “Capital
Stock” shall not include any tax equity financing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) Cash or deposit account
balances, at a location and pursuant to documentation (including an acceptable
Control Agreement) in form and substance satisfactory to Administrative Agent
and the applicable LC Issuing Bank (and “Cash Collateralization” has a
corresponding meaning). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support. Obligations in Dollars shall be Cash Collateralized in Dollars
and Obligations in Canadian Dollars shall be Cash Collateralized in Canadian
Dollars.

 

  -7-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States or Canada or (ii) issued by
any agency of the United States or Canada the obligations of which are backed by
the full faith and credit of the United States or Canada, in each case maturing
within one (1) year after such date; (b) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one (1) year after such date and having, at the time of the acquisition thereof,
a rating of at least “A-1” from S&P, at least “P-1” from Moody’s or “A-1” from
Fitch; (c) commercial paper maturing no more than one (1) year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least “A-1” from S&P, at least “P-1” from Moody’s or “A-1” from Fitch;
(d) certificates of deposit, bankers acceptances and other “money market
instruments” issued by any bank having capital and surplus in an aggregate
amount of not less than five hundred million Dollars ($500,000,000) and rated
“A” or better by S&P, “A2” or better by Moody’s or “A-1” or better by Fitch,
and, in each case, maturing or being due or payable in full not more than one
(1) year after such date (or, in the case of any investments using Cash
Collateral to be posted hereunder, three (3) months after such date); (e) tax
exempt short-term securities rated “A” or better by S&P or “Prime” or better by
Moody’s or tax exempt long-term securities rated “A” or better by S&P, “A2” or
better by Moody’s or “A-1” or better by Fitch, in each case, maturing or being
due or payable in full not more than one (1) year after such date (or, in the
case of any investments using Cash Collateral to be posted hereunder, three
(3) months after such date); (f) money market funds comprised of at least 95% of
the assets which constitute the types of investments referred to in clauses
(a) through (e) above; and (g) instruments equivalent to those referred to in
clauses (a) through (f) above denominated in any currency, other than Dollars or
Canadian Dollars, comparable in credit quality and tenor to those referred to
above and commonly used by corporations for cash management purposes in any
jurisdiction outside the United States and Canada to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction or controlling other Restricted Subsidiaries
organized in such jurisdiction.

“CDOR Rate” means, on any day, the annual rate of interest determined by the
Administrative Agent which is equal to the arithmetic average of the yield rates
per annum (rounded upwards to 1/100th of one percent (1%)) applicable to
bankers’ acceptances denominated in Canadian Dollars having issue dates and
maturity dates consistent with an Interest Period of one (1) month, displayed
and identified as such on the CDOR Page (or any display substituted therefor) of
Reuters Monitor Money Rates Service, or if not available, of Bloomberg, at
approximately 10:00 a.m. (Toronto time) on that day or, if that day is not a
Business Day on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in the
posted average rate of interest); provided, however, if those rates do not
appear on the CDOR Page (or the display substituted therefor), then the CDOR
Rate on that day shall be the annual rate of interest determined by the
Administrative Agent, which is equal to the arithmetic average of the yield
rates per annum (rounded upwards to the nearest 1/100th of one percent
(1%)) applicable to those bankers’ acceptances in a comparable amount to the
amount of the relevant advance and having a term

 

  -8-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

consistent with an Interest Period of one (1) month, quoted by the Schedule I
Reference Lenders as of 10:00 a.m. (Toronto time) on that day or, if that day is
not a Business Day, on the immediately preceding Business Day (and, if such rate
is below zero, CDOR will be deemed to be zero). Each determination of CDOR by
the Administrative Agent shall be conclusive and binding, absent demonstrated
error.

“Change in Law” means the becoming effective, after the date of this Agreement,
of any of the following: (a) any Governmental Rule, (b) any change in any
Governmental Rule or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which

(a) any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of any Borrower or its
Restricted Subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
Pattern Development, acquires or otherwise obtains Control, directly or
indirectly, of at least 35% of the equity securities of Sponsor entitled to vote
for members of the board of directors or equivalent governing body of Sponsor on
a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right); or

(b) Pattern Development holds, acquires or otherwise obtains Control, directly
or indirectly, of greater than 40% of the equity securities of Sponsor entitled
to vote for members of the board of directors or equivalent governing body of
Sponsor on a fully-diluted basis (and taking into account all such securities
that Pattern Development has the right to acquire pursuant to any option right),
at a time when (i) Riverstone, by itself or through funds managed by it, or
(ii) Management, individually or together with Riverstone, in each case no
longer Control Pattern Development; or

(c) Sponsor shall cease to, directly or indirectly, own and Control legally and
beneficially all of the equity interests in the Pledgors; or

(d) the Pledgors shall cease to directly own and Control legally and
beneficially all of the equity interests in the US Borrower or the Canada
Borrower, as applicable.

“Class” means (i) with respect to Revolving Lenders, Revolving Lenders with
Revolving Commitments and Revolving Loans that expire on the same maturity date,
(ii) with respect to Incremental Term Loan Lenders, Incremental Term Loan
Lenders with Incremental Term Loan Commitments and Incremental Term Loans that
expire on the same maturity date, (iii) with

 

  -9-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

respect to the Lenders under any Extended Facility, Lenders with (x) Extended
Revolving Commitments and Extended Revolving Loans that expire on the same
maturity date or (y) Extended Incremental Term Loan Commitments and Extended
Incremental Loans that expire on the same maturity date, (iv) with respect to
Refinancing Lenders, Refinancing Lenders with Refinancing Loans that expire on
the same maturity date, (v) with respect to Revolving Commitments and Revolving
Loans, respectively, Revolving Commitments and Revolving Loans (as applicable)
that mature on the same maturity date, (vi) with respect to Incremental Term
Loan Commitments and Incremental Term Loans, respectively, Incremental Term Loan
Commitments and Incremental Term Loans (as applicable) that mature on the same
maturity date, (vii) with respect to Extended Revolving Commitments and Extended
Revolving Loans, respectively, Extended Revolving Commitments and Extended
Revolving Loans (as applicable) that mature on the same maturity date,
(viii) with respect to Extended Incremental Term Loan Commitments and Extended
Incremental Term Loans, respectively, Extended Incremental Term Loan Commitments
and Extended Incremental Term Loans (as applicable) that mature on the same
maturity date and (ix) with respect to Refinancing Loans, Refinancing Loans that
mature on the same maturity date.

“Closing Date” means the date on which the Revolving Commitments become
available, which date shall be December 17, 2014.

“Closing Date Certificate” means a Closing Date Certificate executed and
delivered by an Authorized Representative of Borrowers substantially in the form
of Exhibit C-1.

“Collateral” means, collectively, all of the personal and mixed property
(including Capital Stock) of the Credit Parties in which Liens are granted
pursuant to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge Agreements, Control Agreements and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

“Commitment” means a Revolving Commitment, an Increased Commitment, an Extended
Commitment and/or an Incremental Term Loan Commitment, as the context may
require.

“Commitment Fee Rate” means a rate per annum equal to one half of one percent
(0.50%).

“Compliance Certificate” means a Compliance Certificate executed and delivered
by an Authorized Representative of Borrowers substantially in the form of
Exhibit C-2, with such amendments or modifications as may be approved by
Administrative Agent and Borrowers.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

  -10-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Control Agreement” as defined in Section 5.13(a).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means, as the context may require, a
Conversion/Continuation Notice substantially in the form of Exhibit A-2-A or
Exhibit A-2-B.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Restricted Subsidiary of a Borrower pursuant to
Section 5.9.

“Covered Parties” as defined in Section 10.28.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, (if any), the
Subordination Agreements (if any), the Collateral Documents, any Letter of
Credit Applications or reimbursement agreements or other documents or
certificates requested by an LC Issuing Bank executed by Borrowers in favor of
an LC Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any LC Issuing Bank or any Lender in connection herewith.

“Credit Extension” means (a) the making (but not the conversion or continuation)
of a Revolving Loan, Swingline Loan or Incremental Term Loan, (b) the issuance,
amendment, extension or renewal of a Letter of Credit (other than Auto-Extension
Letters of Credit that renew in accordance with their terms) or (c) any increase
in the Revolving Commitments.

“Credit Facility” means a Revolving Credit Facility, an Incremental Term Loan
Facility, an Extended Facility or a Refinancing Facility, as the context may
require.

“Credit Party” means Borrowers, each Restricted Holding Company Subsidiary and
each Guarantor.

“Cure Amount” as defined in Section 8.2.

“Cure Period” as defined in Section 8.2.

 

  -11-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Cure Right” as defined in Section 8.2.

“Debtor Relief Laws” means the Bankruptcy Code, the Canadian Insolvency
Legislation and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Governmental Rules of the
United States, Canada or other applicable jurisdictions from time to time in
effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, as of a specified date and subject to
Section 2.20(b), any Lender that (a) has failed to (i) fund all or any portion
of its Revolving Loans within two (2) Business Days of the date such Revolving
Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrowers in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent, any LC Issuing Bank or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified (without having subsequently
withdrawn such notice) Borrowers, Administrative Agent, any LC Issuing Bank or
any other Lender in writing that it does not intend to comply with its funding
obligations hereunder (unless such notice relates to such Lenders’ obligation to
fund a Revolving Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default shall be specifically identified
in such writing or public statement) has not been satisfied), (c) has (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, provincial or federal regulatory authority
acting in such a capacity, or (iii) taken any action in furtherance of, or
indicating its consent to or acquiescence in, any such proceeding or appointment
or (d) (i) admits in writing its inability to pay its debts as they become due,
or (ii) makes a general assignment for the benefit of its creditors. Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20(b)) upon delivery of written notice of such
determination to Borrowers, each LC Issuing Bank and each Lender.

“Default Rate” means (a) with respect to the principal of a Loan, an interest
rate equal to (i) the Base Rate or the Eurodollar Rate (as applicable to such
Loan), plus (ii) the Applicable Margin applicable to such Loan, plus (iii) 2.00%
and (b) with respect to any Obligation not referred to in clause (a), (i) the
Base Rate, plus (ii) the Applicable Margin applicable to Base Rate Loans, plus
(iii) 2.00%.

 

  -12-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Deposit Account” means any demand, time, savings, passbook or like account with
an Acceptable Bank (such Deposit Accounts being held with MUFG Union Bank, N.A.
or HSBC Bank Canada on the Closing Date).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise; (b) is convertible or exchangeable for Indebtedness or
Disqualified Stock (excluding Capital Stock which is convertible or exchangeable
solely at the option of either Borrower); (c) is redeemable at the option of the
holder of the Capital Stock in whole or in part, (d) requires the payment of any
cash dividend or any other scheduled payment constituting a return of capital,
or (e) is otherwise treated as preferred equity interests, tax equity interest
or other interest pursuant to which equity holders receive a disproportionate
economic benefit relative to their ownership interests.

“Documentation Agent” as defined in the preamble hereto.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by Administrative Agent or an LC Issuing Bank, as the case may be, at
such time using the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Eligible Assignee” means (a) any Lender, Affiliate of any Lender or Approved
Fund; provided that, in the case of an Approved Fund, (i) the Revolving
Commitments have expired or been terminated, and (ii) all Letters of Credit have
been cancelled or have expired or have been Cash Collateralized in a maximum
amount equal to not less than one hundred two percent (102%) of the face amount
of such Letter of Credit on such date, (b) any Acceptable Bank that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course; provided such Person
extends credit on a revolving basis as one of its businesses or (c) any other
lender approved in writing by the Borrowers; provided, further, that no natural
person, Defaulting Lender, Borrower, Pledgor, Sponsor nor any Affiliate of
Borrowers shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Borrowers or any of their Subsidiaries.

“Energy Project” means a wind, natural gas, solar (including distributed
residential, commercial and industrial), transmission and other similar power
asset or project.

“Engagement Letter” means that certain Senior Secured Credit Facility Engagement
Letter by and among the Borrowers and Royal Bank dated as of October 7, 2014.

 

  -13-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive by or before any
Governmental Authority or in written form by any other Person arising
(a) pursuant to or in connection with any actual or alleged violation of or
failure to comply with any Environmental Law; (b) in connection with any Release
or threatened Release of, or exposure to, Hazardous Material; (c) in connection
with any actual or alleged damage, injury, threat or harm to health, safety,
natural resources, wildlife or the environment; or (d) otherwise in connection
with any Environmental Liability.

“Environmental Laws” means any and all current or future foreign or domestic,
federal, regional, provincial, state or local (or any subdivision of either of
them) Governmental Rules relating to (a) environmental matters, including those
relating to pollution or any Release or threatened Release of Hazardous
Materials; (b) the generation, use, storage, transportation, treatment,
processing, removal, remediation or disposal of, or exposure to, Hazardous
Materials; or (c) the protection of natural resources, wildlife or the
environment, in any manner applicable to Borrowers or any of their Subsidiaries
or any Project.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of Borrowers or any of their Subsidiaries directly or
indirectly resulting from or based upon (a) any violation of or failure to
comply with any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the Release or threatened Release
of any Hazardous Materials; (e) any actual or alleged damage, injury, threat or
harm to natural resources, wildlife or the environment or (f) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Borrowers or any of
their Subsidiaries shall continue to be considered an ERISA Affiliate of
Borrowers or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Borrowers or such
Subsidiary and with respect to liabilities arising after such period for which
Borrowers or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue

 

  -14-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Code or Section 302 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by Borrowers, any of their Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to Borrowers,
any of their Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
Borrowers, any of their Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, if there is any potential material liability therefor,
or the receipt by Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan (or any other
Employee Benefit Plan) to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (k) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or (l) the determination that any Pension Plan
is considered an at-risk plan or any Multiemployer Plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA.

“Eurodollar Rate” means, with respect to an Interest Period for a Eurodollar
Rate Loan, the rate per annum equal to (a) the rate per annum equal to the rate
determined by Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters, determined as of approximately 11:00 a.m.

 

  -15-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(London, England time) on the applicable Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or services or if such page or services shall cease to be
available, the rate per annum determined by Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Administrative Agent’s London Branch to major banks
in the London interbank Eurodollar market at their request on such Interest Rate
Determination Date; provided that if the rate determined above shall ever be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Eurodollar Rate Loan” means a Revolving Loan bearing interest at a rate
determined by reference to the Eurodollar Rate. Eurodollar Rate Loans may be
denominated in Dollars only.

“Event of Abandonment” means an Abandonment with respect to Projects accounting
for thirty percent (30%) or more of Available Cash during the most recently
completed Measurement Period.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Beneficiary or required to be withheld or deducted from a payment to a
Beneficiary, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and Taxes on branch profits and similar Taxes, in
each case, (i) imposed as a result of such Beneficiary being organized under the
Governmental Rules of, or having its principal office or, in the case of any
Lender, its applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes, (b) withholding Taxes imposed on amounts payable to or for the account of
such Beneficiary pursuant to a Governmental Rule in effect on the date on which
(i) such Beneficiary becomes a party hereto (or in the case of a Lender,
acquires the applicable interest in a Revolving Loan or a Revolving Commitment)
(other than pursuant to an assignment request by any Borrower under
Section 2.21) or (ii) in the case of a Lender, such Lender changes its lending
office, except in each case with respect to a Lender to the extent that,
pursuant to Section 2.18, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Beneficiary’s failure to comply with Section 2.18(g) or
(d) any U.S. federal or Canadian withholding Taxes imposed pursuant to FATCA.

“Existing Class” as defined in Section 2.23(a).

“Existing Credit Agreement” as defined in the recitals.

“Existing Commitments” means, as applicable, any Existing Revolving Commitments
or Existing Incremental Term Loan Commitments.

 

  -16-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Existing Incremental Term Loans” as defined in Section 2.23(c)(i).

“Existing Incremental Term Loan Commitments” as defined in Section 2.23(c)(i).

“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(a) hereto.

“Existing Loans” means, as applicable, any Existing Revolving Loans or Existing
Incremental Term Loans.

“Existing Revolving Commitments” as defined in Section 2.23(c)(i).

“Existing Revolving Loans” as defined in Section 2.23(c)(i).

“Existing Scotiabank Letters of Credit” means the the Letters of Credit listed
as items 10, 11 and 12 on Schedule 1.1(a) hereto.

“Extended Commitments” means, as applicable, any Extended Revolving Commitments
or Extended Incremental Term Loan Commitments.

“Extended Facility” means, at any time, as the context may require, the
aggregate amount of the Lenders’ Extended Commitments of Extended Loans of a
given Class at such time and, in each case, but without duplication, the Credit
Extensions made thereunder.

“Extended Incremental Term Loans” as defined in Section 2.23(c)(i).

“Extended Incremental Term Loan Commitments” as defined in Section 2.23(c)(i).

“Extended Loans” means, as applicable, any Extended Revolving Loans or Extended
Incremental Term Loans.

“Extended Maturity Date” as defined in Section 2.23(a).

“Extended Revolving Commitments” as defined in Section 2.23(c)(i).

“Extended Revolving Loans” as defined in Section 2.23(c)(i).

“Extension” as defined in Section 2.23(a).

“Extension Amendments” as defined in Section 2.23(d).

“Extension Offer” as defined in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrowers or their Restricted Subsidiaries or any of their
respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable

 

  -17-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

and not materially more onerous to comply with), any current or future Treasury
Regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of one
percent (0.01%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average (rounded upwards, if necessary, to a whole
multiple of 1/100 of one percent (0.01%)) charged to Administrative Agent on
such day on such transactions as determined by Administrative Agent.

“Fee Letter” means that certain Senior Secured Credit Facility Fee Letter by and
among the Borrowers and Royal Bank dated as of October 7, 2014.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that no other Liens, except
Permitted Liens or except to the extent provided by Governmental Rules (other
than common law), are senior in right of payment or priority to such Liens.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrowers and their respective Restricted
Subsidiaries, which as of the Closing Date ends on December 31 of each calendar
year. Borrowers and their respective Restricted Subsidiaries may change any
Fiscal Year at any time; provided that they furnish annual financial statements
pursuant to Section 5.1(b) at least one time per twelve (12) month period and,
in the initial annual financial statements delivered in the year following the
change in Fiscal Year, reconciliation statements provided for in Section 5.1(d).

“Fitch” means Fitch Investor’s Service, Inc. and any successor thereto.

“Foreign Subsidiary” means a Subsidiary of a Borrower that is neither a Canadian
Subsidiary nor a US Subsidiary.

“Fronting Exposure” means (a) with respect to any LC Issuing Bank, the
Defaulting Lender’s Pro Rata Share of all L/C Obligations with respect to any
Letters of Credit issued by such LC Issuing Bank (except in such cases where the
LC Issuing Bank or an Affiliate of such LC Issuing Bank is also a Defaulting
Lender with respect to Letters of Credit it issues hereunder) other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, the Defaulting
Lender’s Pro Rata Share of outstanding Swingline Loans made by the Swingline
Lender, other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

  -18-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to the limitations on the application thereof and
requirement to consolidate in GAAP applicable in the United States as set forth
in Section 1.2, (a) in respect of any Person organized under the Governmental
Rules of the United States or a state thereof, Canada Borrower and the Canada
Restricted Holding Company Subsidiaries, United States generally accepted
accounting principles in effect as of the date of determination thereof (“US
GAAP”), (b) except for Canada Borrower and the Canada Restricted Holding Company
Subsidiaries, in respect of any Person organized under the Governmental Rules of
Canada or a province or territory thereof generally accepted accounting
principles in effect from time to time in Canada, being those accounting
principles set forth in the CPA Canada Handbook or other official record of
accounting principles in Canada from time to time published by the Institute of
Chartered Accountants in Canada, including International Financial Reporting
Standards (IFRS) then in effect and generally accepted in Canada and adopted or
required to have been adopted, as consistently applied, and (c) in respect of
any Person organized under the Governmental Rules of a jurisdiction other than
as provided in clauses (a) and (b), generally accepted accounting principles in
the jurisdiction of such Person’s organization.

“Governmental Authority” means any foreign or domestic, federal, regional,
provincial, state, municipal, local, national or other government, governmental
ministry or department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of any government or any court.

“Governmental Authorization” means any permit, license, authorization,
certification, approval, registration, plan, directive, consent order or consent
decree of, from or issued by any Governmental Authority.

“Governmental Rule” means any applicable statute, law (including Environmental
Law), regulation, by-law, ordinance, rule, treaty, judgment, order, decree,
Governmental Authorization, concession, grant, franchise, agreement, requirement
of, or other governmental restriction or any binding decision of or
determination by, or any binding interpretation or administration of any of the
foregoing by, any Governmental Authority, including all common law, whether now
or hereafter in effect.

“Grantor” as defined in the US Pledge and Security Agreement or the Canada
Pledge and Security Agreement, as the case may be.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” as defined in Section 7.11.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any explosive, radioactive, hazardous or toxic
chemicals, materials, substances or wastes, contaminants or other pollutants,
including petroleum or

 

  -19-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
materials, substances or wastes of any nature prohibited, limited or regulated
by any Governmental Authority due to their actual or potential adverse impact to
the indoor or outdoor environment.

“Hedge Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements providing for protection against fluctuations in interest rates,
currency exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the Governmental Rules applicable to any Lender which are presently in effect
or, to the extent allowed by Governmental Rules, under such applicable
Governmental Rules which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable Governmental Rules now allow.

“Historical Financial Statements” means as of the Closing Date, and to the
extent available (a) the audited financial statements of Sponsor for the Fiscal
Years 2011, 2012 and 2013, the Borrowers, for the Fiscal Years 2012 and 2013, in
each case consisting of balance sheet and the related statements of income,
stockholders’ equity and cash flows for such Fiscal Years and (b) the unaudited
financial statements of the Sponsor and the Borrowers, as at the most recently
ended Fiscal Quarter ending after the date of the most recent financial
statements referenced in clause (a) hereof and more than forty-five (45) days
prior to the Closing Date, consisting of a balance sheet and the related
statements of income, stockholders’ equity and cash flows for the three-(3),
six-(6) or nine-(9) month period, as applicable, ending on such date.

“Honor Date” as defined in Section 2.3(c)(i).

“Increased Amount Date” as defined in Section 2.22(a).

“Increased Commitments” as defined in Section 2.22(a).

“Increased Commitment Lender” as defined in Section 2.22(b).

“Increased-Cost Lender” as defined in Section 2.21.

“Incremental Amendment” means an amendment to this Agreement, executed by the
Borrower and each Incremental Term Loan Lender and/or Increased Commitment
Lender (as applicable) providing Incremental Term Loan Commitments or Increased
Commitments (as applicable), and the Administrative Agent.

“Incremental Equivalent Debt” as defined in Section 6.1(f).

“Incremental Facilities” as defined in Section 2.22(a).

“Incremental Term Loan” as defined in Section 2.22(e).

 

  -20-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Incremental Term Loan Commitments” as defined in Section 2.22(a).

“Incremental Term Loan Exposure” means, with respect to any Incremental Term
Loan Lender, as of any date of determination, without duplication, the sum of
(i) the aggregate amount of such Incremental Term Loan Lender’s Incremental Term
Loan Commitments (to the extent not terminated) and (ii) the aggregate principal
amount outstanding of such Incremental Term Loan Lender’s Incremental Term
Loans.

“Incremental Term Loan Facility” means, at any time, the aggregate amount of the
Incremental Term Loan Lenders’ Incremental Term Loan Commitments of a given
Series at such time.

“Incremental Term Loan Lender” as defined in Section 2.22(b).

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business, having a term of less than ninety (90) days and paid in accordance
with customary trade practices); (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings (but only to the extent such
Letter of Credit has not been Cash Collateralized); and (g) the direct or
indirect payment or performance guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another with respect to indebtedness set out in clauses (a) through (f)
above.

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
reasonable out-of-pocket costs (including costs related to any Remedial Action),
and reasonable out-of-pocket expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign Governmental
Rules or equitable cause or on contract or otherwise, that may be imposed on or
incurred by any such Indemnitee, in any manner relating to or arising out of
(a) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) any Revolving Loan or Letter of Credit or the use or proposed
use of the

 

  -21-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

proceeds therefrom (including any refusal by an LC Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not comply with the terms of such Letter of
Credit); (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Credit Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; or (d) any Environmental
Claim, any Environmental Liability or any actual or alleged presence or Release
or threatened Release of Hazardous Materials, in each case of this clause
(d) related in any way to any Facility or to Borrowers or any of their
Affiliates, including those arising from any past or present activity,
operation, land ownership, or practice of Borrowers or any of their Affiliates.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Information” as defined in Section 10.28.

“Intercompany Note” means a promissory note held by a Pledgor or a Credit Party
to the extent permitted under Section 6.1(d) evidencing Permitted Subordinated
Indebtedness which (a) subject to the first proviso to Section 6.1(d), is
pledged pursuant to the Collateral Documents and (b) is substantially in the
form of Exhibit N or, in the case of a promissory note held by a Restricted
Subsidiary that is not a Restricted Operating Company Subsidiary and payable by
its applicable Restricted Operating Company Subsidiary, in a form that is in
form and substance reasonably satisfactory to Administrative Agent.

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Borrower Cash Flow for such Measurement Period to (b) Borrower Interest
Expense for such Measurement Period.

“Interest Payment Date” means with respect to (a) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (b) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan and the final maturity date of such Loan;
provided, in the case of each Interest Period of longer than three (3) months
“Interest Payment Date” shall also include each date that is three (3) months,
or an integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one- (1), two- (2), three- (3) or six- (6) months, as selected by
Borrowers in the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided (1) if an Interest Period would otherwise expire on a day that
is not a Business

 

  -22-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Day, such Interest Period shall expire on the next succeeding Business Day
unless no further Business Day occurs in such month, in which case such Interest
Period shall expire on the immediately preceding Business Day; (2) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to clause (3) of this definition, end on
the last Business Day of a calendar month; and (3) no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Commitment Termination Date. Notwithstanding the foregoing, Borrowers may
request irregular Interest Periods with a duration other than a one- (1), two-
(2), three- (3) or six- (6) month Interest Period in order to consolidate
outstanding Interest Periods and payment dates. Upon receipt of a Borrowing
Notice And Certificate or Conversion/Continuation Notice from Borrowers which
includes a request for such an irregular Interest Period, the Administrative
Agent and Lenders shall use commercially reasonable efforts to provide Borrowers
with such irregular Interest Period as long as such Interest Period does not
exceed the Revolving Commitment Termination Date and is available to Lenders in
the London interbank market, in the reasonable judgment of the Administrative
Agent and the Lenders.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

“Internally Generated Cash” means Cash that is recurring or reasonably expected
to recur and generated in the ordinary course of operations or business of a
Restricted Operating Company Subsidiary.

“Intralinks” means the online digital workspace owned by Intralinks, Inc., which
provides for the exchange of documents and other information over the internet
and to which the Secured Parties are granted access (and any other service
performing substantially the same function which is reasonably satisfactory to
Administrative Agent and, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrowers and agreed to be treated as
“Intralinks” for purposes of this Agreement).

“Investment” means (a) any direct or indirect purchase or other acquisition by
Borrowers or any of their Restricted Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than Borrowers or
another Restricted Subsidiary); (b) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Restricted
Subsidiary or Borrowers from any Person (other than Borrowers or any Restricted
Subsidiary), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, relocation,
business, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Borrowers or any of their Restricted Subsidiaries to any other Person (other
than Borrowers or any Restricted Subsidiary), including Permitted Project
Acquisitions and all Indebtedness and accounts receivable from that other Person
but only to the extent that the same are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

  -23-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“ITA” means the Income Tax Act (Canada), as amended from time to time and any
successor thereto.

“Joint Bookrunners” means RBC Capital Markets, BMO Capital Markets and Morgan
Stanley Senior Funding, Inc.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in partnership or other legal form.

“Judgment Currency” as defined in Section 10.24.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Revolving Commitment hereunder at
such time.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Currency Reserve” means, upon issuing any Canadian Dollar Denominated
Letter of Credit, the reserve established by US Borrower pursuant to
Section 2.3(a)(i).

“L/C Obligation” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date of
determination plus the aggregate of all Reimbursement Amounts as of such date of
determination. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means no more than the Revolving Commitments based upon the
Dollar Equivalent for the stated amount of all Letters of Credit.

“LC Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any LC Issuing Bank and US Borrower or in favor of such LC Issuing Bank
and relating to such Letter of Credit.

 

  -24-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“LC Issuing Banks” means, collectively, the (i) banks or financial institutions
listed as such on Appendix A or in the applicable Assignment Agreement (together
with their respective permitted successors and assigns in such capacity) and
(ii) the issuing banks or financial institutions with respect to all Existing
Letters of Credit. As of the Closing Date, each of Royal Bank, Bank of Montreal,
Chicago Branch, Morgan Stanley Bank, N.A. and Citibank, N.A. shall be an LC
Issuing Bank, and The Bank of Nova Scotia, London Branch shall be an LC Issuing
Bank with respect to the letters of credit issued by it and referred to on
Schedule 1.1(a).

“Lender” means each financial institution with a Revolving Commitment listed on
the signature pages hereto as a Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement, an Incremental Amendment or a
Refinancing Amendment. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

“Lender Sublimit” means, with respect to each Lender, the amount obtained by
multiplying (a) such Lender’s Pro Rata Share by (b) the aggregate Revolving
Commitments of all Lenders then in effect (after giving effect to any
availability limitation as of the date of determination).

“Letter of Credit” means a standby letter of credit in substantially the form
attached to Exhibit A-3 (or as otherwise agreed by US Borrower and the
applicable LC Issuing Bank) issued or to be issued by an LC Issuing Bank
pursuant to Section 2.3 of this Agreement and shall include each Existing Letter
of Credit. Letters of Credit may be issued in Dollars or Canadian Dollars,
subject to the L/C Sublimit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an LC Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Commitment Termination Date.

“Letter of Credit Fees” as defined in Section 2.10(b)(ii).

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Borrower Debt as of such date of determination (and giving effect to any
Credit Extension to Borrowers on such date) to (b) Borrower Cash Flow for the
Measurement Period ending immediately prior to such date of determination.

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, hypothec, debenture, statutory deemed trust, charge or encumbrance of
any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement, and any lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.

“Limited Recourse Collateral” as defined in Section 7.11(a).

“Loans” means the loans made by (i) the Revolving Lenders to any Borrower
pursuant to this Agreement and any Incremental Amendment in the form of a
Revolving Loan, (ii) the Swingline Lender to any Borrower pursuant to this
Agreement in the form of a Swingline Loan and (iii) the Incremental Term Loan
Lenders to any Borrower pursuant to this Agreement and any Incremental Amendment
in the form of an Incremental Term Loan.

 

  -25-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Management” means (a) as of the Closing Date, the individuals who are listed on
Schedule 1.1(b) together with their titles and roles, or (b) after the Closing
Date, at least 4 of such individuals; provided that, at all times, the roles
listed on Schedule 1.1(b) are filled with qualified individuals employed or
engaged in the ordinary course of business.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Credit Parties, taken as a whole, (b) the ability of the Credit Parties, taken
as a whole, to fully and timely perform their respective Obligations, or (c) the
material rights, remedies, benefits and the enforceability and priority of
security available to, or conferred upon, the Secured Parties under the Credit
Documents.

“Measurement Period” means, with respect to any date, the period of the most
recently completed four Fiscal Quarters of the Borrowers ended on or prior to
such date.

“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrowers or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a “single employer plan” as defined in
Section 4001(a)(15) of ERISA, which has two or more contributing sponsors
(including Borrowers or any ERISA Affiliate) at least two of whom are not under
common control, as such a plan is described in Section 4064 of ERISA.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrowers or any of the Restricted Holding
Company Subsidiaries from such Asset Sale, minus (b) any reasonable costs, fees,
commissions, premiums and expenses incurred in connection with such Asset Sale
(or if such costs have not then been incurred or invoiced, Borrowers’ good faith
estimate thereof), including (i) income taxes, stamp taxes, other taxes, duties
or gains taxes payable or reasonably estimated to be payable by the seller or by
any entity whose tax return includes the results of such sale either because the
seller is a flow-through entity for tax purposes or because the seller is
included in a consolidated tax filing by an upper tier affiliate, as a result of
any gain recognized in connection with such Asset Sale, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest,
breakage costs or other amounts payable on any Indebtedness (other than the
Revolving Loans) that is secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof as a result of such
Asset Sale, (iii) other taxes actually payable upon or in connection with the
closing of such

 

  -26-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Asset Sale (including any transfer taxes or taxes on gross receipts), (iv) any
taxes payable or reasonably estimated to be payable in connection with any
transactions effected (or deemed effected) to make prepayments (e.g., taxes
payable upon repatriation of funds to Borrowers), and (v) actual, reasonable and
documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due (pursuant to a Contractual Obligation)
paid to Persons other than Borrowers and the Restricted Holding Company
Subsidiaries and their respective Affiliates in connection with such Asset Sale
(including fees necessary to obtain any required consents of such Persons to
such Asset Sale).

“Net Cash Proceeds” means, in connection with any incurrence or issuance of
Indebtedness by Borrowers or any Restricted Holding Company Subsidiary (other
than any incurrence or issuance of Permitted Indebtedness), the cash proceeds
received from any such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions or other similar payments, and other direct reasonable fees, costs,
commissions, stamp taxes, duties, premiums and expenses actually incurred in
connection therewith; provided that if any such commissions, costs or expenses
have not been incurred or invoiced at such time, Borrowers may deduct its good
faith estimate thereof to the extent subsequently paid.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds received by Borrowers or any Restricted Holding Company
Subsidiary (i) under any insurance policy (to the extent constituting
compensation for the loss of assets or property associated with the Projects)
occurring after the Closing Date (but excluding any such amounts used for
restoration or repair and excluding any such payments or proceeds received from
business interruption insurance) or (ii) as a result of the taking of any assets
of Borrowers or the Restricted Holding Company Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking (but excluding any such amounts used for restoration or repair and any
such payments or proceeds received from business interruption insurance), minus
(b) (i) any actual and reasonable costs incurred by Borrowers or the Restricted
Holding Company Subsidiaries in connection with the adjustment or settlement of
any claims of Borrowers or such Restricted Subsidiary in respect thereof,
(ii) any reasonable costs, fees, commissions, premiums and expenses incurred in
connection with any adjustment or settlement or any such sale as referred to in
clause (a)(ii) of this definition, including taxes payable as a result of any
gain recognized in connection therewith and any actual, reasonable and
documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due to Persons other than Borrowers and
the Restricted Holding Company Subsidiaries and their respective Affiliates in
connection with such event, and (iii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest, to the extent such
Indebtedness is required to be repaid as a result of a loss of assets or
property or a taking of assets referred to in clause (a)(i) or (a)(ii) of this
definition, breakage cost or other amounts payable on any Indebtedness that is
secured by a Lien; provided that if any costs, fees or expenses that may be
deducted under this clause (ii) have not been incurred or invoiced at the time
of any determination of Net Insurance/Condemnation Proceeds, Borrowers may
deduct its good faith estimate thereof to the extent actually subsequently so
paid.

“New Restricted Holding Company Subsidiaries” means each Restricted Holding
Company Subsidiary identified as such in Exhibit K.

 

  -27-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Non-Consenting Lender” as defined in Section 2.21.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” as defined in Section 2.21.

“Non-Extension Notice Date” as defined in Section 2.3(b)(iv).

“Non-Recourse Parties” as defined in Section 10.26.

“Non-Refinanced Commitments” as defined in Section 2.24.

“Non-Refinanced Loans” as defined in Section 2.24.

“Non-US Agent” means (a) each Agent that is a foreign person as defined in
Treasury Regulations section 1.1441-1(c)(2) or (b) each Agent that is a
wholly-owned domestic entity that is disregarded for United States federal tax
purposes under Treasury Regulations section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations section 1.1441-1(c)(2).

“Non-US Lender” means (a) each Lender and each LC Issuing Bank that is a foreign
person as defined in Treasury Regulations section 1.1441-1(c)(2) or (b) each
Lender and each LC Issuing Bank that is a wholly-owned domestic entity that is
disregarded for United States federal tax purposes under Treasury Regulations
section 301.7701-2(c)(2) as an entity separate from its owner and whose single
owner is a foreign person within the meaning of Treasury Regulations
section 1.1441-1(c)(2).

“Non-Wholly Owned Subsidiary” means any Subsidiary that is not a Wholly-Owned
Subsidiary.

“Note” means a Revolving Loan Note.

“Notice” means a Borrowing Notice And Certificate, an Notice of LC Activity and
Certificate, or a Conversion/Continuation Notice.

“Notice of LC Activity and Certificate” means a notice substantially in the form
of Exhibit A-3.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, the Swingline Lender and the LC Issuing Banks, under any Credit Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, and payments for fees (including fees
related to unused Revolving Commitments and issued but undrawn Letters of
Credit), expenses, indemnification or otherwise.

 

  -28-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.6.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or amalgamation, as
amended, and its by-laws, as amended, (b) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, (d) with respect to any limited liability
company, its articles of organization, as amended, and its operating agreement,
as amended, and (e) with respect to any unlimited company, its memorandum of
association, as amended, and its articles of association, as amended. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Connection Taxes” means, with respect to any Beneficiary, Taxes imposed
as a result of a present or former connection between such Beneficiary and the
jurisdiction imposing such Tax (other than connections arising from such
Beneficiary having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Revolving Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by Administrative Agent or
the LC Issuing Banks, in accordance with banking industry rules on interbank
compensation.

“Panhandle B Member 2 Pledge Agreement” means that certain Pledge Agreement,
dated as of December 20, 2013, by and among Panhandle B Member 2 LLC, a Delaware
limited liability company, Pattern Panhandle Wind 2 LLC, a Delaware limited
liability company, and Morgan Stanley Capital Group Inc.

“Participant Register” as defined in Section 10.6(f).

“Pattern Development” means Pattern Energy Group, LP, a Delaware limited
partnership (and any successor thereof).

 

  -29-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA which is
or was sponsored, maintained or contributed to by, or required to be contributed
to by, Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates.

“Permitted Indebtedness” as defined in Section 6.1.

“Permitted Investments” means investments in Cash and Cash Equivalents.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Project Acquisitions” as defined in Section 6.5(i).

“Permitted Project Debt” means (a) all Indebtedness incurred, or permitted to be
incurred, by any Restricted Operating Company Subsidiary or any other Restricted
Subsidiary (but, in the case of a Restricted Subsidiary that is not (x) a
Restricted Operating Company Subsidiary or (y) the general partner of a
Restricted Operating Company Subsidiary that was created for the purpose of
being such Restricted Operating Company Subsidiary’s general partner, the
recourse of such Indebtedness against assets of such Restricted Subsidiary shall
be limited solely to any pledge by such Restricted Subsidiary of (i) Capital
Stock (including tax equity interests) in a Restricted Operating Company
Subsidiary (or other Restricted Subsidiary that is a direct or indirect parent
company or the general partner of such Restricted Operating Company Subsidiary),
and any proceeds thereof, or (ii) intercompany debt) pursuant to the Project
Financing Documents, (b) the incurrence by a Restricted Operating Company
Subsidiary, or other Restricted Subsidiary with a direct or indirect interest in
any Restricted Operating Company Subsidiaries or any Restricted Operating
Company Subsidiaries or Restricted Holding Company Subsidiaries (or other
Restricted Subsidiary that is a direct or indirect parent company or the general
partner of such Restricted Operating Company) thereof of Indebtedness or
preferred stock to finance a dividend, distribution, return of capital or loan
to, or Investment in, a Borrower or any Restricted Subsidiary; provided that
such amounts are not used (at the time of the incurrence of such Indebtedness,
the making of such dividend, distribution, return of capital, loan or
Investment, or at any other time) to make Restricted Payments or an extension of
credit (in the form of Permitted Subordinated Indebtedness or otherwise) to the
Sponsor or a Pledgor, and (c) Permitted Refinancings of Permitted Project Debt
set forth in clauses (a) and (b) of this definition.

“Permitted Project Liens” means the Liens securing the Permitted Project Debt
and any other Liens permitted under the Project Financing Documents, including
the Panhandle B Member 2 Pledge Agreement.

“Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, refunding, renewal or extension of any Indebtedness of such Person
in whole or in part; provided that (a) the principal amount (or accreted value,
if applicable) thereof does not exceed the principal amount (or accreted value,
if applicable) of the Indebtedness so refinanced, replaced, renewed or extended
except by an amount equal to the sum of any reasonable and

 

  -30-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

customary transaction costs and fees and any premium on the Indebtedness
required to be paid in connection with such refinancing, replacement, renewal or
extension unless the increase in the principal amount of such Indebtedness is
permitted under Section 6.1; provided that, such refinancing shall not exceed
one hundred percent (100%) of the Indebtedness so refinanced, plus any
applicable premiums, transaction costs, expenses, fees and interest, (b) the
maturity date for such refinancing, replacement, renewal or extension must not
be set at a date that, the good faith judgment of the Borrowers, would impair
the ability of the Borrowers to repay the Revolving Loans based on updated pro
forma projections prepared by the Borrowers and supplied to the Administrative
Agent, (c) such refinancing, replacement, renewal or extension is incurred
solely by the Person(s) who is an obligor under the Indebtedness being
refinanced, replaced, refunded, renewed or extended and no other Person is an
obligor thereunder, and (d) following such refinancing, replacement, renewal or
extension of any Indebtedness, the terms of such refinanced, replaced, renewed
or extended Indebtedness shall not preclude the Lenders from foreclosing or
otherwise exercising remedies pursuant to the Credit Documents, except with
respect to any preclusion that existed prior to the effectiveness of such
refinanced, replaced, renewed or extended Indebtedness.

“Permitted Subordinated Indebtedness” means all unsecured Indebtedness of
Borrowers or the Restricted Subsidiaries that (a) are memorialized in
Intercompany Notes, (b) subject to the first proviso to Section 6.1(d), are
subordinated pursuant to the Subordination Agreement, (c) the maturity date of
such Indebtedness shall be later by at least ninety (90) days than the Latest
Maturity Date (as determined on the date of incurrence of such intercompany
Indebtedness), (d) have no rights of acceleration at any time prior to the
earlier of (x) such Latest Maturity Date and (y) the termination of the
Revolving Commitments and acceleration of the Obligations in accordance with
Section 8.1 (in which case the payment priority set forth in Section 4(a) of the
Subordination Agreement shall apply), (e) shall at all times be held by Sponsor,
a Pledgor, a Borrower or a Restricted Subsidiary, as the case may be, and
(f) subject to the first proviso to Section 6.1(d), to the extent owed to any
Pledgor, Borrower or Restricted Subsidiary that is a party to a Pledge
Agreement, are pledged to the Collateral Agent (for the benefit of the Secured
Parties) in accordance with the applicable Pledge Agreement (but subject to any
limitations contained therein).

“Permitted Swingline Use” means any legally permissible use by the Borrowers and
their Restricted Subsidiaries (including to make Restricted Payments in
accordance with this Agreement).

“Permitted Uses” means any legally permissible use by the Borrowers and their
Restricted Subsidiaries, including to fund general working capital and expenses
of Borrowers and their Restricted Subsidiaries, the issuance of Letters of
Credit (subject to the terms and conditions of this Agreement) and draws made
thereunder, the Cash Collateralization of any Letter of Credit, Transaction
Costs, reserves (whether required by any Credit Document or the Project
Financing Documents and including the L/C Currency Reserve to the extent
permitted in this Agreement), Investments in Restricted Operating Company
Subsidiaries (as determined in the sole discretion of Borrowers), Permitted
Project Acquisitions, distributions to Pledgors and Sponsor (including issuing
Letters of Credit on behalf of a Pledgor, Sponsor or any of their Affiliates,
subject to the terms and conditions of this Agreement regarding Restricted
Payments and Letters of Credit), and other general and lawful business purposes
of Borrowers.

 

  -31-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
unlimited liability companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.

“Personal Information” as defined in Section 10.22.

“Pledge Agreements” means the US Pledge and Security Agreement, the US Pledge
Agreement, the Canada Pledge and Security Agreement, the Canada Pledge
Agreement, and after the Closing Date, any other pledge or security agreement
entered into pursuant to Section 5.9.

“Pledgors” means the US Pledgor and the Canada Pledgor.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (a) personal property
security legislation as in effect in a Canadian jurisdiction other than Ontario,
or (b) the Civil Code of Quebec, “PPSA” means the personal property security or
corresponding legislation as in effect from time to time in such other
jurisdiction or the Civil Code of Quebec, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority in such Collateral.

“Principal Office” means, for each of Administrative Agent and the LC Issuing
Banks, such Person’s “Principal Office” as set forth on Appendix B, or such
other office or office of a third party or sub-agent, as appropriate, as such
Person may from time to time designate in writing to Borrowers, Administrative
Agent and each Lender.

“Project” means any of the Energy Projects owned by the Restricted Operating
Company Subsidiaries, including all of the real, personal and mixed property
related thereto. Subject to the terms of this Agreement and the other Credit
Documents, a Project shall cease to be a Project at such time that Borrowers and
any of their Restricted Subsidiaries cease to have any existing or future
interests, rights or obligations (whether direct or indirect, contingent or
matured) associated therewith. Schedule 1.1(c) sets forth the Projects as of the
Closing Date as such Schedule may be amended and modified by the Lenders and the
Borrower as appropriate.

“Project Financing Documents” means any credit agreement, loan or credit
document, indenture, letter of credit reimbursement agreement, promissory note,
letter of credit, security agreement, pledge agreement, collateral assignment,
consent and agreement, guaranty, financing statement, indemnity agreement,
formation document, Organizational Document, letter agreement or other document,
agreement, or instrument entered into or executed by any Restricted Operating
Company Subsidiary or any other Restricted Subsidiary or any Borrower, in
connection with any Indebtedness or any tax equity or lease financing, in each
case incurred to finance the construction, acquisition, development, expansion,
operation, ownership or maintenance of a Project.

 

  -32-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Project-Level Default” means either (a) the failure of a Restricted Operating
Company Subsidiary to pay when due any principal of, or interest on, or
regularly occurring fees in respect of, one or more items under the Project
Financing Documents or any termination payments owing under interest rate hedge
agreements entered into in connection with the Project Financing Documents, in
each case beyond the grace period, if any, provided therefor, or (b) the default
by a Restricted Operating Company Subsidiary in the performance of, or
compliance with, any term contained in any Project Financing Document (other
than any such term referred to clause (a) of this definition) and such default
or noncompliance shall remain unremedied beyond the grace period, if any,
provided therefor.

“Project Non- Payment Acceleration” as defined in Section 8.1(b)(ii).

“Project Payment Default” as defined in Section 8.1(b)(ii).

“Project PPA” means each of the agreements listed in Schedule 1.1(d) and any
replacement thereof entered into pursuant to the applicable Project Financing
Documents.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means, at any time, with respect to all payments, computations
and other matters or amounts relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued, any Swingline Loans made or
participations purchased therein by any Lender, the percentage obtained by
dividing (a) the Revolving Commitment of that Lender at such time by (b) the
aggregate Revolving Commitments of all Lenders at such time.

“Qualifying Cash” means, with respect to any Project, Cash (other than
Internally Generated Cash) distributed by the relevant Restricted Operating
Company Subsidiary to a Credit Party (or, for purposes of calculating Borrower
Cash Flow from non-U.S. and non-Canada Restricted Operating Company
Subsidiaries, permitted and available for distribution as provided in the
definition of Available Cash) during the Ramp-up Phase for such Project that is
not excluded pursuant to clauses (a) through (h) of the final sentence of the
definition of Available Cash and that does not exceed $5,000,000 in the
aggregate in respect of such Project.

“Ramp-up Phase” means, with respect to any Project, the twelve (12) month period
commencing on the later of (i) the month in which such Project has reached
commercial operation and (ii) the month in which the initial distribution of
Cash is made by the relevant Restricted Operating Company Subsidiary to a Credit
Party following commercial operation.

“Refinancing Amendment” as defined in Section 2.24(c).

“Refinancing Commitments” as defined Section 2.24.

“Refinancing Effective Date” as defined in Section 2.24.

“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of the Refinancing Lenders’ Refinancing Loans at such time and,
in each case, but without duplication, the Credit Extensions made thereunder.

 

  -33-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Refinancing Lender” as defined in Section 2.24(b).

“Refinancing Loans” as defined in Section 2.24(a).

“Register” as defined in Section 10.6(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Amount” as defined in Section 2.3(c)(i).

“Reimbursement Date” as defined in Section 2.3(c)(i).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the Representatives of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, investigate, study, sample, test or
abate, or in any other way perform a response action or otherwise address, the
presence or Release of Hazardous Materials in the environment; (b) in connection
with the presence or Release of Hazardous Materials in the environment, perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (c) any “response” as defined by 42 U.S.C. 9601(25)
or any similar terms as defined by equivalent state law.

“Removal Effective Date” as defined in Section 9.6(b).

“Replacement Lender” as defined in Section 2.21.

“Representative” means, as to any Person, its officers, directors, managers,
employees, partners, members, stockholders, counsel, accountants, advisors,
engineers, consultants, agents, trustees, administrators, and any other
representatives.

“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Loan Lenders.

“Required Lenders” means Lenders having more than fifty percent (50%) of the
aggregate Total Exposure of all Lenders; provided that such amount shall be
determined with respect to any Defaulting Lender by disregarding the Revolving
Exposure and any Incremental Term Loan Exposure of such Defaulting Lender;
provided, further, that with respect to any

 

  -34-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

waiver or amendment of the conditions set forth in Section 3.2 with respect to
any Revolving Loan (but not with respect to any waiver, consent or amendment
with respect to any other provision hereof, including any covenant, Default or
Event of Default), “Required Lenders” shall mean only the “Required Revolving
Lenders.”

“Required Revolving Lenders” means, as of any date of determination, with
Revolving Lenders and Increased Commitment Lenders holding more than fifty
percent (50%) of the sum of the (a) Total Utilization of Revolving Commitments
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and in Swingline Loans, as applicable,
being deemed “held” by such Revolving Lender for purposes of this definition)
and (b) aggregate unused Revolving Commitments and Increased Commitments;
provided that the unused Revolving Commitments of, and the portion of the Total
Utilization of Revolving Commitments or Increased Commitments (as applicable)
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

“Resignation Effective Date” as defined in Section 9.6(a).

“RCRA” as defined in Section 4.12.

“Restricted Holding Company Subsidiaries” means each Subsidiary of a Borrower
that is identified as a “Restricted Holding Company Subsidiary” on Exhibit K (as
it may be amended, restated, supplemented or otherwise modified from time to
time as provided under Section 5.9).

“Restricted Operating Company Subsidiaries” means each Subsidiary of a Borrower
that is identified as a “Restricted Operating Company Subsidiary” on Exhibit K
(as it may be amended, restated, supplemented or otherwise modified from time to
time as provided under Section 5.9).

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Capital Stock of a Borrower or a
Restricted Subsidiary, as applicable, now or hereafter outstanding; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any Capital Stock of
a Borrower or a Restricted Subsidiary, as applicable, now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Capital
Stock of a Borrower or a Restricted Subsidiary, as applicable, now or hereafter
outstanding; (d) management or similar fees payable to a Pledgor, Sponsor or any
of their Affiliates; (e) repayment of principal or interest in respect of any
Permitted Subordinated Indebtedness; or (f) any issuance of a Letter of Credit
issued to any beneficiary that is an Affiliate of a Borrower that is not a
Subsidiary of a Borrower.

“Restricted Subsidiaries” means, collectively, the Restricted Operating Company
Subsidiaries, the Restricted Holding Company Subsidiaries and all other direct
or indirect Subsidiaries of a Borrower identified as a Restricted Subsidiary on
Exhibit K (as it may be amended, restated, supplemented or otherwise modified
from time to time as provided under Section 5.9).

 

  -35-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Canadian Dollar Denominated Letter of
Credit, (b) each date of an amendment of any Letter of Credit having the effect
of increasing the amount thereof, (c) each date of any payment by an LC Issuing
Bank under any Canadian Dollar Denominated Letter of Credit and (d) the last
Business Day of each Fiscal Quarter if there is a Canadian Dollar Denominated
Letter of Credit outstanding, in each case for purposes of (x) determining the
size of the applicable L/C Currency Reserve as of such date and (y) whether such
outstanding Canadian Dollar Denominated Letter of Credit causes the Revolving
Commitment to be exceeded as of such date.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan pursuant to Section 2.1(a) or acquire participations in
Swingline Loans pursuant to Section 2.2(e) or in Letters of Credit pursuant to
Section 2.3(c), and the commitment of the Swingline Lender to make Swingline
Loans pursuant to Section 2.2(a). “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any availability limitation as of the date of
determination or other adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of
December 17, 2014 is three hundred fifty million Dollars ($350,000,000), which
amount may be adjusted pursuant to Sections 2.11(b) or increased pursuant to
Section 2.22.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
fourth anniversary of the Closing Date, (b) the date the Revolving Commitments
are permanently reduced to zero in accordance with the Revolving Commitment
reduction provisions set forth in this Agreement, and (c) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

“Revolving Credit Facility” means at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, without duplication, (a) prior to the termination of the
Revolving Commitments, that Lender’s Revolving Commitment; and (b) after the
termination of the Revolving Commitments, the sum of (i) the aggregate
outstanding principal amount of the Revolving Loans of that Lender, (ii) in the
case of an LC Issuing Bank, the aggregate L/C Obligation in respect of all
Letters of Credit issued by that LC Issuing Bank (net of any participations by
Lenders in such Letters of Credit), and (iii) the aggregate amount of all
participations by that Lender in any outstanding Letters of Credit or Swingline
Loan or any Unreimbursed Amount under any Letter of Credit.

“Revolving Lender” means each financial institution that has made a Revolving
Commitment pursuant to Section 2.1(a), listed on the signature pages hereto as a
Lender.

 

  -36-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Revolving Loan” means a loan made by a Lender to Borrowers pursuant to
Section 2.1(a) or any Increased Commitment.

“Revolving Loan Note” means a promissory note in the form of Exhibit B, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Riverstone” means Riverstone Holdings LLC.

“Royal Bank” as defined in the preamble hereto.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the U.S. Department of State or the Department of Foreign Affairs and
International Trade (Canada).

“Scotia Cash Collateral Account” means the “Cash Collateral Account”, as defined
in the Scotia Cash Collateral Agreement.

“Scotia Cash Collateral Agreement” that certain Cash Collateral Agreement, dated
as of the date hereof, by and between Sponsor and The Bank of Nova Scotia in
respect of the Existing Scotiabank Letters of Credit.

“S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies, Inc.,
and any successor thereto.

“Schedule I Lenders” means those banks that are chartered under the Bank Act
(Canada) and named in Schedule I thereto, and “Schedule I Lender” means each
such bank.

“Schedule I Reference Lenders” means, collectively, Royal Bank of Canada, Bank
of Montreal, and any other Schedule I Lender selected by the Required Revolving
Lenders.

“Secured Parties” means the Agents, LC Issuing Banks, the Swingline Lender, the
other Lenders and any other Persons the Obligations owing to which are purported
to be secured by the Collateral under the Collateral Documents.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

  -37-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Series” as defined in Section 2.22(b).

“Sole Lead Arranger” means RBC Capital Markets1.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Sponsor and Pledgors substantially in the form of Exhibit G.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the present
assets of such Person and its Subsidiaries; (ii) the capital of such Person and
its Subsidiaries is not unreasonably small in relation to its business as
contemplated on any determination date; and (iii) such Person and its
Subsidiaries have not incurred and do not intend to incur, or believe that they
will incur, debts beyond their ability to pay such debts as they become due and
payable (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable
Governmental Rules relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

“Sponsor” means Pattern Energy Group Inc., a Delaware corporation.

“Sponsor G&A Amount” means fifteen million Dollars ($15,000,000).

“Sponsor G&A Expenses” means operating expenses of Sponsor that shall be limited
to salaries, direct overhead and other general and administrative expense of
Sponsor to maintain its business and which shall, for the avoidance of doubt,
exclude Project-related expenses, development costs, security deposits and any
other discretionary or other items.

“Spot Rate” Spot Rate means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 p.m. (New York City time) on such day on the Bank
of Canada Exchange Rate page for such currency; in the event that such rate does
not appear on the Bank of Canada Exchange Rate page, the Spot Rate shall be
determined by the Administrative Agent to be the rate quoted by it at the spot
rate purchased by it of Dollars through its principal foreign exchange trading
office at approximately 12:00 p.m. (New York City time) on the date as of which
the foreign computation is made.

“Subject Transaction” as defined in Section 6.6(c).

“Subordination Agreement” means a Subordination Agreement substantially in the
form of Schedule 6.1(d), with such amendments or modifications as may be
approved by Required Lenders and Borrowers.

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

  -38-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which fifty percent (50%) or more of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
Representatives or other Persons performing similar functions) having the power
to direct or cause the direction of the management and policies thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof;
provided, in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrowers.

“Swingline Lender” as defined in the preamble hereto.

“Swingline Loan” means a Loan made pursuant to Section 2.2(a) hereto.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminated Lender” as defined in Section 2.21.

“Termination Date” means the date on which (a) the Revolving Commitment
Termination Date has occurred, (b) the principal amount of all Revolving Loans
and all other Obligations then due and payable have been paid in full (other
than contingent indemnification and reimbursement obligations for which no claim
has been made) and (c) all Letters of Credit have been cancelled or have expired
or have been Cash Collateralized in a maximum amount equal to not less than one
hundred two percent (102%) of the face amount of such Letter of Credit on such
date or otherwise secured to the satisfaction of the LC Issuing Bank thereof.

“Total Exposure” means, as at any date of determination, the sum of (a) the
Total Utilization of Revolving Commitments and (b) all outstanding Incremental
Term Loans.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans, (b) the L/C Obligation (other than in respect of the Existing
Scotiabank Letters of Credit to the extent such Letters of Credit are cash
collateralized in accordance with the Scotia Cash Collateral Agreement or as
otherwise agreed between The Bank of Nova Scotia and Sponsor, without recourse
to the Pledgors, Credit Parties or other Restricted Subsidiaries) and (c) the
aggregate principal amount of all outstanding Swingline Loans as of such date of
determination.

“Transaction Costs” means the fees, costs and expenses (including any Revolving
Commitment fees, original issue discount or upfront fees) payable by Borrowers
in connection with the Transactions.

 

  -39-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“Transaction Documents” means each Credit Document, each Project Financing
Document and each Project PPA.

“Transactions” means entering into the Credit Documents.

“Transfer” means to convey, sell, lease, sub-lease, assign, exchange, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
specified property (whether real, personal or mixed).

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code or the ITA, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Type of Loan” means either a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unreimbursed Amount” as defined in Section 2.3(c)(i).

“US Borrower” as defined in the preamble hereto.

“US Control Agreement” as defined in Section 5.13(a).

“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of the date hereof, by and between US Pledgor and Collateral Agent, as
it may be amended, restated, supplemented or otherwise modified from time to
time.

“US Pledge and Security Agreement” means that certain Amended and Restated
Pledge and Security Agreement, dated as of the date hereof, by and between US
Borrower, each US Restricted Holding Company Subsidiary and the Collateral
Agent, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“US Pledgor” means Pattern US Operations Holdings LLC.

“US Restricted Holding Company Subsidiary” means any Restricted Holding Company
Subsidiary that is a US Subsidiary.

“US Restricted Operating Company Subsidiary” means any Restricted Operating
Company Subsidiary that is a US Subsidiary.

 

  -40-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

“US Subsidiary” means a Subsidiary of a Borrower organized under the laws of the
Governmental Rules of the United States or any state thereof.

“US Tax Compliance Certificates” means each of the certificates substantially in
the form of Exhibits F-1 through F-4, as applicable.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withholding Agent” means any Credit Party and Administrative Agent.

“Wholly-Owned Subsidiary” means from time to time, with respect to any Person,
(i) any corporation in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person owns one hundred percent (100%) of the Capital Stock
at such time and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns one hundred percent (100%) of the
Capital Stock at such time.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrowers to Lenders pursuant to Sections 5.1(a)
and 5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation and, where financial statements are required to be
consolidated, GAAP applicable in the United States shall apply. Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions used in Section 6.6 hereof shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and
Borrowers or Administrative Agent shall so request, Administrative Agent and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders), provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Borrowers shall provide to Administrative Agent and Lenders
reconciliation statements provided for in Section 5.1(d). Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrowers or any Restricted
Subsidiary of any Borrower at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting

 

  -41-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii) in
a manner such that any obligations relating to a lease that was accounted for by
a Person as an operating lease as of the date of this Agreement and any similar
lease entered into after the date of this Agreement by such Person shall be
accounted for as obligations relating to an operating lease and not as
obligations relating to a Capital Lease.

1.3 Terms Generally. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. References to “or” shall be
deemed to be disjunctive but not necessarily exclusive (i.e., unless the context
dictates otherwise, “or” shall be interpreted to mean “and/or” rather than
“either/or”). The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The use herein of the
word “issue” or “issuance” with respect to any Letter of Credit shall be deemed
to include any amendment, extension or renewal thereof. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Subsidiaries. Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose or be given any
substantive effect.

1.4 Exchange Rates; Currency Equivalents

(a) Administrative Agent or the applicable LC Issuing Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent and Canadian Dollar Equivalent amounts. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Credit Documents shall be such
Dollar Equivalent amount as so determined by Administrative Agent or the
applicable LC Issuing Bank, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, then with respect to Canadian Dollar
Denominated Letters of Credit, such amount shall be the relevant Canadian
Dollars Equivalent of such Dollar amount, as determined by Administrative Agent
or the applicable LC Issuing Bank, as the case may be.

1.5 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in

 

  -42-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

effect at such time in Dollar Equivalents on each Revaluation Date; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any LC Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit for purposes of determining the L/C Obligation at any specified time
shall be equal to the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. In the event of any conflict between the terms hereof
and the terms of any LC Issuer Document, the terms in this Agreement shall
control.

1.6 Calculations. For purposes of all ratio and other calculations hereunder,
including in connection with calculating the Applicable Margin, covering periods
for which financial statements have not been delivered pursuant to
Section 5.1(a) or (b) hereof, and are instead or also to be based upon
information contained in the financial statements delivered pursuant to the
equivalent provisions of the Existing Credit Agreement, such calculations shall
be made on further pro forma basis taking into account all Restricted
Subsidiaries and Collateral with respect to the Revolving Loans hereunder that
do not provide credit support for the obligations (or are not “Restricted
Subsidiaries”) under the Existing Credit Agreement.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Revolving Loans

(a) Revolving Commitments.

(i) On the Closing Date, the Revolving Loans of each Lender outstanding under
the Existing Credit Facility (each as defined therein) on the Closing Date
(immediately prior to the occurrence thereof), as set forth as “Existing Closing
Date Loans” in Schedule 2.1(a)(i), shall be continued (on a cashless basis), and
shall constitute and remain outstanding as Revolving Loans hereunder. The
continuations of such Revolving Loans shall not be subject to any breakage or
similar costs that might otherwise be payable pursuant to Section 2.16(c) or the
equivalent provision of the Existing Credit Agreement. In furtherance of the
foregoing, on the Closing Date, the initial Lenders hereunder shall make and
receive payments among themselves, in a manner acceptable to and approved by the
Administrative Agent, so that, after giving effect thereto, the Revolving Loans
are, on (and immediately after the occurrence of) the Closing Date, held ratably
by the Revolving Lenders in accordance with the respective Revolving Commitments
of the Revolving Lenders on the Closing Date.

(ii) During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Lender severally agrees to make Revolving Loans, which will be made
in Dollars, to Borrowers in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

  -43-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Revolving Loans.

(i) Revolving Loans shall be made in an aggregate minimum amount of five hundred
thousand Dollars ($500,000) and integral multiples of fifty thousand Dollars
($50,000) in excess of that amount.

(ii) Whenever any Borrower desires that Lenders make Revolving Loans, such
Borrower shall deliver to Administrative Agent a fully executed and delivered
Borrowing Notice And Certificate no later than 1:00 p.m. (New York City time) at
least three (3) Business Days in advance of the proposed Credit Date in the case
of a Revolving Loan that is a Eurodollar Rate Loan and at least one (1) Business
Day in advance of the proposed Credit Date in the case of a Revolving Loan that
is a Base Rate Loan. A Borrowing Notice And Certificate for a Revolving Loan
that is a Eurodollar Rate Loan shall be revocable on and after the related
Interest Rate Determination Date; provided that such Borrower shall be bound to
make a borrowing in accordance therewith unless such Borrower compensates
Lenders in accordance with Section 2.16(c).

(iii) Notice of receipt of each Borrowing Notice And Certificate in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to each applicable Lender by telefacsimile or electronic
transmission means with reasonable promptness, but (provided Administrative
Agent shall have received such notice by 1:00 p.m. (New York City time)) not
later than 3:00 p.m. (New York City time) on the same day as Administrative
Agent’s receipt of such Notice from Borrowers.

(iv) Subject to Section 2.14(b), each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 1:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day
funds, at the Principal Office designated by Administrative Agent. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Revolving
Loans available to Borrowers by no later than 2:00 p.m. on the applicable Credit
Date by causing an amount of same day funds in the requested currency equal to
the proceeds of all such Revolving Loans received by Administrative Agent from
Lenders to be credited to the account of Borrowers as may be designated in
writing to Administrative Agent by Borrowers.

(c) Right to Repay and Reborrow. Subject to the terms and conditions of this
Agreement, Borrowers may borrow, repay and reborrow under the Revolving
Commitment during the Revolving Commitment Period.

2.2 Swingline Loans

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, Swingline Lender agrees to make Swingline Loans to Borrowers from
time to time during the Revolving Commitment Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline

 

  -44-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Loans exceeding twenty-five million Dollars ($25,000,000) or (ii) the Total
Utilization of Revolving Commitments exceeding the Revolving Commitments then in
effect; provided that Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrowers may borrow,
prepay, and reborrow Swingline Loans.

(b) Notice of Swingline Loans by Borrowers. To request a Swingline Loan,
Borrowers shall notify Swingline Lender of such request in writing, not later
than 2:00 p.m., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be revocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan, and shall
be deemed to be a reaffirmation that the conditions set forth in Section 3.2 are
satisfied as of the date of the last Borrowing Notice And Certificate or Notice
of LC Activity and Certificate, whichever was most recently delivered to the
Administrative Agent. If limitations set forth in the first sentence of
Section 2.2(a) are satisfied and no Event of Default has occurred and is
continuing, (i) Administrative Agent will promptly advise Swingline Lender of
any such notice received from Borrowers and (ii) the Swingline Lender shall make
each Swingline Loan available to Borrowers to an account of the applicable
Borrower specified in the request by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) Repayment of Swingline Loan. Each Borrower, jointly and severally, hereby
unconditionally promises to pay to Swingline Lender the then unpaid principal
amount of each Swingline Loan upon the earlier of (i) the Termination Date and
(ii) on or prior to the date that is fifteen (15) Business Days after the making
of the relevant Swingline Loan; provided, however, that upon the relevant
Borrower’s tendering of the applicable Conversion/Continuation Notice received
by the Swingline Lender and the Administrative Agent no later than 11 a.m. (New
York City time) on the date of the expiration of (but during) such fifteen
(15) Business Day period, and limited to the amount of the unutilized portion of
the Revolving Commitments, the relevant Borrower may elect to have such
Swingline Loan converted into a Revolving Loan on such date, so long as the
conditions precedent set forth in Section 3.2 are met as of the date of such
conversion. Upon effectiveness of such conversion, the provisions of
Section 2.3(c) shall apply mutatis mutandis as though the Swingline Loan
converted into a Revolving Loan were a Letter of Credit as referred to therein.

(d) Payments Directly to Swingline Lender. Except as otherwise provided in
Section 2.2(e), Borrowers shall make all payments of principal and interest in
respect of the Swingline Loans directly to Swingline Lender.

(e) Participations by Lenders in Swingline Loans. The Swingline Lender may, by
written notice given to Administrative Agent not later than 2:00 p.m., New York
City time, on any Business Day require the Lenders to acquire participations in
all or a portion of the Swingline Loans outstanding. Such notice to
Administrative Agent shall specify the aggregate amount of Swingline Loans in
which the Lenders will participate. Promptly upon receipt of such notice,
Administrative Agent will give notice thereof to each Lender, specifying in such
notice each Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, within one Business Day after
receipt of notice as provided in this Section 2.2(c), to pay to Administrative
Agent, for the account of Swingline Lender, such Lender’s Pro Rata Share of such
Swingline Loan or Loans (and to the extent such amounts are

 

  -45-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

paid, such Swingline Loan shall be deemed to be a Revolving Loan (and not a
Swingline Loan) for purposes of this Agreement). Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this Section 2.2(e) is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuation of a
Default or Event of Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
counterclaim, defense, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this Section 2.2(e) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.1(b)(iv) with respect to Loans made by such Lender (and
Section 2.1(b)(iv) shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and Administrative Agent shall promptly pay to Swingline Lender
the amounts so received by it from the Lenders. Administrative Agent shall
notify Borrowers of any participation in any Swingline Loan acquired pursuant to
this Section 2.2(e), and thereafter payments in respect of such Swingline Loan
shall be made to Administrative Agent and not to Swingline Lender. Any amounts
received by Swingline Lender from Borrowers (or other party on behalf of
Borrowers) in respect of a Swingline Loan after receipt by Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
Administrative Agent; any such amounts received by Administrative Agent shall be
promptly remitted by Administrative Agent to the Lenders that shall have made
their payments pursuant to this Section 2.2(e) and to Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this Section 2.2(e) shall not relieve Borrowers of any default in
the payment thereof.

2.3 Letters of Credit

(a) Letters of Credit.

(i) Subject to the terms and conditions set forth herein, (A) on the Closing
Date, each Existing Letter of Credit shall remain outstanding, in accordance
with its terms, and shall constitute a Letter of Credit hereunder; (B) each LC
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.3, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in Canadian Dollars (subject
to the limitations set forth below) for the account of US Borrower or its
Affiliates in an aggregate stated amount not to exceed such LC Issuing Bank’s
“Revolving Loan and Letter of Credit Commitment” set forth on Appendix A, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.3(b) below and the applicable LC Issuing Banks shall continue any
Existing Letters of Credit, and (2) to honor drawings under the Letters of
Credit; and (C) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of US Borrower or its Affiliates and any
drawings thereunder; provided that, in the case of clause (B)(1) above, after
giving effect to any Credit Extension with respect to any Letter of Credit,
(w) solely with respect to Letters of Credit issued in support of obligations of
Affiliates of the US Borrower that are not Credit Parties or Restricted
Subsidiaries, the requirements of Section 6.4(c) shall have been satisfied as of
the date of such issuance, (x) the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect, (y) the L/C
Obligations shall not exceed the L/C

 

  -46-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Sublimit then in effect and (z) prior to (or concurrent with) the issuance of
any Canadian Dollar Denominated Letter of Credit, US Borrower shall establish
the L/C Currency Reserve by posting Cash Collateral with the Administrative
Agent either in Canadian Dollars or Canadian Dollar Equivalent of such amount in
Dollars equal to five percent (5%) of the stated amount in Canadian Dollars of
each Canadian Dollar Denominated Letter of Credit. US Borrower may use the
proceeds of a Revolving Loan for purposes of posting such Cash Collateral;
provided that the amount of Cash Collateral so required to be deposited in the
L/C Currency Reserve pursuant to clause (z) shall be reduced by the excess
undrawn availability (if any) under the Revolving Commitment (and subject
further to the L/C Sublimit) to the extent that such availability is in excess
of five percent (5%) of the Dollar Equivalent of the stated value of all
Canadian Dollar Denominated Letters of Credit. The L/C Currency Reserve
requirement shall be adjusted on each Revaluation Date and additional reserves
shall be contributed (to the extent that Revolving Commitments (subject to the
L/C Sublimit) are not then available) or existing Cash Collateral shall be
returned, in either case, to the extent of any excess or shortfall based on the
Dollar Equivalent of the stated amount of Canadian Dollar Denominated Letters of
Credit then in effect. Each request by US Borrower for the issuance, amendment
or extension of a Letter of Credit shall be deemed to be a representation by US
Borrower that the Credit Extension so requested complies with the conditions set
forth in clauses (x), (y) and (z) above. Within the foregoing limits, and
subject to the terms and conditions hereof, US Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly US Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Canada
Borrower may not apply for or otherwise take any action which would result in
the issuance of a Letter of Credit.

(ii) No LC Issuing Bank shall issue, amend or extend any Letter of Credit, if:

(1) subject to Section 2.3(b), the expiry date of the requested Letter of Credit
would occur more than twelve (12) months after the date of issuance or last
extension, unless such LC Issuing Bank has approved such expiry date and, if
requested by such LC Issuing Bank, US Borrower shall Cash Collateralize up to
one hundred five (105%) of the Dollar Equivalent of the stated value of such
Letter of Credit in accordance with the procedures set forth in Section 2.20(c);
provided that any such Letter of Credit may provide for the renewal thereof in
accordance with Section 2.3(b); or

(2) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

provided that, the terms of each Letter of Credit may, if requested by the US
Borrower prior to issuance, amendment or extension, as applicable, of such
Letter of Credit, (A) require the LC Issuing Bank to give the beneficiary named
in such Letter of Credit notice of any notice of termination or non-renewal and
(B) permit such beneficiary, upon receipt of such notice, to draw under such
Letter of Credit prior to the date such Letter of Credit otherwise would have
been terminated or not renewed.

 

  -47-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(iii) No LC Issuing Bank shall be under any obligation to issue, amend or extend
any Letter of Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such LC Issuing Bank from
issuing the Letter of Credit, or any Governmental Rule applicable to such LC
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such LC Issuing Bank
shall (A) prohibit, or request that such LC Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular,
(B) impose upon such LC Issuing Bank with respect to the Letter of Credit any
Change in Law or Governmental Rule regarding required capital adequacy or
liquidity (for which such LC Issuing Bank is not compensated under Section 2.17)
which was not in effect or applicable to such LC Issuing Bank on the Closing
Date, or (C) impose upon such LC Issuing Bank any unreimbursed loss, cost or
expense (for which such LC Issuing Bank is not compensated under Section 2.17 or
otherwise to the satisfaction of the LC Issuing Bank, at the Borrowers’
election) which was not applicable on the Closing Date and which such LC Issuing
Bank in good faith, and in its sole discretion, deems material to it;

(2) the issuance of the Letter of Credit would violate one or more policies of
the applicable LC Issuing Bank applicable to letters of credit generally applied
to such LC Issuing Bank’s similarly situated customers, including a policy not
to issue Letters of Credit in the requested currency;

(3) except as otherwise agreed by Administrative Agent and the applicable LC
Issuing Bank (such consent not to be unreasonably withheld), the Letter of
Credit is in an initial stated amount less than twenty-five thousand Dollars
($25,000); or

(4) any Revolving Lender is at that time a Defaulting Lender, unless the
applicable LC Issuing Bank in good faith, and in its sole discretion, is
satisfied that (x) the participations in any existing Letters of Credit as well
as the new, amended or extended Letter of Credit has been or will be fully
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.20(a)(iii) or (y) such Defaulting Lender shall not participate therein
except to the extent such Defaulting Lender’s participation has been or will be
fully Cash Collateralized in accordance with Section 2.20(c).

 

  -48-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(iv) Each LC Issuing Bank shall agree to amend or extend any Letter of Credit if
(1) such LC Issuing Bank would have any obligation at such time to issue the
Letter of Credit in its amended or extended form under the terms hereof, and
(2) the beneficiary of the Letter of Credit accepts the proposed amendment or
extension to the Letter of Credit.

(v) Each LC Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each LC Issuing Bank shall have all of the benefits and
immunities (1) provided to Administrative Agent in Section 9 with respect to any
acts taken or omissions suffered by such LC Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and LC Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 9 included the LC Issuing Banks with
respect to such acts or omissions, and (2) as additionally provided herein with
respect to the LC Issuing Banks.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Subject to Section 3.2(a), each Letter of Credit shall be issued or amended,
as the case may be, upon the request of the US Borrower and delivered to the
applicable LC Issuing Bank (with a copy to Administrative Agent) in the form of
a Notice of LC Activity and Certificate and Letter of Credit Application,
appropriately completed and signed by an Authorized Representative of US
Borrower; provided, however, that amendments not expressly contemplated by such
Notice of LC Activity and Certificate shall be as reasonably agreed and
coordinated by the LC Issuing Bank and the US Borrower. Such Notice of LC
Activity and Certificate and Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable LC Issuing Bank, by
personal delivery or by any other means acceptable to such LC Issuing Bank. Such
Notice of LC Activity and Certificate and Letter of Credit Application must be
received by the applicable LC Issuing Bank and Administrative Agent not later
than 1:00 p.m. (New York City time) at least three (3) Business Days (or such
later date and time as Administrative Agent, such LC Issuing Bank and US
Borrower may agree in a particular instance in their reasonable discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable LC Issuing Bank: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof (Dollars or Canadian Dollars); (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such LC Issuing Bank may reasonably require in
accordance with its customary practice, as applied to similarly-situated
customers. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable LC

 

  -49-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Issuing Bank (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment (including, in the case of an extension of such Letter of
Credit, the extended expiry date, which shall be subject to Section 2.3(a)(ii));
and (4) such other matters as such LC Issuing Bank may reasonably require in
accordance with its customary practice, as applied to similarly-situated
customers. Additionally, US Borrower shall furnish to the applicable LC Issuing
Bank (with a copy to the Administrative Agent) such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any LC Issuer Documents, as such LC Issuing Bank may reasonably
require in accordance with its customary practice, as applied to
similarly-situated customers.

(ii) Promptly after receipt of any Notice of LC Activity and Certificate and
Letter of Credit Application, the applicable LC Issuing Bank will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such Notice of LC Activity and Certificate and Letter of
Credit Application from US Borrower and, if not, the applicable LC Issuing Bank
will provide Administrative Agent with a copy thereof. Unless the applicable LC
Issuing Bank has received written notice from any Lender, Administrative Agent
or any Credit Party, at least one (1) Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.2 shall not then be satisfied,
then, subject to the terms and conditions hereof, such LC Issuing Bank shall, on
the requested date, issue a Letter of Credit for the account of US Borrower (or
the applicable Restricted Subsidiary) or enter into the applicable amendment, as
the case may be, in each case in accordance with such LC Issuing Bank’s usual
and customary business practices and, if requested, its standard Letter of
Credit Application. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such LC Issuing Bank a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender’s
Pro Rata Share of the Revolving Commitments times the amount of such Letter of
Credit.

(iii) If US Borrower so requests in any applicable Notice of LC Activity and
Certificate or Letter of Credit Application, the applicable LC Issuing Bank may,
in its sole discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such LC Issuing Bank to
prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
written notice to the beneficiary thereof at least sixty (60) days prior to the
then scheduled expiry thereof (the “Non-Extension Notice Date”). The US Borrower
shall not be required to make a specific request to such LC Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such LC Issuing
Bank to permit the extension of such Letter of Credit at any time prior to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such LC Issuing Bank shall not permit any such extension if
(A) such LC Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time

 

  -50-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

to issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of Section 2.3(a)(ii) or (iii), Section 3.2 (other than
Section 3.2(a)(i) and (v)) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from Administrative
Agent, any Lender or US Borrower that one or more of the conditions specified in
Section 3.2 (other than Section 3.2(a)(i) and (v)), the satisfaction of which
would be required to issue such Letter of Credit in its revised form (as
extended), is not then satisfied, and in each such case directing such LC
Issuing Bank not to permit such extension; provided further that, the
beneficiary of any such Letter of Credit shall be permitted to draw upon such
Letter of Credit at any time prior to its scheduled expiry date.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable LC Issuing Bank will also deliver to US Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v) The Existing Letters of Credit shall remain in place as if issued under this
Section 2.3(b) on the Closing Date and shall constitute Letters of Credit under
this Agreement for all purposes, including determining usage of the Revolving
Commitment (except that the Existing Scotiabank Letters of Credit shall not be
considered for purposes of determining usage of the Revolving Commitment, to the
extent such Letters of Credit are cash collteralized in accordance with the
Scotia Cash Collateral Agreement), accrual and payment of fees in respect of
such Letters of Credit (except as set forth in Section 2.10(g)), the obligations
of the US Borrower to reimburse each LC Issuing Bank for any drawings under
Existing Letters of Credit, the deemed borrowing of any Revolving Loans in
respect of any Unreimbursed Amounts, and otherwise.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any payment by an LC Issuing Bank under any Letter of Credit against
presentation of the drafts or other documents or certificates required for a
beneficiary to draw under such Letter of Credit (the date of each such payment,
a “Honor Date”), the relevant LC Issuing Bank that issued such Letter of Credit
shall notify promptly US Borrower and Administrative Agent thereof. Not later
than 3:00 P.M. (New York City time) on the third Business Day following the date
of any payment by any LC Issuing Bank under a Letter of Credit (each such date,
a “Reimbursement Date”), US Borrower shall reimburse such LC Issuing Bank in an
amount equal to the amount of such drawing together with interest (if any) on
such amount calculated with respect to Letters of Credit other than Canadian
Dollar Denominated Letters of Credit, at the Base Rate and, with respect to
Canadian Dollar Denominated Letters of Credit (i) at the CDOR Rate plus (ii) the
Applicable Margin for Letter of Credit Fees plus (iii) the costs of any currency
exchange trades incurred in connection with the US Borrower making a borrowing
as set forth in this Section 2.3(c)(i) below or the Revolving Lenders fund their
participations in such Letter of Credit (in aggregate, the “Reimbursement
Amount”); provided, however, that the US Borrower shall have no such
reimbursement obligation

 

  -51-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

with respect to any Existing Scotiabank Letter of Credit to the extent the
corresponding obligation has been satisfied pursuant to the Scotia Cash
Collateral Agreement. Unless US Borrower shall have notified Administrative
Agent and such LC Issuing Bank prior to 11:00 a.m. (New York City time) on the
Reimbursement Date that US Borrower intends to reimburse such LC Issuing Bank
for the Reimbursement Amount with funds other than the proceeds of Revolving
Loans, US Borrower shall be deemed to have given a timely Borrowing Notice And
Certificate to Administrative Agent (as described in the next sentence) and
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the Reimbursement Amount (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Canadian Dollar Denominated Letter of
Credit) (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Pro Rata Share thereof. In such event, so long as no Event of Default has
occurred and is continuing, US Borrower shall be deemed to have requested a
borrowing of a Revolving Loan that is a Eurodollar Rate Loan to be disbursed on
the Reimbursement Date in an amount equal to the Reimbursement Amount, without
regard to the minimum and multiples specified in Section 2.1 for the principal
amount of Revolving Loans, but subject to the amount of the unutilized portion
of the Revolving Commitments. Any notice given by such LC Issuing Bank or
Administrative Agent pursuant to this Section 2.3(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.3(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable LC Issuing Bank, in
Dollars, at Administrative Agent’s Principal Office for Dollar-denominated
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.3(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Eurodollar Rate Loan to US
Borrower in such amount. Administrative Agent shall remit the funds so received
to the applicable LC Issuing Bank in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Revolving Loans because an Event of Default has occurred and is
continuing, US Borrower shall be deemed to have incurred from the applicable LC
Issuing Bank an L/C Borrowing in the amount of the Reimbursement Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate from and
after the date such L/C Borrowing is deemed to have occurred. In such event,
each Revolving Lender’s payment to Administrative Agent for the account of the
applicable LC Issuing Bank pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.3.

(iv) Unless and until a Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.3(c) to reimburse the applicable LC Issuing Bank

 

  -52-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Pro Rata Share of such amount shall be solely for the account
of such LC Issuing Bank.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable LC Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such LC Issuing Bank, US Borrower, any Restricted
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that no Revolving Lender will be obligated to make Revolving Loans pursuant to
this Section 2.3(c) if an Event of Default has occurred and is continuing. No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of US Borrower to reimburse the applicable LC Issuing Bank for the amount of any
payment made by such LC Issuing Bank under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to Administrative Agent for
the account of the applicable LC Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of
this Section 2.3(c) by the time specified in Section 2.3(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable LC Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the applicable LC Issuing Bank at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the LC Issuing
Bank in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable LC Issuing Bank submitted to any Revolving Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable LC Issuing Bank has made a payment under
any Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance
with Section 2.3(c), if Administrative Agent receives for the account of the
applicable LC Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from US Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof in Dollars or in the same funds as those received by Administrative
Agent.

 

  -53-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(ii) If any payment received by Administrative Agent for the account of the
applicable LC Issuing Bank pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 10.10 (including
pursuant to any settlement entered into by such LC Issuing Bank in its
discretion), each Revolving Lender shall pay to Administrative Agent for the
account of the applicable LC Issuing Bank its Pro Rata Share thereof on demand
of Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Revolving Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of US Borrower to reimburse an LC
Issuing Bank for each L/C Borrowing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrowers or any Affiliate may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such LC Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such LC Issuing Bank of any requirement that exists for such LC
Issuing Bank’s protection and not the protection of US Borrower or any waiver by
such LC Issuing Bank which does not in fact materially prejudice US Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such LC Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii) any payment by such LC Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such LC Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession,

 

  -54-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of Canadian Dollars to US Borrower or any Affiliate or in the relevant currency
markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, US Borrower or any of its
Affiliates.

The US Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with US Borrower’s instructions or other irregularity, US Borrower
will promptly notify the applicable LC Issuing Bank. US Borrower shall be
conclusively deemed to have waived any such claim against the applicable LC
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of LC Issuing Bank. In paying any drawing under a Letter of Credit,
each LC Issuing Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the LC Issuing Banks, Administrative Agent, any of their
respective Related Parties nor any participant or assignee of the LC Issuing
Banks shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or LC Issuer Document. US Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude US Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the LC Issuing Banks,
Administrative Agent, any of their respective Related Parties nor any
participant or assignee of the LC Issuing Banks shall be liable or responsible
for any of the matters described in clauses (i) through (ix) of Section 2.3(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, US Borrower may have a claim against the LC Issuing Banks, and
the LC Issuing Bank may be liable to US Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by either US Borrower which US Borrower proves were caused by such LC
Issuing Bank’s willful misconduct or gross negligence. In furtherance and not in
limitation of the foregoing, such LC Issuing Bank may, in its sole discretion,
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such LC Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be

 

  -55-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

invalid or ineffective for any reason. The LC Issuing Banks may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (known as “SWIFT”) message
or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an LC Issuing Bank and US Borrower when a Letter of Credit
is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the LC Issuing Banks shall not be responsible to
US Borrower for, and such LC Issuing Bank’s rights and remedies against US
Borrower shall not be impaired by, any action or inaction of such LC Issuing
Bank required or permitted under any Governmental Rule that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Governmental Rules of a jurisdiction where such LC Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Reporting of Letter of Credit Information. For so long as any Letter of
Credit issued by an LC Issuing Bank other than Administrative Agent is
outstanding, such LC Issuing Bank shall deliver to Administrative Agent and US
Borrower on the last Business Day of each calendar month, and on each date that
an Credit Extension occurs with respect to any such Letter of Credit, a report
in the form satisfactory to Administrative Agent, appropriately completed with
the information for every outstanding Letter of Credit issued by such LC Issuing
Bank. Administrative Agent shall deliver to the Lenders on a monthly basis a
report of all outstanding Letters of Credit.

(i) Letters of Credit Issued for Affiliates. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Operating Company Subsidiary or any other
Affiliate of a Borrower, US Borrower shall be obligated to reimburse the
applicable LC Issuing Bank hereunder for any and all drawings under such Letter
of Credit. Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of any Restricted Operating Company Subsidiary or any other
Affiliate of Borrowers inures to the benefit of Borrowers, and that Borrowers’
business derives substantial benefits from the businesses of such parties.

2.4 Pro Rata Shares. All Revolving Loans shall be made, and all participations
in Letters of Credit and Swingline Loans shall be purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that the obligations of the Lenders hereunder are separate, no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make a Revolving Loan requested hereunder or purchase such
participation required hereby nor shall any Revolving Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Revolving Loan requested hereunder or
purchase such participation required hereby.

 

  -56-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

2.5 Use of Proceeds. The proceeds of the Revolving Loans and the issuance of
Letters of Credit shall be applied by Borrowers for Permitted Uses. The proceeds
of a Swingline Loan shall be applied by Borrowers for Permitted Swingline Uses.
No portion of the proceeds of any Credit Extension shall be used in any manner
that causes or might cause such Credit Extension or the application of such
proceeds to violate Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

2.6 Evidence of Debt; Lenders’ Books and Records; Notes

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrowers to such
Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrowers, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrowers’ Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b) Notes. If so requested by any Lender by written notice to Borrowers (with a
copy to Administrative Agent) at least five (5) Business Days prior to the
Closing Date, or at any time thereafter, to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Loans owing to, or to be made by, such Lender, the Borrowers shall execute
and deliver to such Lender (or, if applicable and if so specified in such
notice, to any Person who is a permitted assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
date that is five (5) Business Days prior to the Closing Date, promptly after
Borrowers’ receipt of such notice) a Note or Notes to evidence such Lender’s
Loan, as the case may be (and, if applicable, prior to its receipt of any such
new Note or Notes, such Lender shall surrender any previously issued Notes to
Administrative Agent for cancellation).

(c) Booking of Loans. Any Lender may make, carry or transfer Loans at, to, or
for the account of any of its branch offices or the office of an Affiliate of
such Lender.

2.7 Interest on Loans

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows: (i) if a Base Rate Loan, at the
Base Rate plus the Applicable Margin for Base Rate Loans; or (ii) if a
Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable Margin for
Eurodollar Rate Loans.

(b) The basis for determining the rate of interest with respect to any Revolving
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrowers and notified to Administrative Agent pursuant to the
applicable Borrowing Notice And Certificate or Conversion/Continuation Notice,
as the case may be. If on

 

  -57-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

any day a Revolving Loan is outstanding with respect to which a Borrowing Notice
And Certificate or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Revolving Loan shall be a Base Rate Loan. Each Swingline Loan shall be a Base
Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than
eighteen (18) Interest Periods outstanding at any time. In the event Borrowers
fail to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Borrowing Notice And Certificate or Conversion/Continuation Notice,
such Revolving Loan (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Revolving Loan (or if outstanding as a
Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event Borrowers fail to specify an Interest Period for
any Eurodollar Rate Loan in the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, Borrowers shall be deemed to have selected an
Interest Period of one (1) month. Administrative Agent shall promptly notify
Borrowers and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify
Borrowers and the Lenders of any change in Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans bearing interest at a rate determined by reference to a
Base Rate calculated pursuant to clause (a) of the definition of Base Rate, on
the basis of a 365- day or 366-day year, as the case may be, and (ii) in the
case of all other Base Rate Loans and Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Revolving Loan, the date
of the making of such Revolving Loan or the first day of an Interest Period
applicable to such Revolving Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Revolving Loan or the expiration date of an Interest
Period applicable to such Revolving Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Revolving Loan is repaid on the same day on which it is made, one
(1) day’s interest shall be paid on that Revolving Loan.

(e) Except as otherwise set forth herein, interest on each Revolving Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Revolving Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily basis and shall be payable in arrears at maturity of the Revolving Loans,
including final maturity of the Revolving Loans.

 

  -58-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(f) US Borrower agrees to pay to the Administrative Agent (for the benefit of
each LC Issuing Bank), with respect to drawings honored under any Letter of
Credit issued by an LC Issuing Bank, interest on the amount paid by such LC
Issuing Bank in respect of each such honored drawing, at a rate equal to (i) for
the period from the Honor Date to but excluding the Reimbursement Date, the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, the Default Rate in respect of any
Unreimbursed Amounts that have not been refinanced in accordance with
Section 2.3(c)(i). For the period of time between the Honor Date and the
Reimbursement Date (or such later date such amount is reimbursed on behalf of US
Borrower), the interest accruing on such amounts will be for the account of the
applicable LC Issuing Bank until reimbursed for all amounts other than the LC
Issuing Bank’s Pro Rata Share thereof.

(g) Interest payable pursuant to Sections 2.7(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Administrative Agent of any payment of
interest pursuant to Section 2.7(f), the Administrative Agent shall distribute
to each Revolving Lender, out of the interest received by the Administrative
Agent in respect of the period from the date such drawing is honored to but
excluding the date on which the applicable LC Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Revolving Lender would have been
entitled to receive in respect of the Letter of Credit Fees that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit.

(h) Canada Interest Act. For the purposes of the Interest Act (Canada) and
disclosure under such act, whenever interest to be paid under this Agreement is
to be calculated on the basis of a year of 360 or 365 days or any other period
of time that is less than a calendar year, the yearly rate of interest to which
the rate used pursuant to such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by either 360 or 365 or such other period of
time, as the case may be.

2.8 Conversion/Continuation

(a) Subject to Section 2.16 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans) so long as no Event of Default shall
have occurred and then be continuing, Borrowers shall have the option:

(i) to convert at any time all or any part of any Revolving Loan in a minimum
amount equal to five hundred thousand Dollars ($500,000) and integral multiples
of fifty thousand Dollars ($50,000) in excess of that amount or, if different,
the entire amount of the Revolving Loan being converted, from one Type of Loan
to another Type of Loan; provided, a Eurodollar Rate Loan may only be converted
on the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrowers shall pay all amounts due under Section 2.16 in connection with
any such conversion; or

 

  -59-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Revolving Loan in a minimum
amount equal to five hundred thousand Dollars ($500,000) and integral multiples
of fifty thousand Dollars ($50,000) in excess of that amount or, if different,
the entire amount of the Revolving Loan being continued, as a Eurodollar Rate
Loan.

(b) Borrowers shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 11:00 a.m. (New York City time) on the date of the proposed
Conversion/Continuation Date (in the case of a conversion to, or continuation
of, a Base Rate Loan) and at least three (3) Business Days in advance of the
proposed Conversion/Continuation Date (in the case of a conversion to an
Eurodollar Rate Loan). Subject to the foregoing, in the event that the
applicable Borrower shall not deliver a Conversion/Continuation Notice with
respect to any Eurodollar Rate Loan as provided above, such Eurodollar Rate Loan
(unless repaid) shall automatically be continued as a Eurodollar Rate Loan with
a one month Interest Period at the expiration of the then current Interest
Period. A Conversion/Continuation Notice for conversion to, or continuation of,
any Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be
revocable on and after the related Interest Rate Determination Date; provided
that the applicable Borrower shall be bound to effect a conversion or
continuation in accordance therewith unless such Borrower compensates Lenders in
accordance with Section 2.16(c).

2.9 Default Interest. During such periods that an Event of Default has occurred
and is continuing, all outstanding Obligations shall bear interest at a rate per
annum equal to the Default Rate from the date such payment was due to but
excluding the date such Event of Default is remedied or waived. Interest payable
at the Default Rate shall be payable from time to time on demand.

2.10 Fees

(a) Borrowers agree to pay to Administrative Agent for the ratable benefit of
each Lender having Revolving Commitment fees equal to (1) the average of the
daily difference between (A) the Revolving Commitments (regardless of any
availability limitation as of the date of determination), and (B) the Total
Utilization of Revolving Commitments (excluding, except with respect to the
calculation of fees payable to the Swingline Lender, the outstanding principal
amount of the Swingline Loans), times (2) the applicable Commitment Fee Rate for
the applicable period.

(b) Subject to Section 2.10(g), US Borrower agrees to pay the following fees or
cause the following fees to be paid to:

(i) each LC Issuing Bank for its own account, a fronting fee equal to one fifth
of one percent (0.20%) per annum of the average aggregate daily maximum amount
available to be drawn under all Letters of Credit issued by such LC Issuing Bank
(determined as of the close of business on any date of determination); and

(ii) Administrative Agent for the ratable benefit of each Lender participating
in each Letter of Credit, letter of credit fees (“Letter of Credit Fees”) equal
to (1) the Applicable Margin for Revolving Loans that are Eurodollar Rate Loans,
times

 

  -60-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(2) the Dollar Equivalent of the average aggregate daily maximum amount
available to be drawn under all such Letters of Credit (regardless of whether
any conditions for drawing could then be met and determined as of the close of
business on any date of determination).

(iii) each LC Issuing Bank for its own account, such documentary and processing
charges for any issuance, amendment, transfer or payment of a Letter of Credit
as are in accordance with such LC Issuing Bank’s standard schedule for such
charges and as in effect (and delivered to US Borrower) at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Sections 2.10(a) and (b)(ii) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

(d) All fees referred to in Sections 2.10(a) and (b) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed. All fees referred
to in Sections 2.10(a) and (b) shall be payable by Borrowers quarterly in
arrears on March 31, June 30, September 30 and December 31 of each year during
the Revolving Commitment Period commencing on the first such date to occur after
the Closing Date, and on the Revolving Commitment Termination Date.

(e) In addition to any of the foregoing fees, each Borrower agrees to pay to
Agents and Lenders such other fees in the amounts and at the times separately
agreed upon in fee letters.

(f) No Revolving Commitment fees shall be payable with respect to any unused
portion of the Revolving Commitment to the extent irrevocably cancelled by
Borrowers.

(g) Section 2.10(b) shall not apply in respect of the Existing Scotia Letters of
Credit. All fees payable in respect of such Letters of Credit shall be set forth
in the Scotia Cash Collateral Agreement.

2.11 Voluntary Prepayments/Commitment Reductions

(a) Voluntary Prepayments.

(i) At any time and from time to time:

(1) with respect to Base Rate Loans, Borrowers may prepay any such Loans on any
Business Day in whole or in part; and

(2) with respect to Eurodollar Rate Loans, Borrowers may prepay any such Loans
on any Business Day in whole or in part.

(ii) All such prepayments shall be made:

 

  -61-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(1) without premium or penalty (except as provided in Section 2.16(c));

(2) together with accrued interest on the principal amount being prepaid;

(3)(i) in respect of Eurodollar Rate Loans, in a principal amount of $500,000 or
a whole multiple of $50,000 in excess thereof; and (ii) in respect of Base Rate
Loans, in a principal amount of $500,000 or a whole multiple of $50,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding

(4) upon written or telephonic notice received on the same day or any Business
Day prior thereto, in the case of Base Rate Loans; and

(5) upon not less than two (2) Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to Administrative Agent, as the case may be, by 1:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice for Loans by telefacsimile
or telephone to each applicable Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.12(a).

(b) Commitment Reductions.

(i) Borrowers may, upon not less than one (1) Business Day’s prior written or
telephonic notice promptly confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of five million Dollars ($5,000,000) and integral multiples of
one million Dollars $1,000,000) in excess of that amount.

(ii) Borrowers’ notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrowers’ notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

  -62-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

2.12 Mandatory Prepayments

(a) Asset Sales. Subject to Sections 2.12(f) and 2.13(d), no later than the
tenth (10th) Business Day following the date of receipt by Borrowers or
Restricted Holding Company Subsidiary of any Net Asset Sale Proceeds which
exceed the amounts set forth in Section 6.7(d), the applicable Borrower shall
prepay the Loans as set forth in Section 2.13(b) in an aggregate amount equal
to such Net Asset Sale Proceeds.

(b) Insurance/Condemnation Proceeds. Subject to Sections 2.12(f) and 2.13(d), no
later than the tenth (10th) Business Day following the date of receipt by
Borrowers or any Restricted Holding Company Subsidiary of any Net
Insurance/Condemnation Proceeds, the applicable Borrower shall prepay the Loans
as set forth in Section 2.13(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds.

(c) Issuance of Debt. No later than the tenth (10th) Business Day following the
date of receipt by Borrowers or any Restricted Holding Company Subsidiary of any
Net Cash Proceeds from the incurrence of any Indebtedness for borrowed money by
Borrowers or any Restricted Holding Company Subsidiary (other than Permitted
Indebtedness), Borrowers shall prepay the Loans as set forth in Section 2.13(b)
in an aggregate amount equal to such proceeds.

(d) Equity Cure Proceeds. Immediately following receipt by Borrowers of a Cure
Amount pursuant to Section 8.12, Borrowers shall prepay the Loans as set forth
in Section 2.13(b) in an aggregate amount equal to such Cure Amount. For the
avoidance of doubt this clause (d) shall not require the prepayment of any
amount of any equity raised, or capital contribution received, in excess of the
Cure Amount, which excess amount may be retained by the Borrowers (or any other
party) to the extent otherwise permitted (or not prohibited) hereunder.

(e) Revolving Loans. Borrowers shall from time to time prepay the Revolving
Loans to the extent necessary so that the Total Utilization of Revolving
Commitments shall not at any time exceed the Revolving Commitments then in
effect.

(f) Notwithstanding Sections 2.12(a) and (b), Borrowers may, by written notice
to the Administrative Agent, elect to apply any such Net Asset Sale Proceeds or
Net Insurance/Condemnation Proceeds on a pro rata basis (i) in accordance with
Section 2.13(b) and (ii) to prepay, or offer to repurchase, any outstanding
senior secured first lien Incremental Equivalent Debt that by its terms
expressly requires Borrowers to prepay (or offer to repurchase) such Incremental
Equivalent Debt with such proceeds and is secured by the assets that resulted in
such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds; it being
understood that any such proceeds not so applied to repay or repurchase such
Incremental Equivalent Debt (due to the declination of such offer to repurchase
by the holders thereof or for any other reason) shall, subject to
Section 2.13(d), be applied be applied in accordance with Section 2.13(b).

(g) Prepayment Certificate. Concurrently with any prepayment of the Revolving
Loans pursuant to Sections 2.12(a) through 2.12(e), Borrowers shall deliver to
Administrative Agent a certificate of an Authorized Representative demonstrating
the calculation of the amount required to be prepaid. In the event that
Borrowers shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrowers shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Borrowers shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Representative demonstrating the derivation of such
excess.

 

  -63-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(h) No Waiver. The acceptance by any Lender of any prepayment amount shall not
constitute a consent or waiver of such Lenders’ rights with respect to any other
provision set forth in the Credit Documents, including covenants related to
Lenders’ consent rights with respect to Asset Sales and incurrence of
Indebtedness.

2.13 Application of Prepayments

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.11(a) shall be applied as specified by Borrowers in
the applicable notice of prepayment; provided, in the event Borrowers fail to
specify the Loans to which any such prepayment shall be applied, such
prepayments shall be applied to repay outstanding Revolving Loans to the full
extent thereof, without any permanent reduction of the Revolving Commitments.

(b) Application of Prepayments. Any amount required to be paid pursuant to
Section 2.12 shall be applied as follows (without any permanent reduction of the
Revolving Commitments):

first, in the case of US Borrower, to prepay outstanding reimbursement
obligations with respect to Letters of Credit;

second, to prepay any Swingline Loans to the full extent thereof;

third, subject to Section 2.12(f), to prepay the Revolving Loans to the full
extent thereof; and

fourth, if an Event of Default shall have occurred and be continuing, to provide
Cash Collateral for undrawn Letters of Credit; provided that such Cash
Collateral shall be subsequently released and returned to Borrower (i) at such
time as such Event of Default is no longer continuing and (ii) if such Event of
Default is continuing, (x) in proportion to any reductions in the maximum
exposure with respect to such Letters of Credit and (y) in full upon the
termination and return of such Letters of Credit undrawn; provided that, (1) in
the case of a release pursuant to clause (i) above, if any Obligations set forth
in priority first are outstanding at the time of such release or (2) in the case
of a release pursuant to clause (ii) above, if any Obligations set forth in
priorities first through third are outstanding, then, such Cash Collateral shall
first be applied to the repayment of such Obligations, as applicable, in
accordance with this Section 2.13(b).

(c) Application of Prepayments of Revolving Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Type of Loan being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrowers pursuant to Section 2.16(c).

 

  -64-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(d) Reinvestment Rights. Notwithstanding anything to the contrary in
Section 2.12 and this Section 2.13, the Borrowers shall not be required to
prepay proceeds received pursuant to Section 2.12(a) or Section 2.12(b) as long
as such proceeds are not distributed to Sponsor or the Pledgors as a Restricted
Payment and such proceeds are (x) used to purchase additional operating,
construction, or development stage Energy Projects to the extent owned by a
Restricted Operating Company Subsidiary immediately following such purchase,
(y) used to expand existing Energy Projects owned by Restricted Operating
Company Subsidiaries or (z) otherwise reinvested in assets accretive to the
credit profile of the Borrowers, in each case within 90 days of receipt of such
proceeds.

2.14 General Provisions Regarding Payments

(a) All payments by Borrowers of principal, interest, fees and other Obligations
shall be made in Dollars (except, in respect of any Canadian Dollar Denominated
Letter of Credit, which may be reimbursed with Canadian Dollars) in same day
funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered by wire transfer to Administrative Agent
not later than 2:00 p.m. (New York City time) on the date due at the Principal
Office designated by Administrative Agent for the account of Lenders or to the
Swingline Lender as set forth in Section 2.2(d); for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrowers on the next
succeeding Business Day.

(b) Unless Administrative Agent shall have received notice from a Lender prior
to any proposed Credit Date of Eurodollar Rate Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 1:00 p.m. (New York City time) on the
date of such borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2 (or, in the case of a borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2) and may, in reliance upon such assumption, make
available to Borrowers a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to
Administrative Agent, then the applicable Lender agrees to pay to Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrowers to but excluding the date of payment to
Administrative Agent, at the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by Administrative Agent in connection with
the foregoing. If such Lender pays its share of the applicable borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such borrowing. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrowers and Borrowers shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Type of Loan. Nothing in this Section 2.14(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Revolving Commitments
hereunder or to prejudice any rights that Borrowers may have against any Lender
as a result of any default by such Lender hereunder. A notice of Administrative
Agent to any Lender or Borrowers with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

  -65-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(c) Unless Administrative Agent shall have received notice from Borrowers prior
to the date on which any payment is due to Administrative Agent for the account
of the Lenders or the LC Issuing Banks hereunder that Borrowers will not make
such payment, Administrative Agent may assume that Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuing Banks, as the case may
be, the amount due. In such event, if Borrowers have not in fact made such
payment, then each of the Lenders or the LC Issuing Banks, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the LC Issuing Banks, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the Overnight Rate.

(d) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Loans that are Base Rate Loans as provided in
Section 2.11(a)(ii)(2) shall be accompanied by payment of accrued interest on
the principal amount being repaid or prepaid. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest, fees, costs and expenses then due hereunder,
such funds shall be applied (i) first, towards payment of interest, fees costs
and expenses then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(e) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable share of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent, pro rata in accordance with the amounts thereof then
due and payable.

(f) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(g) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Revolving Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest hereunder or of the Revolving Commitment fees hereunder.

(h) Borrowers hereby authorize Administrative Agent to charge Borrowers’
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

 

  -66-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(i) Administrative Agent shall deem any payment by or on behalf of Borrowers
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrowers and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.

(j) If an Event of Default shall have occurred and not otherwise been cured or
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents hereunder in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in the US
Pledge and Security Agreement.

(k) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation.

2.15 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as Cash Collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the

 

  -67-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrowers or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrowers expressly consent to the
foregoing arrangement and agree that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrowers to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.15 shall not be construed
to apply to (a) any payment made by Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (b) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it or (c) any payment to an LC Issuing
Bank or the Swingline Lenders of a reimbursement obligation in accordance with
Section 2.3(c)(i), Section 2.2(c) or the Scotia Cash Collateral Agreement, as
applicable.

2.16 Making or Maintaining Eurodollar Rate Loans

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent (upon the written instruction of the Required Lenders)
shall have determined in good faith (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that (1) by reason
of circumstances affecting the London interbank market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Eurodollar Rate or (2) deposits are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurodollar Rate
Loan, Administrative Agent shall on such date give notice (by telefacsimile or
by telephone confirmed in writing) to Borrowers and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans and (ii) in the event of a determination with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until Administrative Agent (upon the written instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, Borrowers
may revoke any pending Borrowing Notice And Certificate or
Conversion/Continuation Notice of Eurodollar Rate Loans in the affected currency
or currencies or, failing that, will be deemed to have converted such request
into a request for a borrowing of Base Rate Loans in the amount specified
therein.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrowers and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any
Governmental Rule (or would conflict with any Governmental Rule not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which

 

  -68-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

materially and adversely affect the London interbank market or the position of
such Lender in that market, then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Borrowers and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (1) each Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (2) each Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the relevant Interest Periods then in effect with
respect to the Affected Loans or when required by Governmental Rules and
Borrowers shall prepay or convert such Affected Loans together with accrued
interest, (3) the Affected Loans shall automatically convert into Base Rate
Loans on the date of such termination and (4) if such notice asserts the
illegality of any Lender making or maintaining Base Rate Loans the interest rate
on which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Administrative Agent
pursuant to such definition without reference to the Eurodollar Rate component
of the Base Rate. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a Eurodollar Rate Loan then
being requested by Borrowers pursuant to a Borrowing Notice And Certificate or a
Conversion/Continuation Notice, Borrowers shall have the option, subject to the
provisions of Section 2.16(c), to rescind such Borrowing Notice And Certificate
or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). If Borrowers do not rescind
such Borrowing Notice And Certificate or Conversion/Continuation Notice, each
Affected Lender’s share of such Loan shall constitute a Base Rate Loan. Except
as provided in the immediately preceding sentence, nothing in this
Section 2.16(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrowers
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including (x) the difference between any
interest paid by such Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and the Eurodollar Rate such Lender would receive in
connection with the liquidation or re-employment of such funds and (y) amounts
received by such Lender in connection with the liquidation or re-employment of
such funds and any expense or liability incurred in connection therewith) which
such Lender may actually sustain: (i) if for any reason (other than a default by
any such Lender) a borrowing of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Borrowing Notice And Certificate or a telephonic
request for borrowing, or a conversion to or continuation of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Conversion/Continuation
Notice or a telephonic request for conversion or continuation; (ii) if any
prepayment or other principal payment under Sections 2.11 or 2.12 of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; (iii) if any prepayment
of any of its Eurodollar Rate Loans is not made on any date specified in a
notice of prepayment given by Borrowers; and (iv) if an assignment of any Loan
by a Terminated Lender pursuant to Section 2.16(c) occurs on a date prior to the
last day of an Interest Period applicable to that Loan.

 

  -69-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(d) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under Section 2.16(c) shall be made as though such
Lender had actually funded each of its relevant Eurodollar Rate Loans through
the purchase of a Eurodollar deposit bearing interest at the rate obtained
pursuant to clause (i) of the definition of Eurodollar Rate in an amount equal
to the amount of such Eurodollar Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided, however, each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under Section 2.16(c).

2.17 Increased Costs; Capital or Liquidity Adequacy

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.18 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include each LC Issuing
Bank for purposes of this Section 2.17(a)) shall determine that any Change in
Law: (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender, or (iii) imposes any other condition, cost
or expense (other than with respect to Taxes) on or affecting such Lender (or
its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making, continuing, converting into or
maintaining Revolving Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then each Borrower shall promptly pay to such Lender, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable by such Borrower hereunder;
provided, Borrowers shall not be obligated to pay such Lender any compensation
attributable to any period prior to the date that is one hundred eighty
(180) days prior to the date on which such Lender gave notice to Borrowers of
the circumstances entitling such Lender to compensation. Such Lender shall
deliver to Borrowers (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.17(a) and in the calculation
thereof, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

  -70-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) Capital or Liquidity Adequacy Adjustment. In the event that any Lender
(which term shall include each LC Issuing Bank for purposes of this
Section 2.17(b)) shall have determined that the adoption, effectiveness,
phase-in or change in applicability after the Closing Date of any Governmental
Rule (or any provision thereof) regarding required capital adequacy or
liquidity, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding required capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, Revolving Commitments
or Letters of Credit, or participations therein or other obligations hereunder
with respect to the Loans or the Letters of Credit to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, change in applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to required capital adequacy or liquidity), then from
time to time, within five (5) Business Days after receipt by Borrowers from such
Lender of the statement referred to in the next sentence, each Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation for such reduction; provided, Borrowers
shall not be obligated to pay such Lender any compensation attributable to any
period prior to the date that is two hundred seventy ( 270) days prior to the
date on which such Lender gave notice to Borrowers of the circumstances
entitling such Lender to compensation. Such Lender shall deliver to Borrowers
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.17(b) and in the calculation thereof, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(c) Additional Reserve Requirements. Each Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurocurrency liabilities”, as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive) commencing on and as of the effective date of any change in the
applicable reserve requirement, which shall be due and payable on each date on
which interest is payable on such Loan.

2.18 Taxes; Withholding, Etc.

(a) LC Issuing Bank. For purposes of this Section 2.18, the term “Lender”
includes any LC Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Governmental Rules. If any

 

  -71-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

applicable Governmental Rules (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Governmental Rules and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Credit Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.18(b)) the applicable Beneficiary receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Borrower. The Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Governmental
Rules, or at the option of Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by Credit Parties. Without duplication of Section 2.18(b),
the relevant Credit Party shall indemnify each Beneficiary, within fifteen
(15) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.18(d)) payable or paid by such Beneficiary or
required to be withheld or deducted from a payment to such Beneficiary and any
reasonable and documented out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
the Credit Parties shall have no obligation to indemnify any Beneficiary for any
Indemnified Taxes imposed as a result of such Beneficiary’s gross negligence or
willful misconduct. A certificate as to the amount of such payment or liability
delivered to Borrowers by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Credit Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
Section 2.18(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.18, such
Credit Party

 

  -72-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment available
and reasonably satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Beneficiary that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Beneficiary, if reasonably requested by
Borrowers or Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrowers or
Administrative Agent as will enable Borrowers or Administrative Agent to
determine whether or not such Beneficiary is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.18(g)(ii)(1), (ii)(2) and (ii)(4) below) shall not be required if in
the Beneficiary’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Beneficiary.

(ii) Without limiting the generality of the foregoing,

(1) any Beneficiary that is a US Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Beneficiary becomes a
Beneficiary under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or Administrative Agent), executed originals
of IRS Form W-9 certifying that such Beneficiary is exempt from U.S. federal
backup withholding tax;

(2) any Non-US Lender or Non-US Agent shall, to the extent it is legally
entitled to do so, deliver to Borrowers and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-US Lender or Non-US Agent becomes a Beneficiary under this
Agreement (and from time to time thereafter upon the reasonable request of any
Borrower or Administrative Agent), whichever of the following is applicable:

a. in the case of a Non-US Lender or Non-US Agent claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to

 

  -73-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

b. executed originals of IRS Form W-8ECI;

c. in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of either Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code and that interest payments on the Revolving Loan(s) are not effectively
connected with the conduct of a trade or business within the United States of
the Non-US Lender (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or

d. to the extent a Non-US Lender or Non-US Agent is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, or other certification documents from each
beneficial owner, as applicable; provided that if a Non-US Lender is a
partnership and one or more direct or indirect partners of such Non-US Lender
are claiming the portfolio interest exemption, such Non-US Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(3) any Non-US Lender or Non-US Agent shall, to the extent it is legally
entitled to do so, deliver to Borrowers and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-US Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of any Borrower or Administrative
Agent), executed originals of any other form prescribed by applicable
Governmental Rules as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Governmental Rules to permit
Borrowers or Administrative Agent to determine the withholding or deduction
required to be made; and

(4) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if

 

  -74-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the applicable
Borrower and Administrative Agent at the time or times prescribed by
Governmental Rules and at such time or times reasonably requested by the
applicable Borrower or Administrative Agent such documentation prescribed by
applicable Governmental Rules (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the applicable Borrower or Administrative
Agent as may be necessary for the applicable Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (4), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and
Administrative Agent in writing of its legal inability to do so.

(h) Status of Administrative Agent. Royal Bank, as Administrative Agent, and any
successor or supplemental Administrative Agent that is not a US Person, shall
deliver to Borrowers two duly completed copies of IRS Form W-8IMY certifying
that it is a “U.S. branch” and that the payments it receives for the account of
others are not effectively connected with the conduct of its trade or business
in the United States and that it is using such form as evidence of its agreement
with Borrowers to be treated as a US Person with respect to such payments (and
Borrowers and Administrative Agent agree to so treat Administrative Agent as a
US Person with respect to such payments), with the effect that Borrowers can
make payments to Administrative Agent without deduction or withholding of any
Taxes imposed by the United States.

(i) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section 2.18
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 2.18(i) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.18(i), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.18(i) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the

 

  -75-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.18(i) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(j) Survival. Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.19 Obligation to Mitigate. Each Lender (which term shall include each LC
Issuing Bank for purposes of this Section 2.19) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.16, 2.17 or 2.18, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may in good faith deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.16, 2.17 or 2.18 would be reduced and if, as determined by such Lender
in its sole discretion, the making, issuing, funding or maintaining of such
Revolving Commitments, Loans or Letters of Credit through such other office or
in accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.19 unless
Borrowers agree to pay all reasonable incremental expenses incurred by such
Lender as a result of utilizing such other office as described in clause (a)
above. A certificate as to the amount of any such expenses payable by Borrowers
pursuant to this Section 2.19 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrowers (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

2.20 Defaulting Lenders. (a) Defaulting Lender Adjustments. Anything contained
herein to the contrary notwithstanding, if any Lender becomes a Defaulting
Lender, then until such time as such Lender is no longer a Defaulting Lender, to
the extent permitted by applicable Governmental Rules:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Incremental Term Loan Lenders” (as applicable) or
Section 10.5.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such

 

  -76-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any LC Issuing Bank or Swingline Lender hereunder; third,
to Cash Collateralize each LC Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.20(c); fourth, as Borrowers
may request (so long as no Default or Event of Default shall have occurred and
be continuing), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrowers, to be held in a Deposit Account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each LC Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.20(c); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuing Banks or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the LC Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Revolving Loans and funded and unfunded participations in
Letters of Credit or Swingline Loans are held by the Lenders pro rata in
accordance with the applicable Revolving Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.20(a)(i) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(1) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.10 for any period during which such Lender is a Defaulting Lender (and
Borrowers shall not be required to pay any such

 

  -77-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

fee that otherwise would have been required to have been paid to such Defaulting
Lender); provided that such Defaulting Lender shall be entitled to receive fees
for any period during which such Lender is a Defaulting Lender only to extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.20(c).

(2) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (1) above, Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each LC Issuing Bank or the Swingline Lender
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to each LC Issuing Bank’s or the Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 3.2 are satisfied at the time of such reallocation (and,
unless Borrowers shall have otherwise notified Administrative Agent at such
time, Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, US Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Governmental Rules, (x) first, prepay Swingline Loans in an amount equal
to the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize
each LC Issuing Bank’s Fronting Exposure in accordance with the procedures set
forth in Section 2.20(c); provided that US Borrower’s obligation to so prepay
Swingline Loans and Cash Collateralize such LC Issuing Bank’s Fronting Exposure
at any time shall be limited to the amount of excess cash flow available to be
distributed under Section 6.4 at such time; provided further that, no subsequent
Swingline Loans shall be required to be funded unless the Swingline Lender is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan, and no subsequent Letter of Credit may be issued under this
Agreement at any time that there shall exist a Defaulting Lender, unless US

 

  -78-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Borrower shall, upon issuance of such subsequent Letter of Credit, Cash
Collateralize the applicable LC Issuing Bank’s Fronting Exposure (determined
after giving effect to Section 2.20(a)(iii) and any Cash Collateral provided by
such Defaulting Lender).

(b) Defaulting Lender Cure. If Borrowers, Administrative Agent, each LC Issuing
Bank and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Loans of the other Lenders or take such
other actions as Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

(c) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Administrative
Agent or any LC Issuing Bank (with a copy to Administrative Agent) US Borrower
shall Cash Collateralize such LC Issuing Bank’s Fronting Exposure (determined
after giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by
such Defaulting Lender); provided that each Borrower’s obligation to Cash
Collateralize such LC Issuing Bank’s Fronting Exposure at any time shall be
limited to the amount of excess cash flow available to be distributed under
Section 6.4 at such time; provided further that, no subsequent Letter of Credit
may be issued under this Agreement at any time that there shall exist a
Defaulting Lender, unless US Borrower shall, upon issuance of such subsequent
Letter of Credit, Cash Collateralize the applicable LC Issuing Bank’s Fronting
Exposure (determined after giving effect to Section 2.20(a)(iii) and any Cash
Collateral provided by such Defaulting Lender).

(i) Grant of Security Interest. US Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of each LC Issuing Bank, and agrees to maintain, a First
Priority Lien in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (ii) below. If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent and each LC Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the Defaulting
Lender’s Pro Rata Share of the applicable Letters of Credit, US Borrower will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

  -79-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by Administrative Agent and such LC Issuing Bank that there exists
excess Cash Collateral; provided that subject to the other provisions of this
Section 2.20, the Person providing Cash Collateral and such LC Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

2.21 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrowers that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.16 (other than Section 2.16(c)), 2.17 or 2.18, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five (5) Business Days after
Borrowers’ request for such withdrawal; (b) (i) any Lender shall become and
continues to be a Defaulting Lender and (ii) such Defaulting Lender shall fail
to cure the default as a result of which it has become a Defaulting Lender,
pursuant to Section 2.20(b), within five (5) Business Days after Borrowers’
request that it cure such default; (c) any Lender (such Lender a “Non-Consenting
Lender”) has failed to consent to a proposed amendment, waiver, discharge or
termination requiring the consent of all of the Lenders or all of the affected
Lenders requested by Borrowers under or with respect to the Financing Documents,
and with respect to which the Required Revolving Lenders or Required Incremental
Term Loan Lenders (as applicable) shall have granted their consent, or (d) any
Lender (such Lender, a “Non-Extending Lender”) that has not elected to
participate in an Extension pursuant to Section 2.23 then, with respect to each
such Increased-Cost Lender, Defaulting Lender, Non-Consenting Lender or
Non-Extending Lender (the “Terminated Lender”), Borrowers may, subject to the
consent (not to be unreasonably withheld) of the Administrative Agent and each
LC Issuing Bank and by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign all or
any part of its outstanding Loans and its Revolving Commitments, if any, in full
to one or more Eligible Assignees (each a “Replacement Lender”) in accordance
with the provisions of Section 10.6 and, in such case, (x) the applicable
Terminated Lender (except as provided in clause (y) below) shall pay any fees
payable thereunder in connection with such assignment from an Increased-Cost
Lender or a Defaulting Lender and (y) Borrowers shall pay any fees, costs or
expenses thereunder in connection with such assignment from a Non-Consenting
Lender or Non-Extending Lender; provided, (1) on the date of such assignment,
the Replacement Lender shall

 

  -80-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

pay to Terminated Lender an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Revolving Loans
of the Terminated Lender, (B) an amount equal to all unreimbursed drawings that
have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10; (2) on the date of such assignment, Borrowers shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.16(c), 2.17
or 2.18; (3) in the case of any such assignment resulting from a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.18, such assignment will result in reduction in such compensation or
payments thereafter; (4) Administrative Agent shall have been paid the
assignment fee (if any) specified in Section 10.6(d)(i); (5) such assignment
does not conflict with applicable Governmental Rules and (6) no Default or Event
of Default has occurred and is continuing; provided, Borrowers may not make such
election with respect to any Terminated Lender that is also an LC Issuing Bank
unless, prior to the effectiveness of such election, Borrowers shall have caused
each outstanding Letter of Credit issued thereby to be cancelled, fully Cash
Collateralized or supported by a “back-to-back” Letter of Credit reasonably
satisfactory to such Terminated Lender. In connection with any such replacement,
if the replaced Lender does not execute and deliver to Administrative Agent a
duly completed Assignment Agreement reflecting such replacement within a period
of time deemed reasonable by Administrative Agent, then such replaced Lender
shall be deemed to have executed and delivered such Assignment Agreement. Upon
the prepayment of all amounts owing to any Terminated Lender and the termination
of such Terminated Lender’s Revolving Commitments, if any, such Terminated
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such Terminated Lender to indemnification hereunder shall survive as
to such Terminated Lender. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrowers to require such
assignment and delegation cease to apply.

2.22 Additional Indebtedness

(a) Upon written notice to the Administrative Agent, Borrowers may from time to
time request, prior to the Revolving Commitment Termination Date, an increase in
the existing Revolving Commitments (the “Increased Commitments”) or to establish
a new term loan Credit Facility (the “Incremental Term Loan Commitments” and,
together with the Incremental Revolving Commitments, the “Incremental
Facilities”); provided that the amount of such Incremental Facilities shall be
determined by Borrowers and shall not exceed $500,000,000 in the aggregate for
all Incremental Facilities (the “Available Incremental Amount”); provided that
any such request for Incremental Facilities shall be in a minimum amount of
$10,000,000.

(b) Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which Borrowers propose that the Increased Commitments or Incremental
Term Loan Commitments, as applicable, shall be effective, which shall be a date
not less than five (5) Business Days after the date on which such notice is
delivered to the Administrative Agent (unless the Administrative Agent otherwise
agrees to a shorter period) and (ii) the identity of each Lender or other Person
(which shall be an Eligible Assignee) (each, an “Increased Commitment Lender” or
“Incremental Term Loan Lender,” as applicable) to whom

 

  -81-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Borrowers propose any portion of such Increased Commitments or Incremental Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations (and whether any such Increased Commitment Lender or its Affiliates
will become an Issuing Bank and, if so, the amount of each such Person’s Lender
Sublimit); provided that any existing Lender approached to provide all or a
portion of the Increased Commitments or Incremental Term Loan Commitments, as
applicable, may elect or decline, in its sole discretion, to provide such
commitments. Any Incremental Term Loans made on an Increased Amount Date shall
be designated as a separate series (a “Series”) of Incremental Term Loans for
all purposes of this Agreement or, if made on terms identical to any existing
Series of Incremental Term Loans, may constitute a part of such Series of
Incremental Term Loans.

(c) The Administrative Agent shall promptly notify Borrowers and the existing
Lenders of (x) the Increased Commitments and the Increased Commitment Lenders or
the Incremental Term Loan Commitments and the Incremental Term Loan Lenders, as
applicable and (y) in the case of each notice to any Lender, the respective
interests in such Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section 2.22. Each Increased Commitment Lender
and Incremental Term Loan Lender shall be subject to the provisions of
Section 2.18.

(d) On any Increased Amount Date on which Increased Commitments are made
effective or available, subject to the satisfaction of the terms and conditions
in this Section 2.22, each of the existing Lenders shall assign to each of the
Increased Commitment Lenders, and each of the Increased Commitment Lenders shall
purchase from each of the existing Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and unused Revolving Commitments will be held by existing Lenders and such
Increased Commitment Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Increased Commitments to
the Revolving Commitments, (i) each Increased Commitment shall be deemed for all
purposes a Revolving Commitment and each Incremental Revolving Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and (ii) each
Increased Commitment Lender shall become a Lender with respect to the Increased
Commitment and all matters relating thereto. The Increased Commitments shall
become Revolving Commitments under this Agreement pursuant to an Incremental
Amendment and, as appropriate, amendments to the other Credit Documents. Such
amendment may, without the consent of any other Lender, effect such amendments
to this Agreement and the other Credit Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.22.

(e) On any Increased Amount Date on which any Incremental Term Loan Commitments
of any Series are effective, subject to the satisfaction of terms and conditions
to be mutually agreed between the Administrative Agent and the Incremental Term
Loan Lenders providing such Incremental Term Loans (and including the terms and
conditions in this Section 2.22), each Incremental Term Loan Lender of such
Series shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Loan Commitment of such Series and (i) each
Incremental Term Loan Lender of such Series shall become a Lender hereunder with
respect to its Incremental Term Loan Commitment and the Incremental Term Loans
of such Series made pursuant thereto.

 

  -82-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(f) The terms and provisions of the Incremental Facilities shall be, (i) except
as otherwise set forth herein, as agreed in the Incremental Amendment and, as
appropriate, any necessary amendments to the other Credit Documents, executed by
the Borrowers, the applicable Increased Commitment Lenders and Incremental Term
Loan Lenders providing such Increased Commitments and Incremental Term Loan
Commitments, respectively, and the Administrative Agent and (ii)) subject to the
limitations in clauses (A) and (B) below, not more restrictive, taken as a
whole, to the Borrowers and the other Credit Parties than those applicable to
any other Credit Facility at the time of incurrence of such Incremental
Facility, unless such other terms (1) apply only after the Latest Maturity Date
of each other Credit Facility at the time of incurrence of such Incremental
Facility, (2) shall also apply to each other Credit Facility at the time of
incurrence of such Incremental Facility (which such application shall not
require the consent of the Lenders or the Administrative Agent if so reasonably
determined by the Borrowers) or (3) in the case of Incremental Term Facilities,
relate only to mandatory prepayments, premiums (including make-whole
provisions), interest, fees or (subject to the foregoing) maturity or
amortization. In any event, (A) the Weighted Average Life to Maturity of any
such Incremental Term Facility shall be no shorter than 75% of the remaining
time to maturity date of the Revolving Loans, (B) the applicable Maturity Date
for any such Increased Commitments shall be no shorter than the Latest Maturity
Date for all Revolving Loans at the time of incurrence of such Incremental
Facility, (C) any Increased Commitments (and the Revolving Loans made
thereunder) shall have the same terms as the existing Revolving Commitments and
(D) each Incremental Facility shall be secured by a pari passu or junior lien on
the Collateral securing the Revolving Credit Facility pursuant to documents
substantially in the form of the Collateral Documents in place on the Closing
Date, with such changes necessary to reflect the junior status of any junior
liens.

(g) Each Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, the
Borrowers and the lenders providing the relevant Incremental Facility, to effect
the provisions of this Section 2.22 (including, in the case of any Incremental
Term Loans, to provide for additional mandatory prepayments not already included
herein and debt buyback provisions on customary terms).

(h) As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent (x) reaffirmation agreements of the Credit Parties which
reaffirm the guaranty and Liens provided pursuant to the Credit Documents and
(y) a certificate of each Credit Party dated as of the Increased Amount Date
signed by an Authorized Representative of such Credit Party (i) certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to such increase and (ii) in the case of Borrowers, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Section 4 and the other Credit Documents are true and correct in
all material respects (except to the extent any such representation and warranty
itself is qualified by “materiality”, “Material Adverse Effect” or any similar
qualifier, in which case, it shall be true and correct in all respects) on and
as of the Increased Amount Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such

 

  -83-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

earlier date; provided that to the extent such Incremental Facility will be used
concurrently with the initial provision of such Incremental Facility to finance
any Investment permitted pursuant to Section 6.5(j), the such representations
and warranties shall be limited to customary “SunGard” representations and
warranties (including those with respect to the target contained in the
acquisition or merger agreement to the extent failure of such representations
and warranties to be true and correct permits the Borrowers or relevant
Affiliates thereof not to consummate the transactions contemplated thereby,
(B) no Event of Default (except in the case of any Incremental Facility that
will be used concurrently with the initial provision of such Incremental
Facility to finance any Investment permitted pursuant to Section 6.5(i), in
which case no Event of Default shall exist at the time of entering into a
binding agreement in respect of such Investment) exists at such time and no
Default or Event of Default would exist after giving effect thereto and
(C) Borrowers are in compliance with the financial covenants set forth in
Section 6.6 (treating any such increase in the form of Increased Commitments as
fully drawn for this purpose). The Borrowers shall deliver or cause to be
delivered legal opinions which are similar to those delivered on the Closing
Date pursuant to Section 3.1(f) (or otherwise in form and substance reasonably
satisfactory to the Administrative Agent) and any other documents, in each case
as reasonably requested by the Administrative Agent in connection with any such
transaction.

(i) This Section 2.22 shall supersede any provisions in Section 2.15 or 10.5 to
the contrary.

2.23 Extensions of Loan Terms

(a) Borrowers may from time to time, pursuant to the provisions of this
Section 2.23, agree with one or more Lenders holding any Class (“Existing
Class”) of (x) Revolving Loans and Revolving Commitments or (y) Incremental Term
Loans and Incremental Term Loan Commitments to extend the maturity date and to
provide for other terms consistent with this Section 2.23 (each such
modification, an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrowers to all Lenders under
any Class that is proposed to be extended under this Section 2.23, in each case
on a pro rata basis (based on the relative outstanding Revolving Commitments or
Incremental Term Loan Commitments, as applicable, of each Lender in such Class
(or if no such Revolving Commitments or Incremental Term Loan Commitments, as
applicable, are outstanding, the amount of Revolving Loans or Incremental Term
Loans, as applicable, of each Lender in such Class)) and on the same terms to
each such Lender. In connection with each Extension, Borrowers will provide
notification to the Administrative Agent (for distribution to the Lenders of the
applicable Class), no later than 30 days prior to the maturity of the applicable
Class or Classes to be extended of the requested new maturity date for the
(x) Extended Revolving Loans and Extended Revolving Commitments or (y) Extended
Incremental Term Loans and Extended Incremental Term Loan Commitments of each
such Class (each an “Extended Maturity Date”) and the due date for Lender
responses. In connection with any Extension, each Lender of the applicable Class
wishing to participate in such Extension shall, prior to such due date, provide
the Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, Borrowers shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.23.

 

  -84-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) After giving effect to any Extension, the Extended Commitments shall cease
to be a part of the Class that they were a part of immediately prior to the
Extension and shall be a new Class hereunder; provided that at no time shall
there be more than six (6) different classes of Commitments; provided further
that, (i) all borrowings and all prepayments of Revolving Loans shall continue
to be made on a ratable basis among all Lenders, based on the relative amounts
of their Revolving Commitments, until the repayment of the Revolving Loans
attributable to the non-extended Revolving Commitments on the relevant Revolving
Commitment Termination Date, (ii) all prepayments of Incremental Term Loans
shall continue to be made on a ratable basis among all Incremental Term Loan
Lenders, based on the relative amounts of their Incremental Term Loan
Commitments, until the repayment of the Incremental Term Loans attributable to
the non-extended Incremental Term Loans on their respective maturity date,
(iii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit and Swingline
Loans as between the Revolving Commitments of such new Class and the remaining
Revolving Commitments shall be made on a ratable basis in accordance with the
relative amounts thereof until the Revolving Commitment Termination Date
relating to such non-extended Revolving Commitments has occurred, (iv) no
termination of Extended Revolving Commitments and no repayment of Extended
Revolving Loans accompanied by a corresponding permanent reduction in Extended
Revolving Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by at least a pro rata termination
or permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of all other Classes of Revolving Loans and Revolving Commitments
with an earlier Revolving Commitment Termination Date (or all such Revolving
Commitments and related Revolving Loans shall have otherwise been terminated and
repaid in full) and (v) with respect any to Letters of Credit or Swingline
Loans, the applicable Revolving Commitment Termination Date cannot be extended
without the prior written consent of each such LC Issuing Bank and the Swingline
Lender (as applicable), and the availability of the Revolving Commitments cannot
be extended in a manner that extends the availability of the Letter of Credit
facility or Swingline Loan facility without the prior written consent of each LC
Issuing Bank and the Swingline Lender so extending (as applicable). If the Total
Utilization of Revolving Commitments exceeds the Revolving Commitment as a
result of the occurrence of the Revolving Commitment Termination Date with
respect to any Class of Revolving Commitments while an extended Class of
Revolving Commitments remains outstanding, the Borrower shall make such payments
as are necessary in order to eliminate such excess on such Revolving Commitment
Termination Date.

(c) The consummation and effectiveness of each Extension shall be subject to the
following both before and after giving effect thereto:

(i) the Existing Commitments of any Lender extended pursuant to any Extension of
(x) Revolving Commitments (“Extended Revolving Commitments” and the loans
thereunder, “Extended Revolving Loans”) or (y) Incremental Term Loan Commitments
(“Extended Incremental Term Loan Commitments” and the loans thereunder,
“Extended Incremental Term Loans”) shall have the same terms as the Class of
existing (x) Revolving Commitments (“Existing Revolving Commitments” and

 

  -85-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

the loans thereunder, “Existing Revolving Loans”) or (y) Incremental Term Loan
Commitments (“Existing Incremental Term Loan Commitments” and the loans
thereunder, “Existing Incremental Term Loans”), as applicable, subject to the
related Extension Amendment; except (A) the final maturity date of any Extended
Commitments and Extended Loans of a Class to be extended pursuant to an
Extension shall be later than the Maturity Date of the Class of Existing
Commitments and Existing Loans subject to the related Extension Amendment, and
the Weighted Average Life to Maturity of any Extended Incremental Term Loan
Commitments and Extended Incremental Term Loans of a Class to be extended
pursuant to an Extension shall be no shorter than the Weighted Average Life to
Maturity of the Class of Existing Incremental Term Loan Commitments and Existing
Incremental Term Loans subject to the related Extension Amendment; (B) the
all-in pricing (including, without limitation, with respect to margins, fees and
premiums) with respect to the Extended Commitments and Extended Loans may be
higher or lower than the all-in pricing (including, without limitation, margins,
fees and premiums) for the Existing Commitments and Existing Loans; (C) the
Revolving Commitment fee rate with respect to the Extended Revolving Commitments
may be higher or lower than the Revolving Commitment fee rate for Existing
Revolving Commitments; (D) no repayment of any Extended Revolving Loans and no
cancellation of any Extended Revolving Commitments shall be permitted unless
such repayment or cancellation, as applicable, is accompanied by an at least pro
rata repayment or cancellation, as applicable, of all earlier maturing Revolving
Loans and Revolving Commitments (including previously extended Revolving Loans
and Revolving Commitments) (or all earlier maturing Revolving Loans and
Revolving Commitments (including previously extended Revolving Loans and
Revolving Commitments) shall otherwise be or have been terminated and repaid in
full); (E) no repayment of any Extended Incremental Term Loans shall be
permitted unless such repayment is accompanied by an at least pro rata repayment
of all earlier maturing Incremental Term Loans (including previously extended
Incremental Term Loans); (F) the Extended Commitments may contain a “most
favored nation” provision for the benefit of Lenders holding Extended
Commitments; and (G) the other terms and conditions applicable to Extended
Commitments and Extended Loans may be different than those with respect to the
Existing Commitments and Existing Loans, so long as such terms and conditions
only apply after the Latest Maturity Date with respect to Existing Loans in
effect at the time of the Extension; provided further, each Extension Amendment
may, without the consent of any Lender other than the applicable extending
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrowers, to give effect to the provisions of this Section 2.23,
including any amendments necessary to treat the applicable Loans and/or
Revolving Commitments of the extending Lenders as a new “Class” of loans and/or
commitments hereunder; provided, however, no Extension Amendment may provide for
any Class of Extended Commitments and Extended Loans to be secured by any
Collateral or other assets of any Credit Party that does not also secure the
Existing Commitments and Existing Loans;

(ii) all documentation in respect of such Extension shall be consistent with the
foregoing; and

 

  -86-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(iii) a minimum amount in respect of such Extension (to be determined in the
Borrowers’ discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by the
Administrative Agent) shall be satisfied.

Any Lender that does not elect to participate in an Extension shall be deemed to
be a Non-Extending Lender and subject to being replaced pursuant to Sections
2.21 and 10.5.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary in order to establish new Classes of
Commitments and Loans created pursuant to an Extension, in each case on terms
consistent with this Section 2.23. Without limiting the foregoing, in connection
with any Extension, (i) the appropriate Credit Parties shall (at their expense)
amend (and the Administrative Agent is hereby directed to amend) any Credit
Document that the Administrative Agent reasonably requests to be amended to
reflect an Extension that has a maturity date prior to the latest Extended
Maturity Date so that such maturity date is extended to the then latest Extended
Maturity Date (or such later date as may be advised by counsel to the
Administrative Agent) and (ii) Borrowers shall deliver (A) board resolutions,
secretary’s certificates and officer’s certificates, in each case as reasonably
requested by the Administrative Agent and (B) if requested by the Administrative
Agent, a legal opinion, in form and substance reasonably acceptable to the
Administrative Agent, as to (x) the enforceability of such Extension Amendment
and (y) such other customary matters reasonably requested by the Administrative
Agent.

(e) Promptly following the consummation and effectiveness of any Extension,
Borrowers will furnish to the Administrative Agent (who shall promptly furnish
to each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each Class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

(f) This Section 2.23 shall supersede any provisions in Section 2.15 or 10.5 to
the contrary.

2.24 Refinancing Facilities. (a) Notwithstanding anything to the contrary in
this Agreement, so long as no Default or Event of Default has occurred and is
continuing, the Borrowers may at any time and from time to time by written
notice to the Administrative Agent elect to establish one or more additional
Classes of Loans or Revolving Commitments under this Agreement (“Refinancing
Loans” or “Refinancing Commitments”), which Refinancing Loans or Refinancing
Commitments will refinance, pursuant to a voluntary prepayment in accordance
with Section 2.11, all or any portion of any Class of Loans or Revolving
Commitments (as applicable) then outstanding under this Agreement (any portion
thereof that is not so refinanced, the “Non-Refinanced Loans” or “Non-Refinanced
Commitments”). Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrowers propose that the Refinancing Loans
and/or Refinancing Commitments shall be made, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion); provided that:

(i) At no time shall there be more than six (6) different Classes of Loans;

 

  -87-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(ii) before and after giving effect to the borrowing of such Refinancing Loans
and/or the incurrence of such Refinancing Commitments on the Refinancing
Effective Date, each of the conditions set forth in Section 3.2 shall be
satisfied to the extent required by the relevant Refinancing Amendment governing
such Refinancing Loans and/or Refinancing Commitments;

(iii) the Refinancing Loans may have different amortization payments and
maturity dates than the other Loans and the Refinancing Commitments; provided
that the final maturity date and Weighted Average Life to Maturity of such
Refinancing Loans shall not be prior to or shorter than that applicable to the
Loans being refinanced thereby;

(iv) all other terms applicable to such Refinancing Loans (other than provisions
relating to original issue discount, upfront fees and interest rates, which
shall be as agreed between the Borrower and the Refinancing Lenders providing
such Refinancing Loans) shall be no more restrictive, taken as a whole, to the
terms applicable to the Loans being refinanced thereby (except to the extent
such covenants and other terms (a) apply solely to any period after the latest
final maturity of the Loans in effect on the Refinancing Effective Date
immediately prior to the borrowing of such Refinancing Loans or (b) are
otherwise added for the benefit of the other Lenders hereunder);

(v) at the request of the Administrative Agent, the Borrowers shall deliver or
cause to be delivered legal opinions that are similar to those delivered on the
Closing Date pursuant to Section 3.1(f) (or otherwise in form and substance
reasonably satisfactory to the Administrative Agent) and any other customary
documents reasonably requested by the Administrative Agent in connection with
any such transaction;

(vi) the Credit Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be requested by the Administrative
Agent (which shall not require any consent from any Lender) in order to ensure
that the Refinancing Loans and Refinancing Commitments are provided with the
benefit of the applicable Collateral Documents on a pari passu basis with the
other Obligations and shall deliver such other customary documents and
certificates in connection therewith as may be reasonably requested by the
Administrative Agent;

(vii) the proceeds of Refinancing Loans shall be applied, substantially
concurrently with the incurrence thereof, to the refinancing of the outstanding
Loans so refinanced;

(viii) the principal amount of Refinancing Loans and the Refinancing Commitment
does not exceed the principal amount of Loans being refinanced thereby except by
an amount equal to unpaid accrued interest and premium thereon plus other
amounts owing or unpaid related to such Loans being refinanced and fees and
expenses incurred in connection with such refinancing (including, underwriting,
commitment, syndication, legal and similar fees);

 

  -88-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(ix) there shall be no obligor in respect of such Refinancing Loans that is not
a Credit Party, and Borrowers shall be the borrowers of such Refinancing Loans;
and

(x) Refinancing Loans that are term loans may participate on a pro rata basis or
a less than pro rata basis (but not a greater than pro rata basis) than the
other term loans hereunder in any prepayment hereunder and Refinancing Loans
that are revolving loans shall participate on a pro rata basis with all other
Revolving Loans hereunder in any prepayment hereunder.

(b) The Borrowers may approach any Lender or any other Person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Loans or
Refinancing Commitments (a “Refinancing Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Loans or
Refinancing Commitments may elect or decline, in its sole discretion, to provide
a Refinancing Loan or Refinancing Commitment. Any Refinancing Loans or
Refinancing Commitments with the same terms made on any Refinancing Effective
Date shall be designated a Class of Refinancing Loans or Refinancing Commitments
for all purposes of this Agreement; provided that any Refinancing Loans or
Refinancing Commitments may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Class of Loans or Revolving Commitment if it has the same terms as
such previously established Class of Loans and/or Revolving Commitments in all
respects.

(c) The Refinancing Loans and Refinancing Commitments shall be established
pursuant to an amendment to this Agreement among the Credit Parties, the
Administrative Agent and the Refinancing Lenders providing such Refinancing
Loans and Refinancing Commitment (a “Refinancing Amendment”) which shall be
consistent with the provisions set forth in this Section 2.24 (but which shall
not require the consent of any other Lender).

(d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Credit Documents with the
applicable Credit Parties as may be necessary or advisable in order to
effectuate the transactions contemplated by this Section 2.24. Each Refinancing
Amendment shall be binding on the Lenders, the Credit Parties and the other
parties hereto. In addition to any other terms and changes required or permitted
by this Section 2.24, each Refinancing Amendment establishing a Class of
Refinancing Loans to refinance Incremental Term Loans shall amend the scheduled
amortization payments provided under any Incremental Amendment with respect to
the related Non-Refinanced Loans to reduce each scheduled installment for such
Non-Refinanced Loans to an aggregate amount equal to the product of (1) the
original aggregate amount of such installment with respect to the corresponding
Loans being refinanced thereby, multiplied by (2) a fraction, the numerator of
which is the aggregate principal amount of such related Non-Refinanced Loans and
(y) the denominator of which is the aggregate principal amount of such Loans
being refinanced thereby prior to the effectiveness of such Refinancing
Amendment (it

 

  -89-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

being understood that the amount of any installment payable with respect to any
individual Non-Refinanced Loan or Non-Refinanced Commitment shall not be reduced
as a result thereof without the consent of the holder of such individual
Non-Refinanced Loan). This Section 2.24(d) shall supersede any provisions in
Section 10.5 to the contrary.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The effectiveness of the amendment and restatement of the
Existing Credit Agreement provided for herein is subject to the satisfaction of
the following conditions on or before the Closing Date (or waiver in accordance
with Section 10.5):

(a) Credit Documents. Administrative Agent shall have received a counterpart of
the Credit Documents required to be executed as of the Closing Date, in each
case, executed and delivered by each Credit Party (including, in each such
party’s capacity as a Guarantor), as applicable, and, in the case of this
Agreement, each Lender party hereto and the Required Lenders under and as
defined in the Existing Credit Agreement.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document of each Credit Party and
each other Restricted Subsidiary, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of each Credit Party executing the
Credit Documents to which it is a party; (iii) resolutions of the board of
directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment (unless such modification or amendment is otherwise
disclosed); and (iv) a good standing certificate or similar certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation of each Credit Party (or, as applicable, any other
jurisdiction in which a Credit Party carries on business) and each other
Restricted Subsidiary, each dated a recent date prior to the Closing Date.

(c) Organizational Structure. On or before the Closing Date, (i) each of the US
Restricted Operating Company Subsidiaries and each US Restricted Holding Company
Subsidiary shall have been contributed (directly or indirectly, as applicable)
to US Borrower, (ii) each of the Canada Restricted Operating Company
Subsidiaries and each Canada Restricted Holding Company Subsidiary shall have
been contributed (directly or indirectly, as applicable) to Canada Borrower and
(iii) each other Restricted Subsidiary identified as such in Exhibit K shall
have been contributed (directly or indirectly, as applicable) to the US Borrower
or Canada Borrower, as applicable. The Lenders shall be reasonably satisfied
with the management, capitalization, and the corporate or other organizational
structure of Borrowers (after giving effect to the Transactions).

 

  -90-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(d) Collateral. The Collateral Agent shall have received:

(i) Each Pledge Agreement and each Control Agreement, duly executed by the
Persons party thereto;

(ii)(A) the results of a recent search, by a Person reasonably satisfactory to
Collateral Agent, of the UCC or PPSA filing offices in the jurisdictions
specified by each Credit Party, together with copies of all such filings
disclosed by such search, and (B) UCC termination statements or PPSA discharge
statements (or similar documents), if any, duly authorized by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC or PPSA financing statements (or equivalent filings)
disclosed in such search and set forth on Schedule 3.1(e) attached hereto (other
than any such financing statements or discharge statements in respect of
Permitted Liens);

(iii)(A) certificates representing the shares of Capital Stock of each New
Restricted Holding Company Subsidiary pledged pursuant to the Pledge Agreements
together with an undated stock power for each such certificate executed in blank
by an Authorized Representative of the pledgor thereof, and (B) each promissory
note (if any) pledged pursuant to the Pledge Agreements endorsed in blank (or
accompanied by an executed transfer form in blank satisfactory to Collateral
Agent) by the pledgor thereof;

(iv) appropriately completed UCC financing statements (Form UCC-1), naming each
applicable New Restricted Holding Company Subsidiary as debtor and Collateral
Agent as secured party, in form appropriate for filing under the UCC of the
State of Delaware, covering the Collateral referenced in the US Pledge and
Security Agreement; and

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent to create or perfect a First Priority Lien on the Collateral.

The Liens purported to be created by the Collateral Documents shall have
attached and shall constitute valid, perfected and enforceable First Priority
Liens on the Collateral.

(e) Financial Statements; Projections. Administrative Agent shall have received
(i) the Historical Financial Statements, (ii) pro forma consolidated balance
sheets of Borrowers as at the most recently ended Fiscal Quarter, reflecting the
consummation of the Transactions which pro forma financial statements shall be
in form and substance reasonably satisfactory to the Lenders, and (iii) the Base
Case Model and Projections.

(f) Opinions of Counsel to Credit Parties. Administrative Agent shall have
received executed copies of the favorable written opinions of (i) Davis Polk &
Wardwell LLP, New York counsel for Credit Parties, (ii) Blake, Cassels & Graydon
LLP, Canadian counsel for Credit Parties, (iii) McInnes Cooper, Nova Scotia
counsel for Credit Parties and (iv) Morris, Nichols, Arsht & Tunnell LLP,
Delaware counsel to the Credit Parties, in the form of Exhibits

 

  -91-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

D-1, D-2, D-3, and D-4 respectively, each dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Administrative Agent).

(g) Fees. Borrowers shall have paid (i) to the Sole Lead Arranger,
Administrative Agent, Collateral Agent, Syndication Agent, Documentation Agent
and Lenders, all fees and expenses due and owing pursuant to the Credit
Documents and payable on the Closing Date (including the amounts due under the
Fee Letter) and (ii) to the Joint Lead Arrangers and Bookrunners, Agents and
Lenders (each as defined in the Existing Credit Agreement) all fees (including
commitment fees and Letter of Credit Fees (as defined in the Existing Credit
Agreement)) and expenses, whether accrued or due and owing, under the Existing
Credit Agreement.

(h) Solvency Certificate. Administrative Agent shall have received a Solvency
Certificate dated as of the Closing Date and addressed to Administrative Agent
and Lenders, and substantially in the form of Exhibit G hereto.

(i) No Litigation. There shall not exist any Adverse Proceeding, individually or
in the aggregate, that could reasonably be expected to result in a Material
Adverse Effect.

(j) No Event of Default or Default. No Event of Default or Default has occurred
and is continuing as of the Closing Date or would result from this Agreement
becoming effective in accordance with its terms.

(k) Closing Date Certificate. Administrative Agent shall have received a Closing
Date Certificate dated as of the Closing Date.

(l) Patriot Act. Administrative Agent shall have received all documentation and
other information about the Credit Parties at least fifteen (15) Business Days
prior to the Closing Date as shall have been requested by Administrative Agent
(either on its behalf or on behalf of any Lender) that Administrative Agent or
any Lender shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Required
Lenders or Lenders, as applicable on the Closing Date unless Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

  -92-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

3.2 Conditions to Each Credit Extension

(a) Conditions Precedent. Except with respect to any Incremental Facility or
Incremental Equivalent Debt (as applicable), the obligation of each Lender to
make any Loan (other than Revolving Loans converted pursuant to Section 2.3(c)
or Swingline Loans) on any Credit Date (including the Closing Date), any LC
Issuing Bank to issue, amend or extend any Letter of Credit on any Credit Date
(including the Closing Date) are subject to the satisfaction of the following
conditions precedent (or waiver in accordance with Section 10.5):

(i) Administrative Agent shall have received a fully executed and delivered
Borrowing Notice And Certificate or Notice of LC Activity and Certificate, as
the case may be, which shall include certifications that Borrowers have
satisfied the conditions precedent in clauses (ii) through (viii) below as of
the applicable Credit Date or Increased Amount Date;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties of the Credit
Parties (including those made on behalf of the Restricted Subsidiaries pursuant
to Section 5.10) contained herein and in the other Credit Documents shall be
true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or any similar qualifier, in which case, it shall be true and
correct in all respects) on and as of that Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or any similar qualifier,
in which case, it shall have been true and correct in all respects) on and as of
such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute either a Default or an Event of Default under this Agreement;

(v) on or before the date of issuance, amendment or extension of any Letter of
Credit, Administrative Agent shall have received all other information required
under Section 2.3;

(vi) as of such Credit Date, Borrowers shall be in compliance with the Leverage
Ratio and Interest Coverage Ratio requirements described in Section 6.6 for the
immediately preceding Measurement Period;

(vii) since December 31, 2013, no event, circumstance or change has occurred
that has caused or could reasonably be expected to result in a Material Adverse
Effect; and

(viii) neither Administrative Agent nor any Lender shall have received any order
or demand in respect of a Borrower under Section 224(1.1) of the ITA or
Section 317 of the Excise Tax Act (Canada) or any similar federal, state,
provincial or local legislation.

(b) Notices. Any Notice shall be executed by an Authorized Representative in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrowers may give Administrative Agent telephonic notice by the required time
of any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such

 

  -93-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the applicable date of borrowing,
continuation/conversion or issuance. Neither Administrative Agent nor any Lender
shall incur any liability to Borrowers in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly Authorized Representative or other person authorized on behalf
of Borrowers or for otherwise acting in good faith.

(c) Request and Acceptance of Proceeds. The request and acceptance,
respectively, by the Borrowers of the proceeds of any Loan or the incurrence of
any L/C Obligations shall be deemed to constitute, as of the respective date
thereof, a representation and warranty by the Borrowers that the conditions in
this Section 3.2 have been satisfied.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and LC Issuing Banks to enter into this Agreement and
to make each Credit Extension to be made thereby, the Credit Parties, on behalf
of themselves and, where applicable, on behalf of the Restricted Operating
Company Subsidiaries and, pursuant to Section 5.10, the other Restricted
Subsidiaries, each represent and warrant to each Lender and each LC Issuing
Bank, on the Closing Date and on each Credit Date, that the following statements
are true and correct (it being understood and agreed that the representations
and warranties made on the Closing Date are deemed to be made concurrently with
the consummation of the Transactions contemplated hereby):

4.1 Organization; Requisite Power and Authority; Qualification. Each Credit
Party (a) is duly organized, validly existing and in good standing under the
Governmental Rules of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents, if any, to which it is a party
and to carry out the transactions contemplated thereby, and (c) is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in the case of clauses (b) and (c), where the failure to do so would not be
reasonably expected to have, a Material Adverse Effect. Each Credit Party
represents and warrants that the foregoing is true with respect to each
Restricted Operating Company Subsidiary.

4.2 Subsidiaries; Capital Stock and Ownership. Schedule 4.2 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary of
each Credit Party and the ownership interest of the Credit Parties and their
respective Subsidiaries as of the Closing Date. The Capital Stock of each of
Borrowers and the Restricted Holding Company Subsidiaries the shares of which
are pledged under the Pledge Agreements has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which, Borrowers or any of the
Restricted Holding Company Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Borrowers or any of the Restricted
Holding Company Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by Borrowers or any of the Restricted Holding Company
Subsidiaries of any Capital Stock of Borrowers or any of the Restricted Holding
Company

 

  -94-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase Capital Stock of Borrowers or
any of the Restricted Holding Company Subsidiaries.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict.

(a) The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (i) violate any
provision of Governmental Rules applicable to the Credit Parties, any of the
Organizational Documents of the Credit Parties or any order, judgment or decree
of any court or other Governmental Authority binding on the Credit Parties;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material Contractual Obligation of
the Credit Parties; (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of the Credit Parties (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or (iv) require any approval of stockholders,
members or partners or any approval or material consent of any Person under the
applicable Organizational Documents of the Credit Parties, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed to Administrative Agent.

(b) The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (i) violate any
provision of any Governmental Rule applicable to the Restricted Operating
Company Subsidiaries or any order, judgment or decree of any court or other
Governmental Authority binding on the Restricted Operating Company Subsidiaries
except where such violation would not reasonably be expected to have a Material
Adverse Effect; (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of the Restricted Operating Company Subsidiaries (including the Project
Financing Documents) except where such conflict, breach or default would not
reasonably be expected to have a Material Adverse Effect; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Restricted Operating Company Subsidiaries (except for Permitted
Liens); or (iv) require any approval of stockholders, members or partners or any
approval or material consent of any Person under the applicable Organizational
Documents of the Restricted Operating Company Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed to Administrative Agent.

4.5 Governmental Authorizations.

(a) The execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except

 

  -95-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

for (i) the registrations, consents, approvals, notices or other actions which
have been duly obtained, taken, given or made and, are in full force and effect,
(ii) registrations, consents, approvals, notices or other actions required by
Governmental Rules in connection with an exercise of remedies, and (iii) such
registrations, consents, approvals, notices or other actions that if not
obtained and maintained in full force and effect would not reasonably be
expected to have a Material Adverse Effect.

(b) As of the Closing Date, no Governmental Authorization, and no notice to,
filing with, or consent or approval of any Governmental Authority is required in
connection with the operation of the Projects in accordance with any applicable
Governmental Rule and as otherwise contemplated by this Agreement, except for
Governmental Authorizations required to be obtained as of the date hereof by the
terms of the applicable Project Financing Documents and that (i) have been duly
obtained, taken, given or made and are in full force and effect or (ii) the
failure of which to obtain and maintain would not reasonably be expected to
result in a Material Adverse Effect. Each Credit Party and Restricted Operating
Company Subsidiary is in compliance with each Governmental Authorization
applicable to it in respect of this Agreement, the other Credit Documents and
the Project Financing Documents (as the case may be), the conduct of its
business and the ownership of its property, and the construction, operation or
maintenance of the Projects, except, in the case of a Restricted Operating
Company Subsidiary, where failure of such compliance would not reasonably be
expected to have a Material Adverse Effect.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Governmental Rules
relating to or limiting creditors’ rights generally or by equitable principles
(whether enforcement is sought in equity or at law).

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, of the Persons described in such financial statements as
at the respective dates thereof and the results of operations and cash flows, of
the entities described therein for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year-end adjustments and the absence of footnotes. As of the
Closing Date, none of the Credit Parties nor any Restricted Operating Company
Subsidiary has Indebtedness other than Indebtedness established under the Credit
Documents or permitted by the Project Financing Documents, as the case may be.
Since December 31, 2013, there has been no change in the business, results of
operations or condition (financial or otherwise) of the Credit Parties that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.8 Projections. As of the Closing Date, the projections of Borrowers and their
Restricted Subsidiaries for the period Fiscal Year 2014 through and including
Fiscal Year 2018 (the “Projections”) set forth in the base case model in the
form attached hereto as Schedule 4.8 (the “Base Case Model”) are based on good
faith estimates and assumptions made by the management of Borrowers believed by
management to have been reasonable at the time made;

 

  -96-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

provided, the Projections are not to be viewed as facts and actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.

4.9 Adverse Proceedings, Etc. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. No Credit Party nor any Restricted Operating Company Subsidiary is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

4.10 Payment of Taxes. As of the Closing Date, except as otherwise permitted
under Section 5.3 and except as would not reasonably be expected to have a
Material Adverse Effect, all material tax returns and reports of each Credit
Party and Restricted Operating Company Subsidiary required to be filed by any of
them have been timely filed, and all material taxes and all material
assessments, fees and other governmental charges upon such parties and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. No Credit Party knows of
any material tax assessment that has not been disclosed to Administrative Agent
that has been assessed in writing against it or any Restricted Operating Company
Subsidiary as of the Closing Date which is not being actively contested by such
party in good faith and by appropriate proceedings; provided, such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

4.11 Properties. Each Borrower and its Restricted Subsidiaries has (a) good,
sufficient and legal title to (in the case of fee interests in real property),
(b) valid leasehold interests in (in the case of leased property), and (c) good
title to or rights in (in the case of all other personal property), all of their
respective material properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed as permitted under Section 6.7 or as would otherwise
not be reasonably expected to give rise to a Material Adverse Effect. Each
Borrower and its Restricted Subsidiaries has good title to the Capital Stock of
its Subsidiaries owned by it. Except for Permitted Liens and Permitted Project
Liens, all such properties and assets are free and clear of Liens.

4.12 Environmental Matters. No Credit Party nor any Restricted Operating Company
Subsidiary nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, any
Environmental Liability or any Release or threatened Release of Hazardous
Materials that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Each Project is in compliance with all
Environmental Laws, and any past non-compliance with Environmental Law has been
fully resolved without any pending, on-going or future obligation or cost,
except to the extent that any such failure to comply or past non-compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Credit Party and each Restricted Operating Company
Subsidiary has obtained, maintained and complied with all

 

  -97-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Governmental Authorizations necessary under any Environmental Law to own,
construct, operate or maintain the Projects, and such Governmental
Authorizations are in full force and effect and not subject to any pending or,
to each Credit Party’s knowledge, threatened appeal or Environmental Claim,
except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No Credit Party nor any Restricted Operating
Company Subsidiary has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable Environmental Law, except,
with respect to matters that would not reasonably be expected to have a Material
Adverse Effect. To each Credit Party’s knowledge, there are and have been no
conditions or occurrences, including any Release, threatened Release, use,
generation, storage, treatment, transportation, processing, disposal, removal or
remediation of, or exposure to, Hazardous Materials, which could reasonably be
expected to form the basis of any Environmental Claim against, or any
Environmental Liability with respect to, any Credit Party or any Restricted
Operating Company Subsidiary that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any Restricted Operating Company Subsidiary has been issued or required to
obtain a permit for the treatment, storage or disposal of hazardous waste for
any of its currently owned or operated Facilities, pursuant to the federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq. and its
implementing regulations (“RCRA”), or any comparable Environmental Law, nor are
any such Facilities regulated as “interim status” facilities required to undergo
corrective action pursuant to RCRA, except in either case to the extent that
such Facilities’ obligations pursuant to RCRA, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Compliance
with all requirements of Environmental Law or, to each Credit Party’s knowledge,
reasonably likely future requirements arising from existing Environmental Laws
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

4.13 No Defaults. No Default or Event of Default has occurred and is continuing.
As of the Closing Date, no Credit Party nor any Restricted Operating Company
Subsidiary is in default in the performance, observance or fulfillment of any of
its material obligations, covenants or conditions contained in any other
Transaction Document to which it is a party, which with the giving of notice or
the lapse of time or both, could constitute an event of default under such other
Transaction Document, but only to the extent the occurrence of such an event of
default could reasonably be expected to have, individually or in the aggregate,
in a Material Adverse Effect.

4.14 Liens. Each Lien created and perfected under the Credit Documents in favor
of Collateral Agent constitutes a valid and enforceable First Priority Lien on
the Collateral that is subject to such Lien.

4.15 Compliance with Laws. No Credit Party nor any Restricted Operating Company
Subsidiary is in violation of, or has failed to comply with, the requirements of
any applicable Governmental Rules, the violation of, or the failure to comply
with, could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

4.16 Governmental Regulation. No Credit Party is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal, state or provincial statute or regulation which may limit its ability
to incur Indebtedness or which may

 

  -98-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

otherwise render all or any portion of the Obligations unenforceable. No Credit
Party is a “registered investment company” or a company “controlled” by a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.17 Margin Stock. No Credit Party or any Restricted Operating Company
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Revolving Loans made to Borrowers
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of
Regulation U or X of said Board of Governors.

4.18 Employee Matters. Except as would otherwise be reasonably expected to
result in a Material Adverse Effect, (a) neither Borrowers nor any of their
Restricted Subsidiaries (i) has, nor has it ever had, any employees and it has
never directly contracted with individuals who are not independent contractors,
(ii) maintains, contributes to or has any direct obligation to maintain or
contribute to, any Employee Benefit Plan; and (iii) has any actual or potential
liabilities with respect to any Pension Plan, including as a result of its
affiliation with any of its ERISA Affiliates or as a result of the occurrence of
an ERISA Event, or (b) no Person treated as an independent contractor by either
Borrower or any of their Restricted Subsidiaries shall have been classified as
an employee under any Governmental Rule.

4.19 Solvency. The Credit Parties and the Restricted Operating Company
Subsidiaries are each Solvent on the Closing Date.

4.20 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to Lenders by or on behalf of any Credit Party for use in
connection with the transactions contemplated hereby contains, when taken as a
whole with other such representations and warranties, any untrue statement of a
material fact or omits to state a material fact (known to the Credit Parties, in
the case of any document not furnished by either of them) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and that such differences may be material.

4.21 Sanctions, Patriot Act, FCPA. To the extent applicable, each Credit Party
and Restricted Operating Company Subsidiary is in compliance, in all material
respects, with each of (i) the sanctions regulations of the United States
Treasury Department’s Office of Foreign Assets Control (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Act”). Neither the Credit Party nor any Restricted Operating
Company Subsidiary will use, directly or indirectly, any part of the proceeds
for any payments to any governmental official or

 

  -99-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.22 OFAC. No Credit Party or Restricted Operating Company Subsidiary (a) is
currently the subject of any Sanctions or (b) is engaged in any transaction with
any Person who is the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Revolving Loan, nor the proceeds
from any Revolving Loan, has been used, directly or indirectly, by any Credit
Party to lend, contribute, provide or has otherwise made available to fund any
activity or business in any Designated Jurisdiction or, to the knowledge of any
Credit Party, to fund any activity or business of any Person located, organized
or residing in any Designated Jurisdiction or who is the subject of any
Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, Administrative Agent or LC Issuing Bank) of
Sanctions.

4.23 Canadian Pension and Benefit Plans. There are no Canadian Pension Plans or
Canadian Multiemployer Pension Plans presently in force. The Canadian Benefit
Plans have been administered in all material respects in accordance with their
terms, applicable collective bargaining agreements, and administrative
guidelines and applicable Governmental Rules. No Borrower or Subsidiary of a
Borrower has breached any fiduciary duty owed to beneficiaries of any Canadian
Benefit Plan. There are no outstanding disputes, investigations, examinations or
legal proceedings concerning the assets of any Canadian Benefit Plans (other
than routine claims for benefits). No contributions or premium payments required
to be made or paid by any Borrower or any Subsidiary of a Borrower to the
Canadian Benefit Plans have been missed. There are no outstanding material
liabilities in connection with any Canadian Benefit Plan relating to the
employees, former employees (or their beneficiaries) of any Borrower or
Subsidiary of a Borrower that has been terminated, and each such terminated
Canadian Benefit Plan has been terminated in accordance with its terms and
applicable Governmental Rules. There are no current pending actions, suits,
claims, or investigations in respect of any Canadian Benefit Plan (other than
routine claims for benefits).

SECTION 5. AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that until the Termination Date, each
Credit Party shall perform, and where applicable shall cause the Restricted
Operating Company Subsidiaries to perform, all covenants in this Section 5
unless a written consent or waiver is obtained in accordance with Section 10.5.

5.1 Financial Statements and Other Reports. Borrowers will deliver to
Administrative Agent and Lenders (which delivery to Lenders may be satisfied by
the posting of relevant documents to IntraLinks):

(a) Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days (or earlier as may be required for the filing of
Sponsor’s financial statements by the SEC) after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year (commencing with the end of the
first Fiscal Quarter following the Closing Date), (i) the

 

  -100-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

unaudited consolidated balance sheets of Sponsor and its Subsidiaries and the
unaudited balance sheet of the Borrowers (on a consolidated basis for each
Borrower and on a combined basis for Borrowers), as at the end of such Fiscal
Quarter, (ii) the related unaudited statements of income and cash flows of
(A) Sponsor and its Subsidiaries and (B) the Borrowers, in each case for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, (in each case, without footnotes)
setting forth in each case, in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year all in reasonable detail
and in accordance with GAAP, and (iii) with respect to any Fiscal Quarter during
which a Subject Transaction is made, calculations of the unaudited balance
sheets and related unaudited statements of income and cash flows pursuant to
clauses (i) and (ii) of this Section 5.1(a) with respect to such Fiscal Quarter
made on a pro forma basis (including pro forma adjustments arising out of events
which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC) using the
historical financial statements of any business so acquired or to be acquired or
sold or to be sold and the financial statements of Borrowers and the Restricted
Subsidiaries, which shall be reformulated as if such Subject Transaction, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such Fiscal Quarter (and
assuming that such Indebtedness bears interest during any portion of the
applicable Fiscal Quarter prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period);

(b) Annual Audited Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days (or earlier as may be required for the
filing of Sponsor’s financial statements by the SEC) after the end of each
Fiscal Year (and in the case of the Restricted Subsidiaries in the form required
under the Project Financing Documents), (i) the audited consolidated balance
sheets of Sponsor and its Subsidiaries and the audited balance sheets of
Borrowers (on a consolidated basis for each Borrower and on a combined basis for
Borrowers) as at the end of such Fiscal Year, (ii) the related audited
statements of income and cash flows for such Fiscal Year setting forth in each
case, in comparative form the corresponding figures for the previous Fiscal Year
in reasonable detail and in accordance with GAAP, and (iii) with respect to any
Fiscal Quarter during which a Subject Transaction is made, calculations of the
audited balance sheets and related audited statements of income and cash flows
pursuant to clauses (i) and (ii) of this Section 5.1(b) with respect to such
Fiscal Quarter made on a pro forma basis (including pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC)
using the historical financial statements of any business so acquired or to be
acquired or sold or to be sold and the financial statements of Borrowers and the
Restricted Subsidiaries, which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such Fiscal Year
(and assuming that such Indebtedness bears interest during any portion of the
applicable Fiscal Year prior to the relevant acquisition at the weighted average
of the interest rates applicable to outstanding Loans incurred during such
period);

 

  -101-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(c) Compliance Certificate and Other Information. together with each delivery of
financial statements pursuant to Sections 5.1(a), and 5.1(b), a duly executed
and completed Compliance Certificate which shall include (A) calculations in
reasonable detail of Borrower Cash Flow, Borrower Debt, the Leverage Ratio and
Interest Coverage Ratio as of the date of each such financial statement, (B) a
description of each event, condition or circumstance during the last Fiscal
Quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Sections 2.12(a), 2.12(b), 2.12(c), or 2.12(d), and (C) a list of each
Restricted Subsidiary as of the date of delivery of such Compliance Certificate;

(d) Statements of Reconciliation. If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the financial statements delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of such financial statement after such change, (i) one or
more statements of reconciliation for all such prior financial statements in
form and substance satisfactory to Administrative Agent, and (ii) statements of
reconciliation taking into account any adjustments made to calculations of
Borrower Cash Flow and Borrower Debt for all prior Compliance Certificates
delivered in connection with all such prior financial statements.

(e) Notice of Default, Material Adverse Effect. Promptly upon any Authorized
Representative of Borrowers obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to Borrowers or any other Credit Party with respect thereto; (ii) of any
(A) condition or event that constitutes a default, an event of default or
enforcement action by lenders under the Project Financing Documents,
(B) condition or event that constitutes or causes a material force majeure,
material casualty loss or material condemnation and (C) notice that has been
given to Credit Parties with respect to the items set forth in clauses (A) and
(B); (iii) that any Person has given any notice to any Credit Party or taken any
action asserting the occurrence of any event or condition set forth in
Section 8.1(b); or (iv) of the occurrence of any event or change that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
in each case, a certificate of its Authorized Representatives specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
any Credit Party has taken, is taking and proposes to take with respect thereto;
provided, however, that with respect to the preceding clause (ii), such
preparation and delivery of notice shall only be required to the extent a
similar preparation and delivery of notice is required pursuant to the
applicable Project Financing Documents.

(f) Notice of Litigation. Promptly upon any Authorized Representative of
Borrowers obtaining knowledge of the institution of, or non-frivolous written
threat of, any material Adverse Proceeding (i) with respect to any Credit Party
or Project not previously disclosed in writing by Borrowers to Lenders under the
Transaction Documents, or (ii) that seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of any
borrowing or use of proceeds under the Credit Documents, in each case written
notice thereof containing sufficient information to enable Lenders and their
counsel to evaluate such matters; provided, however, that with respect to the
preceding clause (i), such preparation and delivery of notice shall only be
required to the extent a similar preparation and delivery of notice is required
pursuant to the applicable Project Financing Documents.

 

  -102-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(g) Annual Credit Parties Budget. As soon as available, and in any event within
fifteen (15) days prior to the commencement of any Fiscal Year, an annual budget
for the Credit Parties for such Fiscal Year, prepared on a quarterly basis,
including a reasonable estimate of the management fees and expenses expected to
be incurred during such period. Each such annual budget for the Credit Parties
shall include, for the following year, estimated Borrower Cash Flow, projected
usage of the Revolving Commitments, and an explanation of the assumptions on
which such forecasts are based. The annual budget shall be accompanied by a
certificate of the Credit Parties certifying that such annual budget is based
upon Borrowers’ good faith reasonable estimates.

Any documents required to be delivered pursuant to Section 5.1(a) or (b) may be
delivered electronically (including by having been publicly filed with the SEC)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Sponsor posts such documents, or provides a link thereto on Sponsor’s
website; (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) publicly filed with the
SEC, as of the date of such filing. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such requests for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

5.2 Existence. Except as otherwise permitted hereunder, each Credit Party will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business, and,
except to the extent the failure to do so could reasonably be expected to result
in a Material Adverse Effect or as otherwise permitted hereunder, obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or will be necessary to protect the validity and enforceability
of its Organizational Documents and each other instrument or agreement necessary
or appropriate to properly administer its Organizational Documents.

5.3 Payment of Indebtedness, Taxes and Claims. Without limiting the provisions
set forth in Section 6.1, each Credit Party shall duly and punctually pay and
discharge all obligations in respect of their Indebtedness, to the extent such
Indebtedness is for an amount equal to or exceeding $75,000,000 in the
aggregate, howsoever arising. Each Credit Party will pay all income and other
material Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for material sums that have become due and payable and that by law
have or may become a Lien (other than a Permitted Lien) upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto except, in each case, where such Tax or claim is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, or where the failure to make such payment would

 

  -103-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

not reasonably be expected to have a Material Adverse Effect. No Credit Party
will file or consent to the filing of any consolidated income tax return with
any Person other than any other Credit Party, Sponsor or any of their respective
Subsidiaries.

5.4 Maintenance of Properties and Assets. Except to the extent the failure to do
so could reasonably be expected to result in a Material Adverse Effect, each
Credit Party will maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in their business and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof. Each Credit
Party will preserve or renew all of its registered patents, trademarks, trade
names, domain names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

5.5 Insurance. Each Credit Party will (i) maintain, with financially sound and
reputable insurers, insurance as of the type and providing such coverage as is
customarily carried by businesses of substantially similar size and character
(including a general commercial liability policy and directors and officers
insurance), and (ii) will cause its Restricted Operating Company Subsidiaries to
maintain, with financially sound and reputable insurers, such insurances as may
be required under any applicable Project Financing Documents.

5.6 Books and Records; Inspections. Each Credit Party will, at all times, keep
proper books and records and accounts in compliance with GAAP. At any reasonable
time and from time to time upon reasonable prior notice, each Credit Party will,
and Borrowers and Restricted Holding Company Subsidiaries will cause Restricted
Operating Company Subsidiaries to, permit any authorized representatives
designated by (i) Administrative Agent (prior to an Event of Default at
Administrative Agent’s expense to the extent Administrative Agent visits more
than once per year) or (ii) any Lender coordinated through Administrative Agent
(at such Lender’s expense) to visit and inspect any of the properties of any
such party to inspect, copy and take extracts from their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their Representatives (provided that Borrowers may, if they so
choose, be present and participate in any such discussion), in each case all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested and, with respect to any Lender,
provided that it coordinates its efforts with Administrative Agent and so long
as no Event of Default has occurred and is continuing, such visit by such Lender
shall be limited to once per year.

5.7 Compliance with Laws. Each Credit Party will comply, and shall use its
commercially reasonable efforts to cause each of its Restricted Operating
Company Subsidiaries to comply with the requirements of all applicable
Governmental Rules, noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each Credit
Party shall preserve and maintain all of their Governmental Authorizations
necessary for the Projects or otherwise, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

  -104-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

5.8 Environmental

(a) Hazardous Materials Activities, Etc. Each Credit Party shall, or shall cause
its Restricted Operating Company Subsidiaries to, promptly take any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or any Restricted Operating Company Subsidiary that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against any Credit Party or any Restricted Operating Company Subsidiary and
discharge any obligations it may have to any Person thereunder where failure to
so respond or discharge could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(b) Environmental Disclosure. Promptly after any Borrower becoming aware of the
assertion or occurrence thereof, the US Borrower will deliver to Administrative
Agent written notice describing any of the following in reasonable detail:
(i) any Release that individually or in the aggregate could reasonably be
expected to require a Remedial Action or give rise to Environmental Claims or
Environmental Liabilities, (ii) any Environmental Claim or any Environmental
Liability or (iii) any noncompliance by any Credit Party or any of their
respective Subsidiaries with any Environmental Law, in each case that could
reasonably be expected to have a Material Adverse Effect.

5.9 Subsidiaries. Upon the formation or acquisition of any new Subsidiary to be
designated a Restricted Holding Company Subsidiary (unless such Restricted
Holding Company Subsidiary’s Organizational Documents or any tax equity, joint
venture arrangement or similar arrangement (in the case of a Restricted Holding
Company Subsidiary that is not wholly-owned by any Credit Party), or any Project
Financing Document applicable to such Restricted Holding Company Subsidiary or
any of its Subsidiaries, prohibits the making of any such guaranty or the
incurrence of any such Lien on the properties or assets or Capital Stock (or tax
equity interests) of such Restricted Holding Company Subsidiary, but only to the
extent of such prohibition), then the applicable Borrower shall, at such
Borrower’s expense:

(a) within 10 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, cause such Restricted Holding Company Subsidiary to, (i) in the
case of a US Restricted Holding Company Subsidiary, become a Guarantor hereunder
and a Grantor under the US Pledge and Security Agreement by executing and
delivering to the Administrative Agent and Collateral Agent a Counterpart
Agreement and (ii) in the case of a Restricted Holding Company Subsidiary that
is a Foreign Subsidiary, take such actions as the Administrative Agent may
reasonably request to cause such Restricted Holding Company Subsidiary to
guaranty the Obligations, pursuant to documentation to be reasonably agreed
between such Restricted Holding Company Subsidiary and the Administrative Agent
(it being understood that such documentation shall be consistent with the terms
of the Collateral Documents and that, under no circumstance, shall any such
Restricted Holding Company Subsidiary or any Subsidiary thereof be required to
pledge any asset or provide any guaranty to the extent that taking such action
(x) would cause it to be in violation of its Organizational Documents, any tax
equity, joint venture or similar arrangement, (y) result in any adverse tax
consequences that are material to such Restricted Holding Company Subsidiary,
(z) cause such Restricted Holding Company Subsidiary or any Borrower or other
Restricted Subsidiary (or any directors, officers or other representatives
thereof) to be in violation of any law or (iv) require any Borrower or
Restricted Subsidiary to incur costs in excess of the benefit of the credit
support to be provided thereby);

 

  -105-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) within 15 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion or as provided for in any
Collateral Document) after such formation or acquisition, cause the applicable
Restricted Holding Company Subsidiary and relevant Borrower to comply with all
obligations under the Collateral Documents to which such Restricted Holding
Company Subsidiary or Borrower are party (which, for the avoidance of doubt,
shall not include any opinions of local counsel), including with respect to
physical delivery of the shares representing any pledged Capital Stock; and

(c) within 10 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, deliver an amended Exhibit K to reflect the new Restricted Holding
Company Subsidiary and any other Restricted Subsidiaries that are Subsidiaries
thereof.

5.10 Non-Wholly Owned Subsidiaries; Other Restricted Subsidiaries. Each Borrower
and each Restricted Holding Company Subsidiary, as applicable, hereby make, on
behalf of their Restricted Subsidiaries that are neither Restricted Holding
Company Subsidiaries nor Restricted Operating Company Subsidiaries, as
applicable, all representations and warranties in Section 4 made by (or on
behalf of) the Restricted Holding Company Subsidiaries. The Borrowers and each
Restricted Holding Company Subsidiary, as applicable, shall cause their
respective Restricted Subsidiaries that are (i) direct or indirect Non-Wholly
Owned Subsidiaries or (ii) Wholly-Owned Subsidiaries that are neither Restricted
Holding Company Subsidiaries nor Restricted Operating Company Subsidiaries, in
each case to comply with all terms and conditions of this Agreement applicable
to Restricted Operating Company Subsidiaries, other than any terms and
conditions set forth in Section 7; provided that nothing in this Agreement shall
cause any Restricted Subsidiary to be in violation of the provisions of any tax
equity documents, charter documents, bylaws, operating agreement, joint venture
agreements, partnership agreements or similar documents.

5.11 Maintenance of Liens; Further Assurances. Each Credit Party shall take all
action reasonably required to maintain and preserve the Liens created by the
Credit Documents to which it is a party and to maintain and preserve the
priority of such Liens. At any time or from time to time at the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts, as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents that do not involve material
expansion of any Credit Party’s obligations or duties under the Credit Documents
from those originally mutually intended or contemplated. In furtherance and not
in limitation of the foregoing, (i) each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by the Collateral (subject to limitations contained in the Credit
Documents); and (ii) in respect of any amalgamation of a Credit Party pursuant
to any Governmental Rule of Canada, the resulting entity shall deliver to the
Administrative Agent and the Collateral Agent such confirmations, evidence of
registrations and opinions as may be reasonably requested by the Administrative
Agent and Collateral Agent.

 

  -106-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

5.12 Separateness. Without limiting the ability of the Credit Parties to
undertake any transaction permitted pursuant to the terms of this Agreement, the
Credit Parties shall comply at all times with, and shall cause the Restricted
Operating Company Subsidiaries to comply at all times with, the separateness
provisions set forth on Schedule 5.12.

5.13 Deposit Accounts.

(a) The Deposit Accounts held in the name of US Borrower and any US Restricted
Holding Company Subsidiary shall at all times be subject to “springing” control
agreements (i) substantially in the form of Exhibit L as of the Closing Date or
(ii) in form and substance otherwise reasonably satisfactory to the
Administrative Agent (acting on behalf of the Lenders) if another Deposit
Account is established with MUFG Union Bank, N.A. or with another Acceptable
Bank after the Closing Date in accordance with Section 5.13(b) (the “US Control
Agreements”, and each such individual agreement, a “US Control Agreement”). The
Deposit Accounts held in the name of Canada Borrower and, if required by the
Administrative Agent any Canada Restricted Holding Company Subsidiary shall at
all times be subject to “springing” control agreements in form and substance
reasonably satisfactory to the Administrative Agent (acting on behalf of the
Lenders) (the “Canada Control Agreements”, and each such individual agreement, a
“Canada Control Agreement”, and, together with the US Control Agreements, the
“Control Agreements”).

(b) In the event that MUFG Union Bank, N.A., HSBC Bank Canada or any other
Acceptable Bank fails to meet the criteria set forth in the definition of
“Acceptable Bank” at any time after the Closing Date, Borrowers shall have sixty
(60) days, from the date an Authorized Representative of the Borrowers becomes
aware of such failure, to transfer funds or to cause funds to be transferred
from such bank to a Deposit Account with an Acceptable Bank; provided that the
applicable Borrower shall provide to the Collateral Agent, at least five
(5) days prior to such transfer, written notice of such transfer and shall
certify in such notice as to the identity of such Acceptable Bank, the
information of such new Deposit Account and the amount to be transferred.

SECTION 6. NEGATIVE COVENANTS

The Credit Parties covenant and agree that, until the Termination Date, unless a
consent or waiver is obtained in accordance with Section 10.5, each Credit Party
shall perform, and where specified shall cause its Restricted Subsidiaries to
perform, all covenants in this Section 6.

6.1 Indebtedness. No Credit Party shall, nor shall any Credit Party permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except the following Indebtedness (“Permitted
Indebtedness”):

(a) the Obligations (including the Indebtedness incurred pursuant to Sections
2.22 and 2.24);

(b) Permitted Project Debt and any Permitted Refinancing thereof;

 

  -107-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(c) to the extent constituting Indebtedness, contingent obligations under or in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, financial
assurances and completion guarantees, indemnification obligations, workers’
compensation claims and self-insurance obligations, obligations to pay insurance
premiums, take or pay obligations and similar obligations in each case incurred
by a Borrower or Restricted Subsidiary, in the ordinary course of business and
not in connection with debt for borrowed money;

(d) Permitted Subordinated Indebtedness owed by (i) (x) US Borrower to US
Pledgor (or its permitted successor that owns one hundred percent (100%) of the
Capital Stock of US Borrower) or (y) Canada Borrower to Canada Pledgor (or its
permitted successor that owns one hundred percent (100%) of the Capital Stock of
Canada Borrower), (ii) any Restricted Holding Company Subsidiary to the Borrower
that is its parent company, (iii) any Restricted Operating Company Subsidiary to
its respective Restricted Holding Company Subsidiary (or, in any case, to the
Borrower or Restricted Subsidiary that is its parent company), (iv) any
Restricted Subsidiary that is neither a Restricted Holding Company Subsidiary
nor a Restricted Operating Company Subsidiary, to the Borrower or Restricted
Subsidiary that is its parent company, (v) (x) US Pledgor to Sponsor (or its
permitted successor that owns one hundred percent (100%) of the Capital Stock of
US Pledgor) or (y) Canada Pledgor to Sponsor (or its permitted successor that
owns one hundred percent (100%) of the Capital Stock of Canada Pledgor), or
(vi) (x) US Borrower to Canada Borrower or (y) Canada Borrower to US Borrower;
provided that, in the case of Permitted Subordinated Indebtedness owed by a
Restricted Operating Company Subsidiary, such Permitted Subordinated
Indebtedness shall be subject to the Subordination Agreement and, to the extent
covered by any Pledge Agreement, pledged as part of the Collateral if and only
to the extent permitted under the terms of the applicable Project Financing
Documents or joint venture arrangements; provided, further, that in no event
shall any Borrower or Restricted Subsidiary incur Permitted Subordinated
Indebtedness unless, to the extent such Permitted Subordinated Indebtedness
qualifies as an Investment hereunder, such Investment is otherwise permitted
hereunder.

(e) other unsecured Indebtedness of the Borrowers (including guarantees of any
Permitted Project Debt and Permitted Refinancing thereof); provided that (i) no
Default or Event of Default shall exist before or after giving effect to the
incurrence of such Indebtedness and (ii) the Borrowers shall be in pro forma
compliance with the covenants set forth in Section 6.6, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.1(a) or 5.1(b)
(or, if no financial information shall have been delivered pursuant to
Section 5.1(a) or 5.1(b), the equivalent financial information most recently
delivered pursuant to the Existing Credit Agreement), as though such
Indebtedness had been incurred as of the first day of the most recently
completed Measurement Period and remained outstanding;

(f) senior secured first lien or junior lien debt securities, senior unsecured
debt securities or subordinated debt securities, in each case issued by a
Borrower in a public offering, Rule 144A or other private placement or bridge
financing, secured “mezzanine” debt or any other secured or unsecured debt
(other than senior secured bank debt) (and including guarantees of any Permitted
Project Debt and Permitted Refinancing thereof) in an amount not to exceed the
Available Incremental Amount minus the principal amount of any Incremental
Facilities incurred on or prior to the date of the incurrence of any such
Indebtedness pursuant to

 

  -108-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

this clause (f) (such debt, “Incremental Equivalent Debt”); provided that,
(i) no Event of Default shall exist before or after giving effect to the
incurrence of such Incremental Equivalent Debt unless the proceeds thereof are
being concurrently used to finance any Investment permitted pursuant to
Section 6.5(i), in which case no Event of Default shall existing at the time of
entering into a binding agreement in respect of such Investment; (ii) the
representations and warranties contained in Section 4 and the other Credit
Documents are true and correct in all material respects (except to the extent
any such representation and warranty itself is qualified by “materiality”,
“Material Adverse Effect” or any similar qualifier, in which case, it shall be
true and correct in all respects) on and as of the date of incurrence of such
Incremental Equivalent Debt, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are so true
and correct as of such earlier date; provided that to the extent such
Incremental Equivalent Debt will be used concurrently with the initial provision
of such Incremental Equivalent Debt to finance any Investment permitted pursuant
to Section 6.5(i), then such representations and warranties shall be limited to
customary “SunGard” representations and warranties (including those with respect
to the target contained in the acquisition or merger agreement to the extent
failure of such representations and warranties to be true and correct permits
the Borrowers or relevant Affiliates thereof not to consummate the transactions
contemplated thereby); (iii) such Incremental Equivalent Debt shall not be
guaranteed by any Person that is not a Guarantor or the Sponsor; (iv) subject to
the limitations in clauses (v) and (vi) below, the terms and provisions of such
Incremental Equivalent Debt shall not be more restrictive, taken as a whole, to
the Borrower and the other Credit Parties than those applicable to any Credit
Facility at the time of incurrence of such Incremental Equivalent Debt, unless
such other terms (1) apply only after the Latest Maturity Date of each Credit
Facility at the time of incurrence of such Incremental Equivalent Debt,
(2) shall also apply to the existing Facilities (which such application shall
not require the consent of the Lenders or the Administrative Agent if so
reasonably determined by the Borrower) or (3) relate only to mandatory
prepayments customary for such type of debt securities, premiums (including
make-whole provisions), interest, fees or (subject to the foregoing) maturity or
amortization; (v) the Weighted Average Life to Maturity of such Incremental
Equivalent Debt that is not revolving debt shall be no shorter than 75% of the
remaining time to stated maturity of the Revolving Loans; (vi) the stated
maturity of such Incremental Equivalent Debt that is revolving debt, shall be no
shorter than the Latest Maturity Date at the time of incurrence of such
Incremental Equivalent Debt; (vii) if such Incremental Equivalent Debt is in the
form of secured debt, a representative acting on behalf of the holders of such
Incremental Equivalent Debt shall have executed and delivered an intercreditor
agreement in form and substance reasonably acceptable to Administrative Agent
(acting at the direction of the Required Lenders, except with respect to any
forms of intercreditor agreement previously agreed between the Borrower and the
Administrative Agent); and (viii) Borrowers are in compliance with the financial
covenants set forth in Section 6.6 (treating any Incremental Equivalent Debt as
fully issued or drawn, as applicable, for this purpose);

(g) Indebtedness in respect of any Hedge Agreements not prohibited by the terms
of this Agreement;

(h) Guarantees by any Borrower or Restricted Subsidiary of any Indebtedness
otherwise permitted hereunder of any Credit Party (as applicable), and
guarantees by any Restricted Operating Company Subsidiary in respect of
Indebtedness permitted hereunder of any other Restricted Operating Company
Subsidiary;

 

  -109-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(i) Indebtedness that may be deemed to have arisen as a result of agreements of
any Borrower or Restricted Subsidiary providing for indemnification, adjustment
of purchase price or any similar obligations, in each case, incurred in
connection with the disposition of any business, assets or equity interests of
any Subsidiary permitted hereunder, but only to the extent the aggregate maximum
liability associated with such provisions do not exceed the gross proceeds
(including non-cash proceeds) of such disposition;

(j) Indebtedness of any Borrower or Restricted Subsidiary consisting of
obligations under deferred compensation, deferred purchase price, earn-outs or
similar arrangements incurred in connection with any acquisition permitted under
Section 6.5(i); and

(k) any other Indebtedness in an amount not to exceed $75,000,000 in the
aggregate for the Borrowers and all Restricted Subsidiaries.

For the avoidance of doubt, nothing in this Section 6.1 shall be construed to
limit the ability of any Affiliate of any Borrower that is not a Restricted
Subsidiary from directly or indirectly, creating, incurring, assuming or
guaranteeing, or otherwise becoming or remaining directly or indirectly liable
with respect to any Indebtedness. For purposes of determining compliance with,
and the outstanding principal amount of, any particular Indebtedness incurred
pursuant to and in compliance with this Section 6.1, in the event that an item
of Indebtedness meets the criteria of one or more than one of the categories of
Permitted Indebtedness described in clauses (a) through (k) of this Section 6.1,
the Borrowers may, in their sole discretion, divide and classify (or at any time
reclassify) such item (or items) of Indebtedness in any manner that complies
with this Section 6.1.

6.2 Liens. No Credit Party shall, nor shall any Credit Party permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any such Person, whether now owned or hereafter acquired, or any
income or profits therefrom, except for the following Liens (the “Permitted
Liens”):

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes not yet delinquent or other Taxes if obligations with
respect to such other Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and adequate reserves
for such other Taxes have been established and are being maintained by the
applicable Person in accordance with GAAP;

(c) Liens arising by virtue of any Governmental Rules or market custom relating
to banker’s liens, rights of set-off (in respect of deposits maintained by a
financial institution or otherwise) or similar rights;

(d) Liens securing judgments for the payment of money not constituting a Default
under Section 8.1(h) or securing appeal or other surety bonds related to such
judgments;

 

  -110-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(e) Liens or pledges of deposits of Cash or Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers or liability insurance in the ordinary course of
business;

(f) Permitted Project Liens;

(g) Liens securing Indebtedness related to a Permitted Refinancing, provided
that in each case the Liens securing any such Permitted Refinancing shall attach
only to the assets that were subject to Liens securing the Indebtedness so
refinanced;

(h) Liens securing Incremental Equivalent Debt incurred in accordance with
Section 6.1(f);

(i) solely with respect to Restricted Operating Company Subsidiaries, the
carriers’, warehousemen’s, mechanics’, materialman’s, repairmen’s or other like
Liens arising in the ordinary course of business, which are not overdue for a
period of more than 45 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(j) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation; provided that any Lien imposed by ERISA shall not be a Permitted
Lien;

(k) solely with respect to Restricted Operating Company Subsidiaries, deposits
to secure the performance of bids, trade contracts, contractual obligations and
leases (in each case, other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(l) solely with respect to Restricted Operating Company Subsidiaries, easements,
rights-of-way, restrictions (including zoning restrictions), encroachments,
reservations, protrusions and other similar encumbrances and title defects
affecting real property which, in the aggregate are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(m) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(h);

(n) Liens on assets or securities deemed to arise in connection with the
execution, delivery or performance of contracts to sell such assets or stock
otherwise permitted under this Agreement;

(o) Liens resulting from restrictions on any Capital Stock or undivided
interests, as the case may be, of a Person providing for a breach, termination
or default under any joint venture, stockholder, membership, limited liability
company, partnership, owners’, participation or other similar agreement between
such Person and one or more other holders of Capital Stock or undivided
interests of such Person, as the case may be, if a Lien is created on such
Capital Stock or undivided interest, as the case may be, as a result thereof;

 

  -111-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(p) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $75,000,000 in the aggregate for the Borrowers and all
Restricted Subsidiaries;

(q) Liens existing on any property or asset prior to the acquisition thereof by
any Borrower or Restricted Subsidiary or existing prior to the time such Person
becomes a Restricted Subsidiary (or merges with any Borrower in a transaction
permitted pursuant to this Agreement) on any property or asset of any Person
that becomes a Restricted Subsidiary (or merges with any Borrower in a
transaction permitted pursuant to this Agreement) after the date hereof,
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or
merging with a Borrower), as the case may be, (B) such Lien shall not apply to
any other property or asset of any Borrower or Restricted Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or
mergers with a Borrower), as the case may be, and extensions, renewals and
replacements thereof so long as the principal amount secured does not exceed the
principal amount of the obligations being extended, renewed or replaced (plus
any accrued but unpaid interest and premium thereon and fees, costs and expenses
associated with such extensions, renewals and replacements);

(r) Liens on Cash or Cash Equivalents at any time pledged to secure Hedge
Agreements permitted under Section 6.12, and, solely with respect to Restricted
Subsidiaries that are not Credit Parties, Liens on the property and assets of
such Restricted Subsidiaries (including Cash and Cash Equivalents) at any time
pledged to secure Hedge Agreements not otherwise prohibited hereunder;

(s) leases, subleases, licenses, sublicenses, or occupancy agreements in the
ordinary course of business; and

(t) solely with respect to Restricted Operating Company Subsidiaries, purchase
money liens or purchase money security interests upon or in any property
acquired by a Credit Party or Restricted Company Operating Subsidiary in the
ordinary course of business to secure the purchase price or construction cost of
such property or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of such property or construction of improvements on
such property.

6.3 Burdensome Agreements. No Credit Party will enter into or permit to exist
any contractual obligation (other than this Agreement or any other Credit
Document, or contained in the documents governing unsecured Indebtedness
permitted pursuant to Section 6.1(e) and Incremental Equivalent Debt incurred in
accordance with Section 6.1(f)) that limits the ability (a) of any Credit Party
to make Restricted Payments to either Borrower, except for any agreement in
effect on the date hereof and set forth on Schedule 6.3, or with respect to any
Restricted Holding Company Subsidiary formed or acquired by a Borrower after the
date hereof, existing on such date of formation or acquisition (and not entered
into for primarily for the purpose of avoiding the provisions of this
Section 6.3) or (b) of any Credit Party to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that this Section 6.3 shall not apply to any Transaction Documents, the
documents and contracts governing any Permitted Project Debt or Permitted
Project Acquisitions, or any restrictions on

 

  -112-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

the pledge or transfer of any Capital Stock of any Restricted Operating Company
Subsidiary (or any other Restricted Subsidiary that is neither a Restricted
Operating Company Subsidiary nor a Restricted Holding Company Subsidiary) or any
intercompany debt with respect thereto.

6.4 Restricted Payments. Neither Borrowers nor any Restricted Holding Company
Subsidiary shall, directly or indirectly, declare or make any Restricted Payment
except as follows:

(a) Each Restricted Holding Company Subsidiary may make Restricted Payments to
each Borrower, or to any other Person that owns any Capital Stock in such
Restricted Holding Company Subsidiary, ratably according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made;

(b) During any period in which a Default or Event of Default shall have occurred
and be continuing, Borrowers may make Restricted Payments not to exceed the sum
of (i) ten million Dollars ($10,000,000) and (ii) solely for the purpose of
paying Sponsor G&A Expenses, the Sponsor G&A Amount, in the aggregate for all
Restricted Payments made pursuant to this Section 6.4(b);

(c) So long as (i) no Event of Default shall have occurred and be continuing or
would be caused by such Restricted Payment and (ii) Borrowers shall have
complied, before and after giving effect to such declaration or payment of such
Restricted Payment, with the Leverage Ratio and Interest Coverage Ratio
requirements described in Section 6.6, Credit Parties may make Restricted
Payments within ten (10) days after the date of declaration of any such
Restricted Payment if such Restricted Payment is permitted pursuant to this
Section 6.4 on the date upon which such Restricted Payment is declared;

(d) Each Borrower and Restricted Holding Company Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Capital Stock of such Person that is not Disqualified Stock;

(e) Each Borrower and Restricted Holding Company Subsidiary may issue common
Capital Stock to any Credit Party, in each case that is its direct parent;

(f) Each Borrower and Restricted Holding Company Subsidiary may purchase, redeem
or otherwise acquire its common Capital Stock with the proceeds received from
the substantially concurrent issue of new common Capital Stock; and

(g) Each Borrower and Restricted Holding Company Subsidiary may make Restricted
Payments that are part of and consideration for the consummation of any
transaction permitted by Section 6.5(i).

6.5 Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person except:

(a) Investments in Permitted Investments and, with respect to Restricted
Operating Company Subsidiaries, Investments permitted under the relevant Project
Financing Documents;

 

  -113-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) equity Investments in effect as of the Closing Date, or with respect to any
Restricted Subsidiary formed or acquired after the Closing Date, any equity
Investment in effect immediately following such formation or acquisition, in
(A) any Restricted Subsidiary (solely for the purpose of making an Investment
pursuant to clause (B) of this Section 6.5(b) in such Restricted Subsidiary’s
applicable Restricted Operating Company Subsidiary) or (B) any Restricted
Operating Company Subsidiary (and any modification, renewal, reinvestment,
increase or extension thereof); provided that the amount of the original
Investment is not increased except pursuant to the terms of such original
Investment);

(c) additional Investments made after the Closing Date in (A) any Restricted
Subsidiary (solely for the purpose of making an Investment pursuant to clause
(B) of this Section 6.5(c) in such Restricted Subsidiary’s applicable Restricted
Operating Company Subsidiary) or (B) any Restricted Operating Company Subsidiary
(including if such Investment is in the form of Permitted Subordinated
Indebtedness); provided that, on the date of such Investment (i) Borrowers shall
be in compliance with the Leverage Ratio and Interest Coverage Ratio
requirements set out in Section 6.6; and (ii) no Project-Level Default by the
Restricted Operating Company Subsidiary in which such additional Investment is
made or to be made shall have occurred and be continuing or would be caused by
such Investment; and (iii) no Default or Event of Default shall have occurred
and be continuing or would be caused by such Investment; provided, further,
that, notwithstanding the foregoing, if on the date of such Investment, a
Project-Level Default by the Restricted Operating Company Subsidiary in which
such Investment is made shall have occurred and be continuing, or would be
caused by such Investment, such Investment shall nonetheless be permitted to the
extent such Investment (x) could be made as a Restricted Payment hereunder (such
Investment deemed a Restricted Payment for purposes of this paragraph),
(y) shall be funded using the proceeds of an equity investment in a Borrower or
other Credit Party or Restricted Subsidiary not existing on the date hereof, or
(z) is required by any guaranty or other contractual arrangement entered into
prior to the existence of such Project-Level Default and at the time so entered
into such Investment would have been permitted hereunder;

(d) demand or deposit accounts with banks or other financial institutions;

(e) Investments made after the Closing Date using proceeds of Permitted
Subordinated Indebtedness owed to, or proceeds of equity contributions from, the
Sponsor, the Pledgors or any of their respective Affiliates that are not Credit
Parties or Restricted Subsidiaries thereof;

(f) Investments made using proceeds of Cash permitted to be distributed in
accordance with Section 6.4;

(g) solely with respect to Restricted Operating Company Subsidiaries,
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

 

  -114-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(h) to the extent constituting Investments, guarantees permitted by Section 6.1;

(i) the purchase or other acquisition of all or any portion of the Capital Stock
in or substantially all of the property of, any Person that, upon the
consummation thereof, will be owned directly by a Borrower or one or more
Restricted Subsidiaries that are not Restricted Operating Company Subsidiaries
(including as a result of a merger or consolidation with a Restricted
Subsidiary); provided that, with respect to each purchase or other acquisition
made pursuant to this Section 6.5(i):

(i) the Credit Parties shall comply with the requirements of Sections 5.09
and 5.11, to the extent applicable;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall consist of Energy Projects (or
related property); and

(iii) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, and, with respect to any acquisition for an amount
over $50,000,000, the US Borrower shall deliver to the Administrative Agent a
certificate of its chief executive officer, chief financial officer, treasurer
or controller (or similar officer or representative) demonstrating compliance
with Section 6.6 on a pro forma basis, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 5.1(a) or (b) (or the equivalent
provisions of the Existing Credit Agreement if no financial information shall
have yet been delivered pursuant to Section 5.1(a) or (b)) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby (any such purchase or acquisition meeting the
foregoing criteria set forth in (i), (ii) and (iii) above, a “Permitted Project
Acquisitions”); and

(j) to the extent (if any) constituting an Investment, Hedge Agreements not
prohibited by the terms of this Agreement.

6.6 Financial Covenants

(a) Leverage Ratio. As of December 31, 2014 and as of the last day of each
Fiscal Quarter thereafter, Borrowers shall not have a Leverage Ratio that
exceeds (i) 5.50:1.00.

(b) Interest Coverage Ratio. As of December 31, 2014 and as of the last day of
each Fiscal Quarter thereafter, Borrowers shall not have an Interest Coverage
Ratio that is less than 1.75:1.00.

(c) Certain Calculations. With respect to any period during which a Credit
Extension, a Restricted Payment or an Investment pursuant to Section 6.5(c) or
Section 6.5(i) is made, or during which Borrower has otherwise acquired or
disposed of any Capital Stock in a Restricted Operating Company Subsidiary, a
Borrower or any of its Restricted Subsidiaries has acquired or disposed of, or
there is an Abandonment with respect to, any property with a value in

 

  -115-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

excess of fifty million Dollars ($50,000,000) (each, a “Subject Transaction”),
for purposes of determining compliance with the financial covenants set forth in
this Section 6.6, Borrower Cash Flow shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, which pro
forma adjustments shall be certified by the chief financial officer of Borrowers
(or officer or representative with similar responsibilities)) using the
historical financial statements of any business so acquired or to be acquired or
sold or to be sold (or deemed historical cash flows for any such business
acquired or sold prior to or during its Ramp-up Phase, which cash flows shall be
annualized in accordance with the last two sentences of this Section 6.6(c)) and
the consolidated financial statements of Borrowers and the Restricted
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to such Subject Transaction at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).
Notwithstanding the foregoing, if a Borrower or any of its Restricted
Subsidiaries has acquired, disposed of, or effected an Abandonment with respect
to, any property with a value that does not exceed fifty million Dollars
($50,000,000), Borrowers shall be permitted (but shall not be required) to give
such pro forma effect to such acquisition, disposition or Abandonment. For
purposes of determining Available Cash solely for the calculation of the ratios
set forth in this Section 6.6, distributions of Available Cash (other than
Qualifying Cash) in respect of such Project or business made during the Ramp-up
Phase of such Project or business shall be annualized by the amount of any such
distributions multiplied by a fraction, the numerator of which is twelve
(12) and the denominator of which is the number of months from and including the
beginning of such Ramp-up Phase. Such annualization of such distributions shall
be net of any previous annualization made during such Ramp-up Phase (e.g., and
for indicative purposes only (x) in the case of a distribution of $100 in
respect of the first month of the Ramp-up Phase, annualized Available Cash shall
be $1,200; (y) in the case of distributions of $100 in respect of the first
month and $90 in respect of the second month of the Ramp-up Phase, annualized
Available Cash shall be $1140; and (z) in the case of a distribution of $300 in
the aggregate in respect of the first three months of the Ramp-up Phase,
annualized Available Cash shall be $1,200).

6.7 Disposition of Assets. No Credit Party shall, nor shall any Credit Party
permit any of its Restricted Subsidiaries to, Transfer all or any part of its
business, assets or property of any kind whatsoever (including Capital Stock),
whether real, personal or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, except:

(a) Transfers of obsolete, damaged, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b) the liquidation, sale or use of Permitted Investments;

 

  -116-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(c) subject to Section 6.8 (if applicable) and Section 6.7(d), any Transfer of
physical assets or properties by any Restricted Operating Company Subsidiary, to
the extent permitted under the Project Financing Documents;

(d) Transfers by any Borrower or Restricted Subsidiary not otherwise permitted
by this Section 6.7; provided that, (i) no Default or Event of Default has
occurred and is continuing at the time of and immediately after giving effect to
such Transfer; (ii) with respect to any Transaction resulting in Net Asset Sale
Proceeds in excess of $25,000,000, the US Borrower shall deliver to the
Administrative Agent a certificate of its chief executive officer, chief
financial officer, treasurer or controller (or similar officer or
representative) demonstrating compliance with Section 6.6 on a pro forma basis,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(a) or (b) (or the equivalent provisions of the Existing Credit
Agreement if no financial information shall have yet been delivered pursuant to
Section 5.1(a) or (b)) as though such Transfer had been consummated as of the
first day of the fiscal period covered thereby; and (iii) the Net Asset Sale
Proceeds received by the Credit Parties in excess of $25,000,000 in the
aggregate in any Fiscal Year or $50,000,000 in the aggregate during the term of
this Agreement shall, in each case, be applied in accordance with
Section 2.12(a) (including giving effect to all exceptions and allowances
thereunder);

(e) Transfers of equipment or real property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property;

(f) Transfers of property, or issuances of its Capital Stock, by any Restricted
Subsidiary to a Borrower or to another Restricted Subsidiary that is
wholly-owned, directly or indirectly, by a Borrower; and

(g) Transfers permitted by Sections 6.4 or 6.11.

6.8 Transactions with Affiliates. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to (except as required or permitted under the
Project Financing Document), directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate, other than those
on fair and reasonable terms substantially as favorable to such Borrower or
Restricted Subsidiary as would be obtainable by such Borrower or Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate thereof; provided that the foregoing restriction shall
not apply to (a) the provision or receipt of administrative, cash management,
legal and regulatory, engineering, accounting, marketing, insurance, operation
and maintenance and other services to and from Subsidiaries of the Sponsor and
the allocation of such costs of services and of overhead and corporate group
costs among the Sponsor and its Subsidiaries (including insurance and any
Sponsor G&A Expenses) consistent with GAAP and the Sponsor’s accounting policies
generally applied, (b) transactions contemplated by the agreements listed in
Schedule 6.8, (c) Restricted Payments made in accordance with the terms of this
Agreement, (d) a transaction between one or more Credit Parties or Restricted
Subsidiaries, (e) any issuance of Capital Stock of any Borrower or Restricted
Subsidiary.

 

  -117-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

6.9 Conduct of Business. From and after the Closing Date, no Credit Party shall,
nor shall it permit any of its Restricted Subsidiaries to, engage in any
material line of business substantially different than (i) the businesses
engaged in by such parties on the Closing Date (or with respect to any
Restricted Subsidiary formed or acquired by a Credit Party after the Closing
Date, on such date of formation or acquisition) and similar, related,
incidental, ancillary or complimentary businesses (including the establishment,
construction, acquisition and operation of projects substantially equivalent to
the Projects) and (ii) such other lines of business as may be consented to by
Required Lenders.

6.10 Amendments of Organizational Documents; Accounting Changes. No Credit Party
shall (a) amend its Organizational Document, other than amendments that do not,
taken as a whole, materially, adversely affect the interest of the
Administrative Agent or the Lenders or (b) make any change in (i) accounting
policies or reporting practices, except as required by GAAP, or (ii) fiscal
year.

6.11 Fundamental Changes. No Credit Party shall, nor shall any Credit Party
allow any Restricted Subsidiary to, merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person or Transfer (whether in one transaction
or a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default exists or would result therefrom:

(a) (i) any Restricted Subsidiary may merge or amalgamate with a Credit Party or
Restricted Operating Company Subsidiary; provided that such Credit Party or
Restricted Operating Company Subsidiary shall be the continuing or surviving
Person, and (ii) any Restricted Subsidiary may merge or amalgamate with any
Restricted Subsidiary not described in the foregoing clause (i);

(b) (i) any Credit Party that is not a Borrower may dispose of all or
substantially all of its assets (including any Transfer that is in the nature of
a liquidation) to any other Credit Party, (ii) any Restricted Operating Company
Subsidiary may dispose of all or substantially all of its assets (including a
Transfer that is in the nature of a liquidation) to any other Restricted
Operating Company Subsidiary or any Credit Party, and (iii) any Restricted
Subsidiary that is neither a Credit Party nor a Restricted Operating Company
Subsidiary may dispose of all or substantially all of its assets (including a
Transfer that is in the nature of a liquidation) to any Borrower or any other
Restricted Subsidiary;

(c) in connection with any acquisition permitted under Section 6.5, any
Restricted Subsidiary may merge into, amalgamate or consolidate with any other
Person or permit any other Person to merge into, amalgamate or consolidate with
it; provided that, in the case of a Person that is a Wholly-Owned Subsidiary,
the Person surviving such merger or amalgamation shall be a Wholly-Owned
Subsidiary of a Borrower;

(d) any Borrower or Restricted Subsidiary may consummate any transaction
permitted pursuant to Section 6.7; and

 

  -118-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(e) any Borrower or Restricted Subsidiary may, to the extent not already
permitted by clause (c) above, consummate any transaction permitted pursuant to
any Permitted Investment.

6.12 Hedge Agreements. No Credit Party shall enter into any Hedge Agreement,
except for Hedge Agreements with a duration not to exceed five (5) years that
are entered into in the ordinary course of business and not for speculative
purposes.

6.13 Sanctions. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, permit any Revolving Loan or the proceeds of any Revolving
Loan, directly or indirectly, (a) to be knowingly lent, contributed or otherwise
made available to fund any activity or business in any Designated Jurisdiction
or (b) to knowingly fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions.

6.14 No Employees. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, hire any employees nor enter into any contractual or
other arrangements with any Person that would require any such Credit Party or
Restricted Subsidiary to be subject to or to comply with any applicable
Governmental Rules concerning labor, employment, wages or worker benefits, in
each case (i) in the United States or (ii) outside of the United States if, in
the case of this clause (ii), such hiring or entering into any contractual or
other arrangements could reasonably be expected to result in a Material Adverse
Effect. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, maintain or contribute to, or have any obligation to maintain
or contribute to (i) any Employee Benefit Plan or (ii) any Canadian Pension Plan
or Canadian Multiemployer Pension Plan if, in the case of this clause (ii), such
maintenance or contribution could reasonably be expected to result in a Material
Adverse Effect.

6.15 Settlement of Claims. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, settle claims or confess judgments that could bind
any Credit Party or any Restricted Subsidiary and could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

6.16 Disqualified Stock. The Credit Parties shall not issue any Disqualified
Stock.

6.17 Project Financing Documents. No Borrower or Restricted Subsidiary shall
consent to any amendment or other modification to any Project Financing Document
or Transaction Document, except to the extent such amendment or other
modification would not reasonably be expected to have a Material Adverse Effect.

6.18 Subsidiaries. No Credit Party shall have any Subsidiaries, other than
Restricted Subsidiaries. No Credit Party shall permit any of its Restricted
Operating Company Subsidiaries to have any Subsidiaries.

 

  -119-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Administrative Agent for the ratable
benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of an automatic stay under
Section 362(a) of the Bankruptcy Code or any other Debtor Relief Laws)
(collectively, the “Guaranteed Obligations”).

7.2 Payment by Guarantors. Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of Borrowers to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrowers’
becoming the subject of a case under the Bankruptcy Code or any other Debtor
Relief Laws, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against Borrowers for such interest in the related bankruptcy
or insolvency case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

7.3 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
For the Guarantors organized in the United States, this Guaranty is a primary
obligation of each Guarantor and not merely a contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default notwithstanding the existence of
any dispute between Borrowers and any Beneficiary with respect to the existence
of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrowers or any of such other guarantors and whether
or not Borrowers have joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any

 

  -120-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

portion of the Guaranteed Obligations which has not been paid. Without limiting
the generality of the foregoing, if Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) subject to the other
provisions of this Agreement, renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Beneficiary in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Beneficiary may have against any
such security, in each case as such Beneficiary in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrowers or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or

 

  -121-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

such Credit Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the Credit Documents or from the proceeds of any security
for the Guaranteed Obligations, except to the extent such security also serves
as collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of a
Borrower or any of its Restricted Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrowers may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; (viii) any law, regulation, decree or order of any jurisdiction, or any
other court, affecting any form of any Guaranteed Obligation or any
Beneficiary’s rights with respect thereto; and (ix) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations.

7.4 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrowers, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrowers, any such other guarantor or any other Person, (iii) proceed against
or have resort to any balance of any Deposit Account or credit on the books of
any Beneficiary in favor of Borrowers or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrowers or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrowers or any other Guarantor from any cause
other than full and final payment of the Guaranteed Obligations; (c) any defense
based upon any Governmental Rule which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any Governmental Rules, which are or might
be in conflict with the terms hereof and any legal or equitable discharge of
such Guarantor’s obligations hereunder, (ii) to the extent permitted by
Governmental Rules, the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any Credit Extension to Borrowers and
notices of any of the matters referred to in Section 7.3 and any right to
consent to

 

  -122-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

any thereof; and (g) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.5 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Termination
Date, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Borrowers or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by Governmental
Rule or otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrowers with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Borrowers, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrowers or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrowers, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

7.6 Subordination of Other Obligations. Any Indebtedness of Borrowers or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after receipt
of notice of an Event of Default (which has occurred and is continuing) by
Administrative Agent shall be held in trust for Administrative Agent on behalf
of Beneficiaries and shall forthwith, upon demand of the Administrative Agent,
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

7.7 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until the Termination Date. Each Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions pursuant to this
Agreement giving rise to any Guaranteed Obligations.

 

  -123-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

7.8 Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrowers
or the Representatives acting or purporting to act on behalf of any of them.

7.9 Financial Condition of Borrowers. Any Credit Extension may be made to
Borrowers or continued from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant or continuation. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of Borrowers. Each
Guarantor has adequate means to obtain information from Borrowers on a
continuing basis concerning the financial condition of Borrowers and its ability
to perform its obligations under the Credit Documents and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrowers now known or hereafter known
by any Beneficiary.

7.10 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any involuntary bankruptcy, reorganization or insolvency case or
proceeding of or against Borrowers or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrowers or any other Guarantor or by any defense
which Borrowers or any other Guarantor may have by reason of the order, decree
or decision of any court or administrative body resulting from any such
proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above against Borrowers (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrowers of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

  -124-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrowers, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.11 Guarantors, Defined; Discharge of Guaranty

(a) “Guarantor” means each of (a) US Borrower, as guarantor of the Obligations
of Canada Borrower; (b) US Restricted Holding Company Subsidiaries, jointly and
severally, as guarantors of the Obligations of US Borrower and Canada Borrower;
(c) Canada Borrower, as guarantor of the Obligations of US Borrower but with
recourse limited solely to and secured by any Collateral owned by Canada
Borrower (the “Limited Recourse Collateral”); and (d) any Restricted Holding
Company Subsidiary that is a Foreign Subsidiary and executes a guaranty pursuant
to, and subject to the limitations set forth in, Section 5.9; provided that,
notwithstanding anything to the contrary in this Agreement or any other Credit
Document, the Limited Recourse Collateral shall exclude thirty five percent
(35%) of the ownership of the Capital Stock of each of the Canada Restricted
Holding Company Subsidiaries; provided, however, that for the avoidance of
doubt, notwithstanding anything to the contrary herein, no current or future
Restricted Operating Company Subsidiary shall be a Guarantor.

(b) Whenever Canada Borrower is referred to as a Guarantor for purposes of this
Agreement, such reference shall be to its status as a Guarantor of the
Obligations of US Borrower with recourse solely limited to the Limited Recourse
Collateral. Notwithstanding any other provision in this Agreement or any other
Credit Document, the only remedies that the Administrative Agent shall have
against Canada Borrower in the event of non-payment by Canada Borrower of the
Obligations of US Borrower shall be to enforce its rights in respect of the
Limited Recourse Collateral. No judgment in the nature of a deficiency judgment
shall be enforced against Canada Borrower, in its capacity as a Guarantor of the
Obligations of the US Borrower, out of any of its property, assets or
undertaking other than the Limited Recourse Collateral. In the event of any
conflict or inconsistency between this Section 7.11(b) and any other provision
in this Agreement or any other Credit Document, this Section 7.11(b) shall
prevail to the extent of such conflict or inconsistency.

(c) If all of the Capital Stock of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger,
amalgamation or consolidation) to a Person that is not a Borrower or a
Subsidiary of a Borrower in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
sale or disposition.

 

  -125-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrowers to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) except as otherwise provided in Section 2.3 with respect to the
automatic conversion of Letter of Credit drawings into Revolving Loans, when due
any amount payable to an LC Issuing Bank in reimbursement of any drawing under a
Letter of Credit; (iii) any interest on any Loan within three (3) Business Days
after the date such interest becomes due; (iv) any fee or any other amount due
hereunder within five (5) days after the date such fee or amount becomes due; or

(b) Cross Defaults, Cross Acceleration.

(i) Failure of any Credit Party to pay when due any principal of or interest on
or any other amount payable in respect of Permitted Indebtedness of such Credit
Party then outstanding (other than Permitted Indebtedness referred to in
Section 6.1(a)), beyond the grace period, if any, provided therefor, and the
aggregate outstanding interest, principal and other amounts due and payable with
respect to such Permitted Indebtedness equals or exceeds seventy-five million
Dollars ($75,000,000); or

(ii) Failure of any Restricted Subsidiary (other than a Restricted Holding
Company Subsidiary) to (A) pay when due any principal of or interest on or any
other amount payable in respect of Indebtedness of such Restricted Subsidiary
then outstanding beyond the grace period, if any provided therefor (a “Project
Payment Default”) or (B) to observe or perform any other agreement, term or
condition relating to any Indebtedness of such Restricted Subsidiary, or
contained in any instrument or agreement evidencing or securing such
Indebtedness, and the holder or holders of such Indebtedness shall have
exercised their rights to accelerate the maturity of such Indebtedness prior to
its scheduled maturity or to cause such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its stated maturity (a “Project Non-Payment Acceleration”), and, in the case of
either subclause (A) or subclause (B) of this Section 8.1(b)(ii), such
Restricted Subsidiary, together with any other Restricted Subsidiary (other than
a Restricted Holding Company Subsidiary) that shall have incurred a Project
Payment Default that is continuing or the Indebtedness of which is subject to a
Project Non-Payment Acceleration or that is then the subject of an event
described in Section 8.1(f) or (g), has made Restricted Payments, directly or
indirectly (but without duplication of any amounts), to a Borrower in an amount
equal to or greater than thirty percent (30%) of the Borrower Cash Flow. Such
Borrower Cash Flow threshold is calculated using (i) the Restricted Payments of
any such Restricted Subsidiary that is the subject of a Project Payment Default
or event described in Section 8.1(f) or (g) or the Indebtedness of which is
subject to a Project Non-Payment Acceleration during the Measurement Period most
recently completed prior to the occurrence of the applicable Project Payment
Default, Project Non-Payment Acceleration or event described in Section 8.1(f)
or (g), as applicable and (ii) the Restricted Payments of any other such
Restricted Subsidiary during the most recently completed Measurement Period; or

(iii) Any other event or condition occurs with respect to any Credit Party that
would permit the holder or holders of Permitted Indebtedness (other than

 

  -126-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Permitted Indebtedness referred to in Section 6.1(a)) of such Credit Party in
the aggregate outstanding interest, principal and other amounts equal or
exceeding seventy-five million Dollars ($75,000,000) to accelerate the maturity
thereof prior to its scheduled maturity or that results in the holder or holders
of such Permitted Indebtedness or any trustee or agent on its or their behalf to
cause such Permitted Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that this clause (iii) shall not apply to secured Permitted Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Permitted Indebtedness if such sale or transfer is
permitted under the Credit Documents and under the documents providing for such
Permitted Indebtedness.

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition applicable to such Credit Party contained in
Section 2.5, Section 5.2 or Section 6 (except for Section 6.7(d)(ii)); or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be incorrect in any material respect as of the date made or
deemed made; provided, however, that if the effect of any such misrepresentation
or misstatement (1) has not caused a Material Adverse Effect, (2) has not caused
or is not related to any other Event of Default, Default or Project Level
Default, and (3) is capable of being remedied, Borrowers may remedy the effect
of such misrepresentation or misstatement (and no Event of Default shall be
deemed to have occurred solely as a result thereof) by delivering a written
representation and warranty to Administrative Agent, in form and substance
satisfactory to Administrative Agent, evidencing that the circumstances giving
rise to such misrepresentation or misstatement have been corrected and by
otherwise remedying in all material respects the effect of such
misrepresentation or misstatement within thirty (30) days of the date that
Borrowers have knowledge, or should have had knowledge, of such
misrepresentation or misstatement;

(e) Other Defaults. Any Credit Party shall default in the performance of or
compliance with any term contained herein or any of the other Credit Documents,
other than any such term referred to in any other provision of this Section 8.1,
and such default or noncompliance shall remain unremedied (x) until thirty
(30) days after the earlier of (i) the date on which an Authorized
Representative of such Credit Party becomes aware of such default or
noncompliance, and (ii) the date on which written notice thereof shall have been
received by the Borrowers from the Administrative Agent or any Lender; provided
that (A) if such failure, default or noncompliance does not involve the payment
of money to any Person and is not susceptible to cure within such thirty
(30) day period, (B) such Person is proceeding with diligence and good faith to
cure such failure, default or noncompliance and such failure, default or
noncompliance is susceptible to cure within ninety (90) days and (C) the
existence of such failure has not resulted in a Material Adverse Effect, such
thirty (30) day period shall be extended as may be necessary to cure such
failure, default or noncompliance, such extended period not to exceed ninety
(90) days in the aggregate (inclusive of the original thirty (30) day period),
or (y) if earlier, ninety (90) days after the occurrence of such failure,
default or noncompliance; and

 

  -127-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any Restricted Subsidiary (other than a Restricted Holding
Company Subsidiary) in an involuntary case under any Debtor Relief Laws now or
hereafter in effect (including pursuant to which Canada Borrower has been
declared bankrupt or insolvent under Canadian Insolvency Legislation) which
decree or order for relief is not immediately stayed; or any other similar
relief shall be granted under any applicable federal, state or provincial
Governmental Rule, and such relief is not immediately stayed; or (ii) an
involuntary case shall be commenced against any Credit Party or any such
Restricted Subsidiary under any Debtor Relief Laws now or hereafter in effect;
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, receiver-manager, administrator, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Credit Party or such Restricted Subsidiary, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, receiver, receiver-manager,
administrator, trustee or other custodian of any Credit Party or any such
Restricted Subsidiary for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any such
Restricted Subsidiary, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or discharged
(provided, that in either (i) or (ii) above, no Default or Event of Default
shall occur hereunder, in the case of any such Restricted Subsidiary unless such
event could reasonably be expected to have a Material Adverse Effect); or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any Restricted Subsidiary (other than a Restricted Holding Company Subsidiary)
shall have an order for relief entered with respect to it, or shall give notice
of intention to file a proposal, or file a proposal, or shall commence a
voluntary case, in each case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such Governmental Rule, or shall consent to the appointment of or taking
possession by a receiver, receiver-manager, administrator, trustee or other
custodian for all or a substantial part of its property; or any Credit Party or
any such Restricted Subsidiary shall make any assignment for the benefit of
creditors; or (ii) any Credit Party or any such Restricted Subsidiary shall be
unable, or shall fail generally, or shall admit in writing its (or their)
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body (or any committee thereof)) of any Credit Party or
any such Restricted Subsidiary shall adopt any resolution or otherwise authorize
any action to approve any of the actions referred to herein or in Section 8.1(f)
(provided, that in either (i) or (ii) above, no Default or Event of Default
shall occur hereunder, in the case of any Restricted Subsidiary (other than a
Restricted Holding Company Subsidiary) unless such event could reasonably be
expected to have a Material Adverse Effect); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment, execution, distress or similar process involving in any individual
case or in the

 

  -128-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

aggregate at any time an amount in excess of seventy-five million Dollars
($75,000,000) (in either case to the extent not adequately covered by insurance)
shall be entered or filed against (i) any Credit Party or any of their
respective assets (such assets excluding Restricted Subsidiaries (other than
Restricted Holding Company Subsidiaries)) and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five (5) days prior to the date of any proposed sale thereunder); or
(ii) any Restricted Subsidiaries (other than Restricted Holding Company
Subsidiaries) or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five (5) days prior to the date of any proposed sale thereunder);
provided, that in the case of clause (ii) only, no Default or Event of Default
shall occur hereunder unless such process could reasonably be expected to result
in a Material Adverse Effect; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such any Credit Party and
such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or

(j) Employee Benefit Plans. There (i) shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in a Material Adverse Effect during the term hereof or (ii) there is a
negative change in the funded status of any Canadian Benefit Plan that could
reasonably be expected to have a Material Adverse Effect;

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any other Credit Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any portion of the Collateral purported to be covered and to the extent
required by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control,
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party, or (iv) the Permitted Subordinated Indebtedness ceases
to be subordinated (unless such Indebtedness is not required to be subordinated
by its terms and would otherwise be permitted under the Available Incremental
Amount); or

(l) Change of Control. A Change of Control of either or both Borrowers shall
have occurred;

(m) Abandonment. The occurrence of an Event of Abandonment;

 

  -129-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

THEN, (1) upon the occurrence of any Event of Default described in
Sections 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, upon notice to the Borrower by
Administrative Agent, at the request of (or with the consent of) the Required
Lenders (or, in the case of clause (A) below, the Required Revolving Lenders
with respect to the Revolving Commitments and, in the case of clause (D) below,
each LC Issuing Bank, with respect to its obligations to issue Letters of Credit
and to Cash Collateralize), (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments and the obligation of an LC Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; (C) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (D) Administrative Agent shall direct Borrowers to pay
(and Borrowers hereby agrees upon receipt of such notice, or upon the occurrence
and continuance of any Event of Default specified in Section 8.1(f) or (g) to
pay) to Administrative Agent such additional amounts of cash, to be held as
security for Borrowers’ reimbursement obligations in respect of Letters of
Credit then outstanding, equal to the L/C Obligation at such time;

8.2 Right to Cure

(a) Notwithstanding anything to the contrary contained in this Section 8, in the
event that Borrowers fail to comply with the requirements of Section 6.6, until
the expiration of the tenth Business Day subsequent to the date the certificate
calculating such compliance is required to be delivered pursuant to
Section 5.1(c) (the period from such failure to comply to such tenth Business
Day, the “Cure Period”), Borrowers shall have the right to issue common stock or
Permitted Subordinated Indebtedness for cash, or otherwise receive cash
contributions to the capital of the Borrowers (including pursuant to Permitted
Subordinated Indebtedness transactions) (collectively, the “Cure Right”), and
upon the receipt by Borrowers of such cash in an amount sufficient to cure such
failure (the “Cure Amount”) pursuant to the exercise by Borrowers of such Cure
Right, compliance with the covenants set forth in Section 6.6 shall be
recalculated giving effect to the following pro forma adjustments:

(i) Borrower Cash Flow shall be increased, solely for the purpose of measuring
compliance with Section 6.6 and not for any other purpose under this Agreement,
by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing recalculations, Borrowers shall
then be in compliance with the requirements of Section 6.6, Borrowers shall be
deemed to have satisfied the requirements of Section 6.6 as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of
Section 6.6 that had occurred shall be deemed cured for the purposes of this
Agreement.

 

  -130-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, (a) such Cure Right may not
be exercised more than two (2) times in any twelve month period, (b) the Cure
Amount shall be no greater than the amount required for purposes of complying,
on a pro forma basis, with Section 6.6 as of the relevant date of determination,
(c) no more than five (5) Cure Rights may be exercised in the aggregate and
(d) Section 8.2 may not be relied on for, and the Cure Amount received and the
use of proceeds thereof shall be disregarded for, all purposes of this Agreement
(except as expressly set forth in Section 8.2(a)), including for determining any
financial ratio-based terms (including pricing) or conditions and any increase
to any available basket under this Agreement or calculating compliance with any
of the financial covenants or tests hereunder. Any amount contributed or raised
as a Cure Amount shall be immediately applied as described in Section 2.12 and
may then be reborrowed subject to the provisions of Section 3.2 (while giving
effect to such Cure Amount for purposes of determining compliance with
Section 6.6 in connection with such Loan). For the avoidance of doubt, nothing
in this Section 8.2 shall preclude any Credit Party or Restricted Company
Operating Subsidiary from issuing Permitted Subordinated Indebtedness or common
stock in excess of the Cure Amount. Any amount contributed, raised or issued in
excess of the Cure Amount may be applied as otherwise permitted under the
Financing Documents.

SECTION 9. AGENTS

9.1 Appointment of Agents

(a) Each of the Lenders and the LC Issuing Banks and, by their acceptance of the
benefits hereof and the other Credit Documents, the other Secured Parties,
hereby irrevocably appoints Royal Bank to act on its behalf as Administrative
Agent and Royal Bank to act on its behalf as Collateral Agent hereunder and
under the other Credit Documents and authorizes Administrative Agent and
Collateral Agent, as applicable, to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent and Collateral
Agent, as applicable by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of Administrative Agent, Collateral Agent,
the Lenders and the LC Issuing Banks, and neither Borrowers nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Credit Documents (or any other similar term) with reference to
Administrative Agent or Collateral Agent, as applicable, is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Governmental Rule. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) Bank of Montreal, Chicago Branch, is hereby appointed as Syndication Agent,
and each Lender and LC Issuing Bank hereby authorizes the Syndication Agent to
act as its agent in accordance with the terms hereof and the other Credit
Documents. The Syndication Agent, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates. As of the Closing Date, Bank of Montreal, Chicago Branch, in its
capacity as Syndication Agent shall not have any obligations but shall be
entitled to all benefits of this Section 9.

 

  -131-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(c) Morgan Stanley Senior Funding, Inc. is hereby appointed as Documentation
Agent, and each Lender and LC Issuing Bank hereby authorizes the Documentation
Agent to act as its agent in accordance with the terms hereof and the other
Credit Documents. The Documentation Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Closing Date, Morgan Stanley Senior Funding,
Inc., in its capacity as Documentation Agent shall not have any obligations but
shall be entitled to all benefits of this Section 9.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein regardless of whether a Default or Event of Default has occurred and
is continuing.

9.3 General Immunity

(a) Reliance by Agents. Agents shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agents also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Revolving Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the LC Issuing Banks, Agents may
presume that such condition is satisfactory to such Lender or the LC Issuing
Banks unless Agents shall have received notice to the contrary from such Lender
or the LC Issuing Banks prior to the making of such Revolving Loan or the
issuance of such Letter of Credit. Agents may consult with legal counsel (who
may be counsel for Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(b) Exculpatory Provisions. No Agent nor any of its Representatives shall be
liable to Lenders for any action taken or omitted by any Agent under or in
connection with any of the Credit Documents except to the extent caused by such
Agent’s gross negligence or willful misconduct as determined by final and
nonappealable judgment of a court of competent jurisdiction. Each Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or

 

  -132-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

thereunder unless and until such Agent, in the case of any Agent other than
Collateral Agent, shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or, in the case of Collateral Agent, in
accordance with the Pledge Agreements or other applicable Collateral Documents,
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be); provided that no Agent shall be required to take
any action that in its opinion or the opinion of its counsel, may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents, in the case of any Agent other
than Collateral Agent, in accordance with the instructions of Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5) or, in the case of Collateral Agent, in accordance with the Pledge
Agreements or other applicable Collateral Document. No Agent shall, except as
expressly set forth herein and in the other Credit Documents, have any duty to
disclose and shall not be liable for the failure to disclose, any information
relating to Borrowers or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

(c) Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by it. Each of Administrative Agent, Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 9.3 shall apply to any of
the Related Parties of Administrative Agent or Collateral Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent or Collateral Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and the Lenders,

 

  -133-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Credit Parties or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection herewith and otherwise
without having to account for the same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that, without reliance upon Administrative Agent or any
other Lender or any of their Related Parties, it has made its own independent
investigation of the financial condition and affairs of the Credit Parties in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Credit
Parties. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Revolving Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

9.6 Resignation of Administrative Agent

(a) Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders, the LC Issuing Banks and Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of Borrowers (such consent not to be unreasonably withheld,
conditioned or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders and Borrowers) (the “Resignation Effective
Date”), then the retiring Administrative Agent or Collateral Agent, as
applicable, may (but shall not be obligated to) on behalf of the Lenders and the
LC Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as applicable, meeting the qualifications set forth above and accepting such
appointment. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

  -134-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent or Collateral Agent, as
applicable, is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Required Lenders may, to the extent permitted by applicable
Governmental Rules, by notice in writing to Borrowers and such Person remove
such Person as Administrative Agent or Collateral Agent, as applicable, and,
with the consent of Borrowers (such consent not to be unreasonably withheld,
conditioned or delayed), appoint a successor. The Person serving as
Administrative Agent or Collateral Agent, as applicable, may be removed
involuntarily for a material breach of its duties hereunder or under the other
Credit Documents or for gross negligence or willful misconduct in connection
with the performance of its duties hereunder or under the other Credit
Documents, and then only upon an affirmative vote of the Required Lenders
(excluding Administrative Agent or Collateral Agent, as applicable, from such
vote and the Revolving Exposure attributable to the Administrative Agent or
Collateral Agent from the amounts used to determine the portion of the Revolving
Exposure necessary to constitute the required aggregate Revolving Exposure of
the remaining Lenders), and, with the consent of Borrowers (such consent not to
be unreasonably withheld, conditioned or delayed), appoint a successor. If in
each case, no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders and Borrowers) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by Administrative Agent or Collateral
Agent, as applicable, on behalf of the Lenders or the LC Issuing Banks under any
of the Credit Documents, the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall continue to hold such collateral security
until such time as a successor Administrative Agent or Collateral Agent, as
applicable, is appointed) and (ii) except for any indemnity payments or other
amounts then owed to the retiring or removed Administrative Agent or Collateral
Agent, as applicable, all payments, communications and determinations provided
to be made by, to or through Administrative Agent or Collateral Agent, as
applicable, shall instead be made by or to each Lender and LC Issuing Banks
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent or Collateral Agent, as applicable
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 9.6). After the retiring or removed Administrative Agent or Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 9, and Sections 10.2 and 10.3 shall

 

  -135-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

continue in effect for the benefit of such retiring or removed Administrative
Agent or Collateral Agent, as applicable, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent or Collateral Agent was
acting as Administrative Agent or Collateral Agent, as applicable.

9.7 Collateral Documents and Guaranty

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral (x) that is the subject of a sale or
other disposition of assets permitted hereby, (y) to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (z) upon termination of the Revolving Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and the LC Issuing Bank shall have been made) or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.11 or with
respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrowers,
Administrative Agent, Collateral Agent and each Lender hereby agree that no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof, and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent. The Secured Parties hereby irrevocably authorize the
Collateral Agent, at the direction of the Required Lenders, to credit bid all or
any portion of the Obligations (including in combination with Cash or other
consideration, including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Debtor Relief Laws in any other jurisdictions to
which a Credit Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Collateral Agent (whether by judicial action or otherwise)
in accordance with any applicable Governmental Rule. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt

 

  -136-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid (i) the Agents shall be
authorized to form one or more acquisition vehicles to make a bid and to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Agents with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (g) of Section 10.5 of this Agreement), (ii) the relevant
Obligations shall automatically be assigned to any such acquisition vehicle pro
rata by the Lenders, as a result of which each of the Lenders shall be deemed to
have received a pro rata portion of any Capital Stock and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Lender or acquisition
vehicle to take any further action, and (iii) to the extent that Obligations
that are assigned to an acquisition vehicle are not used to acquire Collateral
for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Capital Stock and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Lender or any acquisition vehicle to take
any further action.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Sole Lead Arranger, Joint Bookrunners, the Syndication Agent or the
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as Administrative Agent,
Collateral Agent, Lender or LC Issuing Bank hereunder.

SECTION 10. MISCELLANEOUS

10.1 Notices

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to any Credit Party, Administrative Agent, Collateral Agent, or the LC
Issuing Banks, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Appendix B; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its administrative questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrowers).

 

  -137-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received or five (5) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent and the LC Issuing Banks, provided
that the foregoing shall not apply to notices to any Lender or the LC Issuing
Banks pursuant to Section 2 if such Lender or the LC Issuing Banks, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) Change of Address, Etc. Each of Borrowers, Administrative Agent, and the LC
Issuing Bank may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to Borrowers, Administrative Agent,
and the LC Issuing Bank. In addition, each Lender agrees to notify
Administrative Agent from time to time to ensure that Administrative Agent has
on record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(d) Reliance by Administrative Agent, LC Issuing Bank and Lenders.
Administrative Agent, the LC Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic Borrowing
Notice And Certificates or Letter of Credit Applications) purportedly given by
or on behalf of Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

  -138-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrowers agree to pay promptly upon demand (a) all the actual and
reasonable costs and expenses incurred by Administrative Agent and Collateral
Agent of preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the costs of furnishing all
opinions by counsel for the Credit Parties; (c) all reasonable costs incurred
(including, US, Canadian and other attorneys’ fees and any other legal expenses)
and reasonable out-of-pocket expenses of Lenders, Administrative Agent and
Collateral Agent, in connection with the negotiation, preparation, syndication,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Borrowers; (d) all the actual costs and reasonable expenses
of creating and perfecting Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including, without duplication of amounts paid pursuant to
Section 2.18, filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of one counsel to Administrative Agent and Collateral
Agent; (e) all the actual costs and reasonable fees, expenses and disbursements
of any Representatives (prior to any Default or Event of Default subject to the
consent of Borrowers); (f) all reasonable out-of-pocket expenses incurred by any
LC Issuing Bank in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (g) after the
occurrence of an Event of Default and during its continuance, all costs and
out-of-pocket expenses, including reasonable attorneys’ fees of counsel to the
Agents and the Lenders, and costs of settlement, incurred by Administrative
Agent and Collateral Agent and any Lender in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
negotiations, refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Revolving Loans and all other amounts payable
hereunder. All fees and disbursements payable to US or Canadian counsel in
connection with this Agreement and the other Credit Documents shall be paid on a
full indemnity basis.

10.3 Indemnity

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend, indemnify, pay promptly upon demand and hold harmless, each
Agent, Lender and LC Issuing Bank and their respective Related Parties (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent (i) such Indemnified
Liabilities are found by a final and nonappealable judgment of a court of
competent jurisdiction to arise from the gross negligence or willful misconduct
of that Indemnitee, (ii) such Indemnified Liabilities are found by a final and
nonappealable judgment of a court of competent jurisdiction to arise out of a
breach of any obligation of such Indemnitee due to its gross

 

  -139-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

negligence or willful misconduct under this Agreement and the other Credit
Documents, including to the wrongful dishonor by an LC Issuing Bank of a proper
demand for payment made under any Letter of Credit issued by it or (iii) such
Indemnified Liabilities arise out of any dispute solely among Indemnitees (other
than claims against any Indemnitee in its capacity or in fulfilling its role as
Agent and the other Credit Documents and other than any claims involving any act
or omission on the part of Borrowers, their Restricted Subsidiaries or any other
Affiliates). To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any Governmental Rule or public policy, the
applicable Credit Party shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable Governmental Rules to the payment
and satisfaction of all Indemnified Liabilities incurred by Indemnitees or any
of them. Without limiting the provisions of Section 2.18(d), this
Section 10.3(a) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(b) To the extent that Borrowers for any reason fail to indefeasibly pay any
amount required under Sections 10.2 and 10.3(a) to be paid by it to any Agent
(or any sub-agent thereof), the LC Issuing Banks, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), the LC Issuing Banks, or such Related Party, as the case may be,
such Lender’s pro rata share of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
any such sub-agent) or the LC Issuing Banks in its respective capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) or the LC Issuing Banks in connection with such capacity.
The obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the outstanding Loans
(other than Swingline Loans), participations in Swingline Loans and Letters of
Credit or Unreimbursed Amounts under Letters of Credit and unused Commitments at
the time.

(c) To the extent permitted by applicable Governmental Rules, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Credit Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor. No Indemnitee above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

  -140-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable Governmental Rules, no Indemnitee
shall assert, and each Indemnitee hereby waives, any claim against the Credit
Parties and their respective Subsidiaries and Affiliates, or Representatives, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Indemnitee hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity obligations under the
Credit Documents to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder.

The agreements in this Section 10.3 shall survive the resignation of
Administrative Agent, the LC Issuing Bank, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment of the Loans and all
other amounts payable hereunder.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable Governmental Rules and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default each
Lender, each LC Issuing Bank and each of their respective Affiliates is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), without notice to any Credit Party or to any other
Person (other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender, LC Issuing Bank or
Affiliate of such Lender or LC Issuing Bank to or for the credit or the account
of any Credit Party against and on account of the obligations and liabilities of
any Credit Party to such Lender, LC Issuing Bank or Affiliate of such Lender or
LC Issuing Bank hereunder, the Letters of Credit and participations therein and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not(a) such Lender, LC Issuing Bank or Affiliate of such Lender or LC
Issuing Bank shall have made any demand hereunder or (b) the principal of or the
interest on the Revolving Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.15

 

  -141-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

and 2.20 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent, LC Issuing Banks, Lenders and their respective Affiliates,
and (y) Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each LC Issuing Bank and each of their respective Affiliates under
this Section 10.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, LC Issuing Bank or Affiliate of such Lender
or LC Issuing Bank may have.

10.5 Amendments and Waivers

(a) Required Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Required Lenders;
provided that any term of the Credit Documents may be amended or waived by
Borrowers and Administrative Agent (or if applicable, Collateral Agent) without
the consent of any other party if that amendment or waiver is to cure defects or
omissions, resolve ambiguities or inconsistencies or reflect changes of a minor,
technical or administrative nature, or otherwise for the benefit of all or any
of the Secured Parties.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent (including amendments or modifications to
any relevant definitions in Section 1) shall be effective if the effect thereof
would:

(i) extend (i) any Revolving Commitment of such Lender or (ii) the scheduled
final maturity of any Loan or Note of such Lender;

(ii) increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender;

(iii) reduce the Commitment Fee Rate or the rate of interest on any Loan of such
Lender (other than any waiver of any increase in the interest rate applicable to
any Loan pursuant to Section 2.9 or the definition of “Default Rate”) or any fee
(including Letter of Credit Fee) or other payment obligations payable hereunder
to such Lender; provided that any amendment or other modification of any
financial covenant definition in this Agreement shall not constitute a reduction
in the rate of interest for the purpose of this clause (iii);

(iv) extend the time for payment of any such interest, fees or scheduled
payments in respect of Incremental Term Loans payable to a Lender under this
Agreement without the written consent of the Lender to which such interest or
fee is directly payable (excluding the waiver of any mandatory prepayment or the
payment of any expense, cost or indemnity);

(v) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit due to such Lender;

 

  -142-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(vi) amend the definition of “Required Lenders”, “Required Revolving Lenders”,
“Required Incremental Term Loan Lenders” or “Pro Rata Share”; provided that,
with the consent of the Required Lenders, Required Revolving Lenders or Required
Incremental Term Loan Lenders, as applicable, additional extensions of credit
pursuant hereto may be included in the determination of “Required Lenders”,
“Required Revolving Lenders”, “Required Incremental Term Loan Lenders” or “Pro
Rata Share” on substantially the same basis as the Commitments and the Loans are
included on the Closing Date; and

(vii) release or otherwise Transfer (x) all or substantially all of the
Collateral (except as expressly permitted in the Credit Documents), or (y) all
or substantially all of the value of the Guaranty (except as expressly permitted
in the Credit Documents).

Notwithstanding the foregoing, the Fee Letter and Engagement Letter may be
amended, or the rights or privileges thereunder waived, in writing executed only
by the parties thereto.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Letters of Credit without the consent of each LC Issuing Bank; provided that
Borrowers may amend, modify, terminate or waive any Letter of Credit or any LC
Issuer Document issued or to be issued by an LC Issuing Bank with only the
consent of such LC Issuing Bank; or

(iii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Loan without the consent of Swingline Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

Notwithstanding anything to the contrary in this Agreement (including this
Section 10.5) or any other Credit Document, the consent of the Required Lenders,
Required Revolving Lenders or Required Incremental Term Loan Lenders shall not
be required to make any changes that are necessary in connection with an
increase in the Commitments hereunder in accordance with Section 2.22 or any
Extension pursuant to Section 2.23.

 

  -143-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations; Sale and Transfer Limitations

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders. No Lender may Transfer or participate any of its rights under the
Credit Documents except as set forth in this Section 10.6 and the penultimate
sentence of Section 2.21. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants to the extent
provided in Section 10.6(f), sub-agents to the Agents to the extent provided in
Section 9.3(c), and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent, the LC Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrowers (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Principal Office a copy of each Assignment Agreement
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrowers, Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(c) Right to Assign. Each Lender shall have the right at any time to Transfer
all or a portion of its rights and obligations under this Agreement, including
all or a portion of its Revolving Commitment or Loans (including participations
in L/C Obligations and Swingline Loans) or other Obligations owing to it, to any
Person meeting the criteria of “Eligible Assignee” (subject to Section 10.6(g))
consented to by Borrowers (not to be unreasonably withheld, conditioned or
delayed); provided that no consent of Borrowers shall be required (x) in the
case of a Transfer to an Affiliate of a Lender, (y) if an Event of Default has
occurred and is continuing or (z) in the case of any Lender, for a Transfer of
any Loan and any Revolving Commitment to a Lender. Notwithstanding the
foregoing, (a) if any Letter of Credit is outstanding, no Lender may Transfer
its payment obligations, matured or contingent, owing to any LC Issuing Bank
under Section 2.3(c)(ii) or with respect to L/C Advances under
Section 2.3(c)(iii) unless (A) such Transfer is to a Revolving Lender or
(B) each LC Issuing Bank has approved such Transfer (such approval not to be
unreasonably withheld, conditioned or delayed); provided that each LC Issuing
Bank shall be deemed to have consented to such Transfer unless it objects
thereto by written notice to Administrative Agent and the assigning Lender
within ten (10) Business Days after having received written notice thereof; or
(b) if a Swingline Loan has been made, no Lender may Transfer its payment
obligations, owing to any Swingline Lender under Section 2.2(e)

 

  -144-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

unless (A) such Transfer is to a Revolving Lender or (B) the Swingline Lender
has approved such Transfer (such approval not to be unreasonably withheld,
conditioned or delayed); provided that the Swingline Lender shall be deemed to
have consented to such Transfer unless it objects thereto by written notice to
Administrative Agent and the assigning Lender within ten (10) Business Days
after having received written notice thereof.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Revolving Commitments shall only be
effected by execution and delivery to Administrative Agent of an Assignment
Agreement together with a processing and recordation fee in the amount of three
thousand five hundred Dollars ($3,500); provided, however, that Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Assignments made pursuant to the
foregoing provision shall be effective as of the effective date specified in
each Assignment Agreement (the “Assignment Effective Date”). Any assignee of any
Lender under Section 10.6(c) (an “Assignee”) shall, if not already a Lender,
deliver to Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about Borrowers,
their Affiliates and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable Governmental Rules, including
Federal, state and provincial securities laws. In connection with all
assignments there shall also be delivered to Administrative Agent and Borrowers
such forms, certificates or other evidence, if any, with respect to United
States federal tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.18(g).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrowers and Administrative Agent, the applicable share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, LC Issuing Banks, and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Share of all Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Governmental Rules without compliance with the provisions of this
Section 10.6(d)(ii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

  -145-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6 (including recordation of the assignment in the Register pursuant
to Section 10.6(b)), as of the “Assignment Effective Date” (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loans and Revolving Commitments as reflected in
the Register and shall thereafter be a party hereto and a “Lender” for all
purposes hereof; (ii) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned to the assignee, relinquish
its rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an assignment covering all or the remaining portion of an assigning Lender’s
rights and obligations hereunder, such Lender shall cease to be a party hereto
on the Assignment Effective Date; provided, anything contained in any of the
Credit Documents to the contrary notwithstanding, (y) an assigning LC Issuing
Bank shall continue to have all rights and obligations thereof with respect to
such Letters of Credit until the cancellation or expiration of such Letters of
Credit and the reimbursement of any amounts drawn thereunder and (z) such
assigning Lender shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder to the extent
provided hereunder); provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender; (iii) the Revolving Commitments
shall be modified to reflect the Revolving Commitment of such assignee; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Borrowers, at its expense, shall issue and
deliver new Notes, if so requested by the assignee or assigning Lender, to such
assignee or to such assigning Lender, with appropriate insertions, to reflect
the new Revolving Commitments or outstanding Loans of the assignee or the
assigning Lender. Any Transfer by a Lender of rights or obligations under this
Agreement that does not comply with Section 10.6(c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.6(f).

(f) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Eligible Assignee (subject to Section 10.6(g)) in all
or any part of its Revolving Commitments, Loans (including such Lender’s
participations in L/C Obligations and Swingline Loans) or in any other
Obligation. The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except as set forth in any
agreement between the applicable Lender and the holder of any such
participation. Borrowers agree that each participant shall be entitled to the
benefits of Sections 2.16(c), 2.17 and 2.18 (it being understood that the
documentation required under Section 2.18(g) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(c); provided, (1) a
participant shall not be entitled to receive any greater payment under Sections
2.16(c), 2.17 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Borrowers’ prior
written consent, (2) a participant shall not be entitled to the benefits of
Section 2.18 unless such participant complies with Section 2.18 as though it
were a Lender and (3) a participant agrees to be subject to the

 

  -146-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

provisions of Sections 2.19 and 2.21 as if it were an assignee under
Section 10.6(c). Each Lender that sells a participation agrees, at Borrowers’
request and expense, to use reasonable efforts to cooperate with Borrowers to
effectuate the provisions of Section 2.19 with respect to any participant. To
the extent permitted by Governmental Rules, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided,
such participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrowers, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
Obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Revolving Commitments,
Loans, Letters of Credit or other Obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Revolving Commitment, Loan, Letter of Credit or other Obligation is in
registered form under Treasury Regulations section 5f.103-1(c). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign or pledge all or any
portion of its Revolving Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including any
Federal Reserve Bank or any pledge or assignment to any holders of obligations
owed, or securities issued, by such Lender as collateral security for such
obligations or securities, or to any trustee for, or any other representative
of, such holders as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Borrowers and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

(h) Resignation as LC Issuing Bank after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time an LC Issuing Bank assigns all of
its Revolving Commitment and Revolving Loans pursuant to Section 10.6(c) above,
such LC Issuing Bank may, upon sixty (60) days’ notice to Borrowers and the
Lenders, resign as LC Issuing Bank. In the event of any such resignation as LC
Issuing Bank, Borrowers shall be entitled to appoint among the Lenders a
successor LC Issuing Bank which accepts such appointment hereunder; provided,
however, that no failure by Borrowers to appoint any such successor shall affect
the resignation of such LC Issuing Bank. The retiring LC Issuing Bank shall
retain all the rights, powers, privileges and duties of the LC Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuing Bank and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations with respect to L/C Borrowings pursuant to

 

  -147-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Section 2.3(c)). Upon the appointment of and acceptance by a successor LC
Issuing Bank, (x) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring LC Issuing Bank and
(y) the successor LC Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring LC Issuing Bank to
effectively assume the obligations of such retiring LC Issuing Bank with respect
to such Letters of Credit.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and the
making of any Credit Extension. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Notwithstanding anything herein or implied
by law to the contrary, the agreements of each Credit Party set forth in
Sections 2.16, 2.17, 2.18, 2.19, 2.20, 10.1, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.15, 2.18, 10.1 and 10.10 and
Section 9 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit, the reimbursement of any amounts drawn thereunder, and
the termination hereof.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any Governmental Rule or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.1 for the benefit of all the Lenders and the
LC Issuing Banks; provided, however, that the foregoing shall not

 

  -148-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) any LC Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuing Bank, as the case may be) hereunder and under the other
Credit Documents, (c) any Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (d) any
Lender from exercising setoff rights in accordance with Section 10.4 (subject to
the terms of Section 2.15), or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 8.1 and (ii) in addition to the matters
set forth in clauses (b), (c), (d) and (e) of the preceding proviso and subject
to Section 2.15, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or Administrative
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, any other state,
provincial or federal Governmental Rule or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred. Each
Lender and LC Issuing Bank severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and LC
Issuing Banks under the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.11 Severability. In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and not joint and no Lender shall
be responsible for the obligations or Revolving Commitment of any other Lender
hereunder or to make payments pursuant to Section 10.3(c). Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a

 

  -149-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

partnership, an association, a joint venture or any other kind of entity. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.3(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for failure of any other Lender to so make
its Loan, to purchase its participation or to make its payment under
Section 10.3(c). The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt, and, subject to Section 9.7(b), each Lender
shall be entitled to protect and enforce its rights arising out hereof and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.

10.13 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
Borrowers and each other Credit Party acknowledges and agrees that: (i) (A) the
services regarding this Agreement provided by Agents, Sole Lead Arranger, LC
Issuing Banks and the Lenders are arm’s-length commercial transactions between
Borrowers, each other Credit Party and their respective Affiliates, on the one
hand, and Agents, Sole Lead Arranger, LC Issuing Banks and the Lenders, on the
other hand, (B) Borrowers and each other Credit Party have consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrowers and each other Credit Party are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the Credit Documents; (ii) (A) each
Agent, the Sole Lead Arranger, each LC Issuing Bank and Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrowers, any other Credit Party or any of their
respective Affiliates, or any other Person and (B) neither any Agent, the Sole
Lead Arranger any LC Issuing Bank nor any Lender has any obligation to
Borrowers, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) Agents,
Sole Lead Arranger, LC Issuing Banks and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers, the other Credit Parties and
their respective Affiliates, and neither any Agent, the Sole Lead Arranger, any
LC Issuing Bank nor any Lender has any obligation to disclose any of such
interests to Borrowers, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of Borrowers and each
other Credit Party hereby waives and releases any claims that it may have
against Agents, the Sole Lead Arranger, LC Issuing Banks or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

  -150-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

10.16 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY THE GOVERNMENTAL RULES OTHER THAN THE GOVERNMENTAL RULES OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (b) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
GOVERNMENTAL RULES OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY HEREBY AGREES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL RULES, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
DIRECTLY OR INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

 

  -151-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY THE
PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH PARTY HERETO CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable Governmental Rules shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Revolving Loans made hereunder shall bear interest at
the Highest Lawful Rate until, to the extent permitted by Governmental Rules,
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Revolving
Loans made hereunder are repaid in full the total interest due hereunder (taking
into account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by Governmental Rules, Borrowers shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be deemed to be adjusted to the Highest Lawful Rate as if such
excess had never existed, cancelled automatically and, if previously paid, shall
at such Lender’s option be applied to the outstanding amount of the Revolving
Loans made hereunder or be refunded to Borrowers.

10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of an original executed counterpart of this Agreement.

10.20 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Borrowers and
Administrative Agent of written, electronic or telephonic notification of such
execution and authorization of delivery thereof.

 

  -152-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

10.21 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrowers in accordance with the Act.

10.22 Canadian AML Legislation. Each Borrower acknowledges that, pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable Canadian anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder and all as amended from time to time or any
successors thereto, “Canadian AML Legislation”), Administrative Agent and
Lenders may be required to obtain, verify and record information regarding
Borrowers and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of Borrowers, and the
transactions contemplated hereby and in that regard, without limiting the
generality of the foregoing, may require that the authorized signing officers
who will be signing this Agreement, and other Credit Documents (each, a
“signatory”) shall have made themselves available to Administrative Agent or
Lender in person, and shall have produced to Administrative Agent or Lender a
minimum of two unexpired identification documents (at least one of which must be
a birth certificate, driver’s license, passport, provincial health insurance
card, if permitted by the applicable provincial Governmental Rules, or other
government-issued document) and permitted examination and the making of copies
of same with a view to Administrative Agent or Lender gathering the full names
of, and the dates of birth of each such signatory, the type of identification
document examined, the reference numbers of each of the identification documents
examined (collectively, the “Personal Information”) and such Personal
Information (together with photocopies of each identification document examined)
shall have been provided to Lender on or prior to the date hereof. Each Borrower
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by Administrative Agent or
Lender, or any prospective assignee or participant of a Lender, in order to
comply with the Canadian AML Legislation.

10.23 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Governmental Rules, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Governmental Rules based on the
Uniform Electronic Transactions Act.

10.24 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other

 

  -153-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

currency on the Business Day preceding that on which final judgment is given.
The obligation of Borrowers or Guarantors, as applicable, in respect of any such
sum due from it to Administrative Agent, any LC Issuing Bank or any Lender
hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by Administrative Agent, such LC Issuing Bank
or such Lender, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, Administrative Agent, such LC Issuing Bank or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to Administrative
Agent, any LC Issuing Bank or any Lender from Borrowers or Guarantors, as
applicable, in the Agreement Currency, Borrowers or Guarantors, as applicable,
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify Administrative Agent, such LC Issuing Bank or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to Administrative Agent, any LC Issuing
Bank or any Lender in such currency, Administrative Agent, such LC Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
Borrowers or Guarantors, as applicable (or to any other Person who may be
entitled thereto under applicable Governmental Rules).

10.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.26 No Recourse to Sponsor or Pledgors. Anything herein to the contrary
notwithstanding, the obligations of the Credit Parties under this Agreement and
the other Credit Documents, and any certificate, notice, instrument or document
delivered pursuant hereto or thereto are obligations of the Credit Parties, as
applicable, and do not constitute a debt or obligation of (and no recourse shall
be had with respect thereto to) the Sponsor or the Pledgors or any of their
Affiliates, or any shareholder, partner, member, officer, director or employee
of the Sponsor, the Pledgors or such Affiliates, other than the Credit Parties
(collectively, the “Non-Recourse Parties”), except to the extent of the
obligations of any such Non-Recourse Party expressly provided for in any of the
Credit Documents. Except for actions under or in respect of the Credit Documents
to which they are a party, no action shall be brought against the Non-Recourse
Parties, and no judgment for any deficiency upon the obligations hereunder or
under the other Credit Documents, shall be obtainable by any Secured Party
against the Non-Recourse Parties; provided that nothing contained in this
Section 10.26 shall be deemed to release any Non-Recourse Party from liability
for its own fraudulent actions or willful misconduct.

10.27 Disclaimer. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND
WITHOUT LIMITING SECTION 10.3(d), TO THE EXTENT PERMITTED BY APPLICABLE
GOVERNMENT RULES, NO CLAIM MAY BE MADE BY ANY CREDIT PARTY OR ANY OF ITS
AFFILIATES AGAINST ANY INDEMNITEE OR ANY OF THEIR RESPECTIVE AFFILIATES FOR ANY
SPECIAL, INDIRECT,

 

  -154-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT
OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATING TO, OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
CREDIT DOCUMENTS, AND EACH CREDIT PARTY (ON BEHALF OF ITSELF AND ITS AFFILIATES)
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

10.28 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to each of their Affiliates and Related Parties who have a
reason to receive such Information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) as
required for the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantively the same as
those of this Section 10.28, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to a Borrower and its obligations, this Agreement or
payments hereunder, but, in the case of each of (i) and (ii), only to the extent
such Person is an Eligible Assignee; (g) on a confidential basis, with approval
of the Borrowers, to (i) any rating agency in connection with rating the
Borrowers or their Subsidiaries or the Credit Facilities or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facilities; (h) with the
consent of the Borrowers; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.28 or
any other confidentiality obligations between the parties or (y) becomes
available to the Administrative Agent, any Lender, any LC Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Covered Party or any of its Related Parties. In addition, the Administrative
Agent, the Lenders and the LC Issuing Banks may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents, the Lenders or the LC Issuing Banks in connection with the
administration of this Agreement, the other Credit Documents, and the
Commitments.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries, the Sponsor or any Pledgor (together
the “Covered Parties”) or any Related Party thereof, relating to any Covered
Parties or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any LC Issuing Bank
on a nonconfidential basis prior to disclosure by any Covered Party. Any Person
required to maintain the confidentiality of Information as provided in this

 

  -155-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Section 10.28 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

[Signature pages follow]

 

  -156-    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

PATTERN US FINANCE COMPANY LLC, as US Borrower   By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President PATTERN CANADA FINANCE COMPANY ULC,
as Canada Borrower By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President PATTERN GULF WIND EQUITY LLC, as
Guarantor and US Restricted Holding Company Subsidiary By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

HATCHET RIDGE HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President NEVADA WIND HOLDINGS LLC, as
Guarantor and US Restricted Holding Company Subsidiary By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President SANTA ISABEL HOLDINGS LLC, as
Guarantor and US Restricted Holding Company Subsidiary By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President OCOTILLO WIND HOLDINGS LLC, as
Guarantor and US Restricted Holding Company Subsidiary By:  

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

PANHANDLE WIND HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary

By:

 

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President PANHANDLE B MEMBER 2 LLC, as
Guarantor and US Restricted Holding Company Subsidiary

By:

 

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President PATTERN ST. JOSEPH HOLDINGS INC.,
as Canada Restricted Holding Company Subsidiary

By:

 

/s/ Dyann Blaine

  Name: Dyann Blaine   Title: Vice President

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

ACTING THROUGH ITS NEW YORK BRANCH, as Administrative Agent

By:

 

/s/ Yvonne Brazier

  Name: Yvonne Brazier   Title: Manager, Agency

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, ACTING THROUGH ITS NEW YORK BRANCH, as Revolving Lender,
Swingline Lender and LC Issuing Bank

By:

 

/s/ Frank Lambrinos

  Name: Frank Lambrinos   Title: Authorized Signatory

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, ACTING THROUGH ITS NEW YORK BRANCH, as Collateral Agent

By:

 

/s/ Yvonne Brazier

  Name: Yvonne Brazier   Title: Manager, Agency

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH, as Revolving Lender and LC Issuing Bank

By:

 

/s/ Yacouba Kane

  Name: Yacouba Kane   Title: Vice President

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Revolving Lender and LC Issuing Bank

By:

 

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

CITIBANK, N.A., as Revolving Lender and LC Issuing Bank

By:

 

/s/ Carl Cho

  Name: Carl Cho   Title: Vice President

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

LONDON BRANCH,

as Revolving Lender

 

By:

 

/s/ Jonathan Stone

  Name: Jonathan Stone  

Title: Director

 

By:

 

/s/ Osman Ul Haq

  Name: Osman Ul Haq   Title: Associate Director

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Revolving Lender

 

By:

 

/s/ Sukanya V. Raj

  Name: Sukanya V. Raj   Title: Senior Vice President

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Revolving Lender

 

By:

 

/s/ Yao Wang

  Name: Yao Wang   Title: Director

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Revolving Lender

 

By:

 

/s/ Patrick Engel

  Name: Patrick Engel   Title: Director

 

     CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

REVOLVING COMMITMENTS

 

Lender and LC Issuing Bank

   Revolving Loan
and Letter of
Credit
Commitment      Pro Rata Share   Royal Bank of Canada, acting through its New
York Branch    $ 50,000,000.00         14.285714 % 

Bank of Montreal, Chicago Branch

   $ 50,000,000.00         14.285714 % 

Morgan Stanley Bank, N.A.

   $ 50,000,000.00         14.285714 % 

Citibank, N.A.

   $ 50,000,000.00         14.285714 % 

Subtotal

   $ 200,000,000.00         57.142856 % 

Lender

   Revolving Loan
Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 50,000,000.00         14.285714 % 

KeyBank National Association

   $ 50,000,000.00         14.285714 % 

The Bank of Nova Scotia, London Branch

   $ 30,000,000.00         8.571429 % 

Société Générale

   $ 20,000,000.00         5.714286 % 

Subtotal

   $ 150,000,000.00         42.857143 % 

Total

   $ 350,000,000.00         100 % 

Swingline Lender

   Swingline Loan
Commitment      Pro Rata Share   Royal Bank of Canada, acting through its New
York Branch    $ 25,000,000.00         100 % 

 

  Appendix A-1    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

CREDIT PARTIES:

Pattern US Finance Company LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

With a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Phone: (212) 450 4000

Fax: (212) 701 5800

Pattern Canada Finance Company ULC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

With a copy to:

Blake, Cassels & Graydon LLP

Att: Peter MacGowan

199 Bay Street

Phone: 416-863-2278

peter.macgowan@blakes.com

Pattern Gulf Wind Equity LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Hatchet Ridge Holdings LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

 

  Annex B-1    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Nevada Wind Holdings LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Santa Isabel Holdings LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Ocotillo Wind Holdings LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Panhandle Wind Holdings LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Panhandle B Member 2 LLC

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Pattern St. Joseph Holdings Inc.

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

 

  Annex B-2    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

South Kent Wind LP

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

Grand Renewable Wind LP

Attention: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Phone: (415) 283 4000

Fax: (415) 362 7900

 

  Annex B-3    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, COLLATERAL AGENT, REVOLVING LENDERS, LC ISSUING BANKS AND
SWINGLINE LENDER:

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

Royal Bank of Canada

Attention: Manager Agency Services

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Facsimile: (416) 842-4023

REVOLVING LENDERS:

Royal Bank of Canada

Attention: Letters of Credit

Three World Financial Center, 5th Floor

New York, NY 10281

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

Bank of Montreal

Attention: Trade Finance Operations

Bank of Montreal - BMO Harris Bank N.A.

Trade Finance Operations

234 Simcoe Street, Toronto M5T 1T4

Morgan Stanley Bank, N.A.

Attention: Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231

Telephone: (443) 627-4555

Facsimile: (212) 507-5010

msloanservicing@morganstanley.com

Citibank, N.A.

Attention: Global Loans

1615 Brett Road Building III

New Castle, DE 19720

Telephone: (201) 472-4414

Facsimile: (646) 274-5000

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Telephone: (216) 689 7669

 

  Annex B-4    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

Société Générale

245 Park Avenue

New York, NY 10167

Telephone: (212) 278 6358

Facsimile: (212) 278 7868

Bank of America, N.A.

100 N. Tryon St. NC1-007-17-18

Charlotte, NC 28255

Telephone: (980) 386-3354

The Bank of Nova Scotia, London Branch

6th Floor, 201 Bishopsgate

London EC2M 3NS

Telephone: 01144-2078-2657-35

Facsimile: 01144-2078-2657-07

LC ISSUING BANKS

Royal Bank of Canada

Attention: Letters of Credit

Three World Financial Center, 5th Floor

New York, NY 10281

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

Bank of Montreal

Attention: Trade Finance Operations

Bank of Montreal - BMO Harris Bank N.A.

Trade Finance Operations

234 Simcoe Street, Toronto M5T 1T4

Morgan Stanley Bank, N.A.

Attention: Nathan Hummel

1300 Thames Street, Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Telephone: (443) 627-4555

Facsimile: (212) 507-5010

MSB.LOC@morganstanley.com

Citibank, N.A.

388 Greenwich Street, 34th floor

New York NY 10013

Telephone: (212) 816-8663

Zorijana.Migliorini@Citi.com

 

  Annex B-5    CREDIT AGREEMENT (PATTERN REVOLVER)



--------------------------------------------------------------------------------

SWINGLINE LENDER

Royal Bank of Canada

Attention: Administrator – GLA

Three World Financial Center, 5th Floor

New York, NY 10281

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

 

  Annex B-6    CREDIT AGREEMENT (PATTERN REVOLVER)